Case 1:20-cv-22984-JJO Document 1-1 Entered on FLSD Docket 07/20/2020 Page 1 of 76




                 COMPOSITE
                  EXHIBIT A
Filing Case 1:20-cv-22984-JJO
       # 110399039             Document
                    E-Filed 07/17/2020   1-1 Entered
                                       11:40:22 AM on FLSD Docket 07/20/2020 Page 2 of 76



                                                          IN THE CIRCUIT COURT OF THE 11th
                                                          JUDICIAL CIRCUIT IN AND FOR
                                                          MIAMI-DADE COUNTY, FLORIDA

        MENDEZ FUEL HOLDINGS, LLC,                        GENERAL JURISDICTION DIVISION
        a Florida limited liability company,
        MENDEZ FUEL HOLDINGS 1, LLC,
        a Florida limited liability company,
        MENDEZ FUEL HOLDINGS 2, LLC,
        s Florida limited liability company and
        MENDEZ FUEL HOLDINGS 3, LLC,
        a Florida limited liability company,

               Plaintiffs,

        vs.                                               Case No. 2020-015060-CA-01

        7-ELEVEN, INC.,
        a Texas corporation,
        SEI FUEL SERVICES, INC.,
        a Texas corporation and
        KENDALL HEALTHCARE GROUP, LTD.,
        a Florida limited partnership,

              Defendants.
        _______________________________________/

                             COMPLAINT AND DEMAND FOR JURY TRIAL

               Plaintiffs, MENDEZ FUEL HOLDINGS, LLC, MENDEZ FUEL HOLDINGS 1, LLC,

        MENDEZ FUEL HOLDINGS 2, LLC and MENDEZ FUEL HOLDINGS 3, LLC (collectively,

        “Plaintiffs”), by and through undersigned counsel, hereby sue Defendants, 7-ELEVEN, INC.,

        FUEL SERVICES, INC. and KENDALL HEALTHCARE GROUP, LTD., and in support thereof,

        allege as follows:

                                        Parties, Jurisdiction and Venue

               1.      This is an action for damages that exceeds the sum of Thirty Thousand Dollars

        ($30,000.00), exclusive of interest and costs.
     Case 1:20-cv-22984-JJO Document 1-1 Entered on FLSD Docket 07/20/2020 Page 3 of 76



               2.      Plaintiff, MENDEZ FUEL HOLDINGS, LLC (“MFH”), is a Florida limited

        liability company having its principal place of business in Miami-Dade County, Florida.

               3.      Plaintiff, MENDEZ FUEL HOLDINGS 1, LLC (“MFH1”), is a Florida limited

        liability company having its principal place of business in Miami-Dade County, Florida.

               4.      Plaintiff, MENDEZ FUEL HOLDINGS 2, LLC (“MFH2”), is a Florida limited

        liability company having its principal place of business in Miami-Dade County, Florida.

               5.      Plaintiff, MENDEZ FUEL HOLDINGS 3, LLC (“MFH3”), is a Florida limited

        liability company having its principal place of business in Miami-Dade County, Florida.

               6.      Defendant, 7-ELEVEN, INC. (“7-Eleven”), is a Texas corporation having its

        principal place of business in the State of Texas.

               7.      Defendant, SEI FUEL SERVICES, INC. (“SEIFS”), is a Texas corporation having

        its principal place of business in the State of Texas. 7-Eleven is the parent company of SEIFS.

               8.      Defendant, KENDALL HEALTHCARE GROUP, LTD. (“KHG”), is a Florida

        limited partnership having its principal place of business in Miami-Dade County, Florida.

               9.      Venue is proper in this Court as the causes of action alleged in this Complaint arose

        and accrued in Miami-Dade County, Florida.

                                               General Allegations

               10.     On or about May 1, 2017, SEIFS and MFH3 entered into a Motor Fuel Supply &

        Security Agreement (“Motor Fuel Supply Agreement”) pursuant to which SEIFS agreed to sell,

        and MFH 3 agreed to purchase exclusively from SEIFS, those types of MOBIL branded gasoline

        and diesel fuels at MFH 3’s gasoline station located at 11870 SW 40th Street, Miami, Florida 33175

        (the “Premises”).

               11.     Simultaneous with the execution of the Motor Fuel Supply Agreement, 7-Eleven


                                                    2
                                     ZARCO EINHORN SALKOWSKI & BRITO
ONE BISCAYNE TOWER, 2 S. BISCAYNE BLVD., 34TH FLOOR, MIAMI, FLORIDA 33131 (305) 374-5418 FAX (305) 374-5428
     Case 1:20-cv-22984-JJO Document 1-1 Entered on FLSD Docket 07/20/2020 Page 4 of 76



        and MFH3 entered into a Dealer Fuel Lease Agreement pursuant to which 7-Eleven leased to

        MFH3, and MFH3 leased from 7-Eleven, the Premises for a period of three (3) years, or until April

        30, 2020. Similarly, the Motor Fuel Supply Agreement was also for a term of three (3) years,

        commencing on May 1, 2017 and ending on April 30, 2020.

               12.     From the inception of its relationship, MFH3, as well as the other Plaintiffs, enjoyed

        a fruitful relationship with 7-Eleven, as well as SEIFS, in connection with the operation of their

        four (4) gasoline stations. It was a mutually beneficial relationship until 7-Eleven and SEIF

        decided to pull the rug from under MFH3 commencing Spring 2020.

               13.     Unbeknownst to Plaintiffs’ principal, Michael Mendez (“Mendez”), at the time,

        SEIFS commenced discussions with to KHG back in September 2019 to sell the Premises to KHG

        as KHG was interested in expanding its footprint. Coincidentally, the gasoline station located at

        the Premises also happened to be Mendez’s most profitable gasoline station.

               14.     During this time, in or about October 2019, Plaintiffs received a lucrative offer to

        sell all four (4) of its gasoline stations. Plaintiffs ultimately entered into an Asset Purchase

        Agreement (“APA1”) with BriBri, LLC (“BriBri”) pursuant to which Plaintiffs agreed to sell, and

        BriBri agreed to purchase, all four (4) of Plaintiffs’ gasoline stations for the sum of Five Million

        Two Hundred Fifty Thousand Dollars ($5,250,000.00).

               15.     Around this time, SEIFS’ representative, Rob Dowd (“Dowd”), came to visit

        Mendez and informed Mendez that 7-Eleven and/or SEIFS intended to sell the real estate to the

        hospital, i.e., KHG, for an unspecified sum of money. Dowd advised Mendez that 7-Eleven and/or

        SEIFS would shortly provide an executed sales contract to Mendez as 7-Eleven and/or SEIFS

        intended to close on the sale of the real estate by the end of 2019.

               16.     On or about November 18, 2019, Plaintiffs submitted to 7-Eleven and SEIFS a copy


                                                    3
                                     ZARCO EINHORN SALKOWSKI & BRITO
ONE BISCAYNE TOWER, 2 S. BISCAYNE BLVD., 34TH FLOOR, MIAMI, FLORIDA 33131 (305) 374-5418 FAX (305) 374-5428
     Case 1:20-cv-22984-JJO Document 1-1 Entered on FLSD Docket 07/20/2020 Page 5 of 76



        of APA1 for their review and approval.

               17.       On December 30, 2019, 7-Eleven advised Plaintiffs that it had declined its right of

        first refusal to acquire Plaintiffs’ four (4) gasoline stations. 7-Eleven, however, failed to inform

        Plaintiffs whether it would grant approval of the proposed transaction presumably because 7-

        Eleven and/or SEIFS intended to effectuate a transaction with KHG. As a result of SEIFS’ failure

        to timely respond and unreasonably delay, Plaintiffs ultimately lost the proposed buyer.

               18.       A few months later, Plaintiffs received an offer to sell all four (4) of their locations,

        albeit, at a much lower price. On or about February 13, 2020, Plaintiffs entered into an Asset

        Purchase Agreement (“APA2”) with Florida Fuel Holdings, LLC (“FFH”), pursuant to which

        Plaintiffs agreed to sell, and FFH agreed, to purchase, Plaintiffs’ four (4) gasoline stations for the

        sum of Three Million Nine Hundred Thousand Dollars ($3,900,000.00).

               19.       On or about February 18, 2020, Plaintiffs submitted to 7-Eleven and SEIFS a copy

        of APA2 for their review and approval. Following the submission of APA2, Mendez also discussed

        with SEIFS’ representatives a renewal of the parties’ relationship if the purchase and sale

        transaction did not materialize. Mendez was advised that pursuing both fronts were not necessary

        as it would result in unnecessary work for all parties if the sale was ultimately concluded.

               20.       On March 10, 2020, and less than two (2) months prior to the expiration of the

        Motor Fuel Supply Agreement and Dealer Fuel Lease Agreement effective April 30, 2020, SEIFS

        advised MFH3 that it had elected to “non-renew the Supply Agreement because 7-Eleven, the

        parent company of SEIFS, has decided in good faith and in the normal course of business to sell

        the Facility to a bona fide third party” and that MFH3’s rights to occupy the Premises and continue

        its relationship with 7-Eleven and SEIFS would now expire effective June 12, 2020 (“Notice”). 1


               1
                   A copy of the March 10, 2020 letter is annexed hereto as Exhibit “A.”
                                                       4
                                        ZARCO EINHORN SALKOWSKI & BRITO
ONE BISCAYNE TOWER, 2 S. BISCAYNE BLVD., 34TH FLOOR, MIAMI, FLORIDA 33131 (305) 374-5418 FAX (305) 374-5428
     Case 1:20-cv-22984-JJO Document 1-1 Entered on FLSD Docket 07/20/2020 Page 6 of 76



                21.       SEIFS agreed to provide to MFH3 a sales contract, along with a forty-five (45) day

        right of first refusal, in accordance with the Petroleum Marketing Practices Act (“PMPA”).

        Notwithstanding same, SEIFS failed to provide to MFH3 a copy of the sales contract nor did it

        disclose the identity of the purported bona fide third party.

                22.       On or about March 16, 2020, and in response to SEIFS letter, MFH3, through

        counsel, sent a communication to SEIFS questioning its purported non-renewal notice pursuant to

        the PMPA. 2 MFH3 further inquired as to the status of 7-Eleven and SEIFS’ approval of APA2 as

        it had been pending approval for a while. MFH3 urged 7-Eleven and SEIFS to approve the

        proposed purchase and sale transaction so that the parties could amicably go their separate ways.

                23.       On March 25, 2020, 7-Eleven informed Plaintiffs that it had declined its right of

        first refusal to acquire Plaintiffs’ four (4) gasoline stations.

                24.       On March 26, 2020, 7-Eleven and SEIFS informed MFH3 that it disputed its

        position that the March 10, 2020 notice was not in compliance with the PMPA. 3 7-Eleven and

        SEIFS stated that with respect to 7-Eleven’s decision to sell the Premises, “a franchisor must make

        either a bona fide offer to sell, transfer or assign to the franchisee its interest in the premises or, if

        applicable, offer a franchisee a right of first refusal of at least 45 days’ duration of any offer made

        by third parties to purchase the franchisor’s interest.”

                25.       SEIFS continued to maintain that once it received a sales contract with its buyer,

        SEIFS would provide same to MFH3 so that MFH3 could determine within a period of forty-five

        (45) days whether to exercise its right of first refusal per the PMPA. As of March 26, 2020, 7-

        Eleven and SEIFS had not made a bona fide offer to sell, transfer or assign its interest in the



                2
                    A copy of the March 16, 2020 letter is annexed hereto as Exhibit “B.”
                3
                    A copy of the March 26, 2020 letter is annexed hereto as Exhibit “C.”
                                                        5
                                         ZARCO EINHORN SALKOWSKI & BRITO
ONE BISCAYNE TOWER, 2 S. BISCAYNE BLVD., 34TH FLOOR, MIAMI, FLORIDA 33131 (305) 374-5418 FAX (305) 374-5428
     Case 1:20-cv-22984-JJO Document 1-1 Entered on FLSD Docket 07/20/2020 Page 7 of 76



        Premises to MFH3.

               26.        On May 12, 2020, and still not having received any bona fide offer to acquire the

        Premises or an executed sales contract and the June 12, 2020 expiration date right around the

        corner, MFH3 inquired on the status of its proposed sale. 4 Among other things, MFH3 requested

        that SEIFS re-consider APA2 and approve same before FFH walked away from the proposed

        transaction.

               27.        On May 15, 2020, and for the very first time, SEIFS blamed its failure to provide a

        sales contract on COVID-19. 5 Specifically, SEIFS confirmed that negotiations regarding the sale

        of the Premises had been delayed due to COVID-19 but were still ongoing. SEIFS agreed to

        provide MFH3 with a final, signed sales contract and honor the required forty-five (45) right of

        refusal period under the PMPA even after June 12, 2020. As of May 15, 2020, 7-Eleven and SEIFS,

        had not made any bona fide offer to sell, transfer or assign its interest in the Premises to MFH3.

               28.        On or about June 11, 2020, and literally one (1) day prior to the expiration of the

        Motor Fuel Supply Agreement and Dealer Fuel Lease Agreement and ninety-three (93) days after

        tendering the notice of non-renewal, 7-Eleven decided to make an offer to sell the Premises to

        MFH3 for Eight Million Dollars ($8,000,000.0). 6 By failing to make a bona fide offer to sell,

        transfer or assign its interest in the Premises to MFH3 within ninety (90) days of tendering its

        notice of non-renewal of the Motor Fuel Supply Agreement, 7-Eleven and SEIFS violated §

        2802(b)(3)(D) of the PMPA.

               29.        7-Eleven had no choice but to make the offer for sale to MFH3 one (1) day prior to



               4
                   A copy of the May 12, 2020 letter is annexed hereto as Exhibit “D.”
               5
                   A copy of the May 15, 2020 letter is annexed hereto as Exhibit “E.”
               6
                   A copy of the June 11, 2020 letter is annexed hereto as Exhibit “F.”
                                                       6
                                        ZARCO EINHORN SALKOWSKI & BRITO
ONE BISCAYNE TOWER, 2 S. BISCAYNE BLVD., 34TH FLOOR, MIAMI, FLORIDA 33131 (305) 374-5418 FAX (305) 374-5428
     Case 1:20-cv-22984-JJO Document 1-1 Entered on FLSD Docket 07/20/2020 Page 8 of 76



        the expiration of the Motor Fuel Supply Agreement and Dealer Fuel Lease Agreement because “a

        sales contract has not been signed and negotiations have stalled due to the pandemic.” 7-Eleven

        agreed to keep this offer open for thirty (30) days, i.e., July 13, 2020, provided that MFH3 agreed

        to the purchase price, without having an opportunity to negotiate the other terms and conditions.

        Specifically, 7-Eleven stated “we will not engage in such negotiations unless and until there is a

        firm, written commitment to the purchase price.”

               30.        On June 15, 2020, MFH3 called into question SEIFS’ offer to sell the Premises for

        Eight Million Dollars ($8,000,000.00) as it certainly was not a bona fide offer in accordance with

        the express terms of the PMPA. 7 Indeed, this offer was made only because SEIFS was unable to

        provide to MFH3 a signed sales contract that MFH3 could choose to match within a period of

        forty-five (45) days in accordance with § 2802(b)(3)(D)(iii)(II) of the PMPA. And by refusing to

        respond to MFH3’s request to approve APA2, MFH3’s proposed buyer for all four (4) gasoline

        stations rescinded its offer to acquire same.

               31.         The very next day, SEIFS, through counsel, claimed that its offer to sell the

        Premises to MFH3 was bona fide and that 7-Eleven was prepared to provide a copy of a non-

        binding Letter of Intent to MFH3 on the condition that it agreed to execute a Confidentiality and

        Non-Disclosure Agreement. 8 SEIFS’ counsel’s June 16, 2020 further provided, in relevant part, as

        follows:

                       Simply stated, your assertion that SEIFS is required to provide your client
               “a contract to examine and determine whether to exercise its right of first refusal”
               is incorrect. Rather, SEIFS may either: (1) make a bona fide offer to your client;
               or (2) offer to your client an offer made by another. Accordingly, since SEIFS has
               made a bona fide offer to sell the property to your client within ninety days after its
               §2804 notification to your client was given. SEIF has complied with 15 U.S.C.


               7
                   A copy of the June 15, 2020 letter is annexed hereto as Exhibit “G.”
               8
                   A copy of the June 16, 2020 letter is annexed hereto as Exhibit “H.”
                                                       7
                                        ZARCO EINHORN SALKOWSKI & BRITO
ONE BISCAYNE TOWER, 2 S. BISCAYNE BLVD., 34TH FLOOR, MIAMI, FLORIDA 33131 (305) 374-5418 FAX (305) 374-5428
     Case 1:20-cv-22984-JJO Document 1-1 Entered on FLSD Docket 07/20/2020 Page 9 of 76



                §2802(b)(3)(D)(III).

        See Exhibit “H.”

                32.     On July 14, 2020, 7-Eleven, through counsel, advised MFH3 that its Dealer Fuel

        Lease Agreement expired as of July 13, 2020 and that it was now a hold-over tenant.

                33.     On or about July 17, 2020, and while the parties have been engaged in trying to

        resolve this matter, 7-Eleven and/or SEIFS resorted to self-help and shut off MFH3’s fuel supply.

        In other words, 7-Eleven and/or SEIFS’s actions resulted in a total destruction of MFH3’s

        business.

                34.     Plaintiffs submit that by refusing to renew the Motor Fuel Supply Agreement for

        an additional term of three (3) years (and extending the corresponding Dealer Fuel Lease

        Agreement), 7-Eleven and SEIFS violated §2802(b)(3)(D)(III) of the PMPA on several grounds.

                35.     Upon information and belief, sometime between February – March 2020, KHG

        tortiously induced SEIFS to unreasonably delay its consent to APA2 under which Plaintiffs stood

        to make Three Million Nine Hundred Thousand Dollars ($3,900,000.00) through a sale of their

        four (4) gasoline stations to a third-party. Upon information and belief, KHG was motivated by

        its desire to acquire the Premises for itself in order to expand its hospital operations at the Premises

        and offered a substantial sum of money to SEIFS.

                36.     Enticed by a large sum of money by KHG, 7-Eleven decided to sell the Premises

        to a third-party, i.e., arguably KHG, and made the decision to not renew its Motor Fuel Supply

        Agreement with MFH3 as conceded by SEIFS in the March 10, 2020 letter. In other words, SEIFS

        unreasonably delayed its consent to APA2 on its desire to close on its proposed transaction with

        KHG. This ultimately resulted in resulted in FFH withdrawing its offer to acquire Plaintiffs’

        gasoline stations.


                                                      8
                                       ZARCO EINHORN SALKOWSKI & BRITO
ONE BISCAYNE TOWER, 2 S. BISCAYNE BLVD., 34TH FLOOR, MIAMI, FLORIDA 33131 (305) 374-5418 FAX (305) 374-5428
    Case 1:20-cv-22984-JJO Document 1-1 Entered on FLSD Docket 07/20/2020 Page 10 of 76



                37.     Unfortunately for SEIFS and 7-Eleven, the purported deal with KHG never

        materialized. SEIFS was unable to provide to MFH3 a copy of the executed sales contract to

        trigger MFH3’s forty-five (45) day period to exercise its right of first refusal. In order to legally

        justify its non-renewal of the Motor Fuel Supply Agreement, SEIFS made an offer to sell the

        Premises to MHF3 for a sum of Eight Million Dollars ($8,000,000.00). Not only was such an offer

        not bona fide per the terms of the PMPA, but SEIFS failed to make such offer within ninety (90)

        days of its March 10, 2020 non-renewal notice, or by no later than June 8, 2020. By failing to

        make such an offer within ninety (90) days of its non-renewal letter, SEIFS further violated §

        2802(b)(3)(D)(iii)(I) of the PMPA.

                38.     All conditions precedent to bringing this action have been waived, excused,

        performed, or otherwise occurred.

                39.     As a result of Defendants’ wrongful conduct, as described herein, and Plaintiffs’

        need to protect and enforce their legal rights, Plaintiffs have retained the undersigned attorneys

        and are obligated to pay said firm attorneys’ fees. Pursuant to § 2805(e) of the PMPA, Plaintiffs

        seek to recover their attorneys’ fees and costs from 7-Eleven and SEIFS.

                                          LEGAL CAUSES OF ACTION

                          Count I – Tortious Interference with Contractual Relations
                                           (Plaintiffs Against KHG)

                40.     Plaintiffs incorporate each and every allegation set forth in Paragraphs 1 through

        39, supra, as if fully set forth herein.

                41.     Plaintiffs were engaged in a contractual relationship with SEIFS, pursuant to which

        it was authorized to operate a gasoline station.

                42.     Plaintiffs and FFH entered into APA2 pursuant to which Plaintiffs agreed to sell to

        FFH their gasoline stations for Three Million Nine Hundred Thousand Dollars ($3,900,000.00).
                                                     9
                                      ZARCO EINHORN SALKOWSKI & BRITO
ONE BISCAYNE TOWER, 2 S. BISCAYNE BLVD., 34TH FLOOR, MIAMI, FLORIDA 33131 (305) 374-5418 FAX (305) 374-5428
    Case 1:20-cv-22984-JJO Document 1-1 Entered on FLSD Docket 07/20/2020 Page 11 of 76



                  43.   Upon information and belief, KHG was directly and/or indirectly aware of the terms

        of APA2.

                  44.   KHG knowingly, intentionally and unjustifiably interfered with, and induced

        SEIFS to unreasonably delay providing its consent to APA2 in order to work out its own deal for

        the acquisition of the Premises.

                  45.   KHG’s interference with the relationship between SEIFS and MFH3 resulted in

        SEIFS not renewing MFH3’s Motor Fuel Supply Agreement and SEIFS also unreasonably

        delaying its consent to APA2. This, in turn, resulted in MFH3’s prospective buyer withdrawing its

        offer to acquire Plaintiffs’ four (4) gasoline stations.

                  46.   KHG’s interference was improper in means and motive.

                  47.   As a direct, proximate and foreseeable result of KHG’s tortious interference with

        the relationship between MFH3 and SEIFS, MFH3 has suffered substantial damages.

                  WHEREFORE, Plaintiffs, MENDEZ FUEL HOLDINGS, LLC, MENDEZ FUEL

        HOLDINGS 1, LLC, MENDEZ FUEL HOLDINGS 2, LLC and MENDEZ FUEL HOLDINGS

        3, LLC, respectfully request that this Honorable Court enter a judgment in its favor and against

        Defendant, KENDALL HEALTHCARE GROUP, LTD., for: (i) actual and compensatory

        damages in an amount to be determined at trial; (ii) attorneys’ fees, costs and pre- and post-

        judgment interest; and (iii) such other and further relief as this Honorable Court deems just and

        proper.

          Count II – Violation of the Petroleum Marketing Practices Act, 15 U.S.C. § 2801 et seq.
                                   (MFH3 Against 7-Eleven and SEIFS)

                  48.   MFH3 incorporates each and every allegation set forth in Paragraphs 1 through 39,

        supra, as if fully set forth herein.

                  49.   SEIFS is a “franchisor” under the PMPA, 15 U.S.C. § 2801 et seq., because it is a
                                                      10
                                       ZARCO EINHORN SALKOWSKI & BRITO
ONE BISCAYNE TOWER, 2 S. BISCAYNE BLVD., 34TH FLOOR, MIAMI, FLORIDA 33131 (305) 374-5418 FAX (305) 374-5428
    Case 1:20-cv-22984-JJO Document 1-1 Entered on FLSD Docket 07/20/2020 Page 12 of 76



        distributor that authorizes, under a franchise, a retailer to use a trademark in connection with the

        sale of motor fuel. 15 U.S.C. § 2801(3).

               50.     7-Eleven, being the parent company of SEIFS, constitutes a “franchisor” under the

        PMPA, 15 U.S.C. § 2801 et seq., because it is an affiliate of a “distributor that authorizes, under a

        franchise, a retailer to use a trademark in connection with the sale of motor fuel.” 15 U.S.C. §

        2801(3), (6). For purposes of this count, 7-Eleven and SEIFS are collectively referred to as

        “SEIFS.”

               51.     MFH3 is a “franchisee” under the PMPA because it is a retailer that is authorized,

        under a franchise, to use a trademark in connection with the sale of motor fuel. 15 U.S.C. §

        2801(4).

               52.     The relationship between MFH3 and SEIFS, is a “franchise” under the PMPA

        because it is an agreement under which a distributor authorizes a retailer to use, in connection with

        the sale of motor fuel, a trademark which is owned or controlled by a refiner which supplies motor

        fuel to the distributor which authorizes or permits such use. Additionally, it is an agreement

        pertaining to the supply of motor fuel which is to be sold under a trademark owned or controlled

        by a refiner. 15 U.S.C. §§ 2801(1)(A)(iv) and (1)(B)(ii).

               53.     The supply relationship between MFH3 and SEIFS is a “franchise relationship”

        under the PMPA because it deals with the respective motor fuel marketing or distribution

        obligations and responsibilities of a franchisor and a franchisee which result from the marketing

        of motor fuel under a franchise. 15 U.S.C. § 2801(2).

               54.     The Premises constitutes a “leased marketing premises” under the PMPA because

        it is a “marketing premises owned, leased or in any way controlled by a franchisor and which the




                                                    11
                                     ZARCO EINHORN SALKOWSKI & BRITO
ONE BISCAYNE TOWER, 2 S. BISCAYNE BLVD., 34TH FLOOR, MIAMI, FLORIDA 33131 (305) 374-5418 FAX (305) 374-5428
    Case 1:20-cv-22984-JJO Document 1-1 Entered on FLSD Docket 07/20/2020 Page 13 of 76



        franchisee is authorized or permitted, under the franchise, to employ in connection with the sale,

        consignment, or distribution of motor fuel.” 15 U.S.C. § 2801(9).

                55.      Under the PMPA, a notification of termination or nonrenewal of a franchise

        relationship is only valid if the requirements under 15 U.S.C. § 2804 are met. 15 U.S.C. §

        2802(b)(1)(A).

                56.      15 U.S.C. § 2804 requires that a notice of nonrenewal include a statement of the

        intention to not renew the franchise relationship, together with the reasons therefor; the date on

        which such termination or nonrenewal takes effect; and a summary statement summarizing a

        party's rights under the PMPA which is prepared by the Secretary of Energy and published in the

        Federal Register. 15 U.S.C. § 2804(c)(3)(A)-(C).

                57.      On March 10, 2020, SEIFS sent its Notice of non-renewal, advising MFH3 that it

        had elected to “non-renew the Supply Agreement because 7-Eleven, the parent company of SEIFS,

        has decided in good faith and in the normal course of business to sell the Facility to a bona fide

        third party.” 15 U.S.C. § 2802(b)(3)(D)(i)(III). The Notice provided that MFH3’s rights to occupy

        the Premises and continue its relationship with 7-Eleven and SEIFS would expire, effective June

        12, 2020. SEIFS further advised that upon receipt of a signed contract, SEIFS, through an

        authorized representative, would provide to MFH3 a sales contract, along with a 45-day right of

        first refusal.

                58.      Pursuant to SEIFS’ Notice provided under 15 U.S.C. § 2802(b)(3)(D), involving

        the sale of a “leased marketing premises,” SEIFS was required, during the 90-day period after the

        Notice was given pursuant to Section 2804 of the PMPA, either: (i) make a bona fide offer of all

        of its interests in the premises on which each Plaintiff's station is located, which includes the

        equipment, improvements, including underground gasoline storage tanks, located on the property


                                                    12
                                     ZARCO EINHORN SALKOWSKI & BRITO
ONE BISCAYNE TOWER, 2 S. BISCAYNE BLVD., 34TH FLOOR, MIAMI, FLORIDA 33131 (305) 374-5418 FAX (305) 374-5428
    Case 1:20-cv-22984-JJO Document 1-1 Entered on FLSD Docket 07/20/2020 Page 14 of 76



        and the real property itself, at fair market values or (ii) offer MFH3 a right of first refusal of at

        least 45-days duration of an offer, made by another, to purchase SEIFS’ interest in such premises.

        15 U.S.C. § 2802(b)(3)(D)(iii). SEIFS failed to do either.

                59.     SEIFS attempted to satisfy 15 U.S.C. § 2802(b)(3)(D)(iii)(I) by presenting MHF3

        with an offer to purchase the Premises for $8 million on June 11, 2020, ninety-three days after the

        Notice of Non-Renewal was sent, and three days after the 90-day window under 15 U.S.C. §

        2802(b)(3)(D)(iii) had passed.

                60.     Even if SEIFS had not blown the 90-day statutory deadline, SEIFS’ $8 million offer

        does not constitute a “bona fide offer” under the PMPA, 15 U.S.C. § 2802(b)(3)(D)(iii), because

        it exceeds the fair market value of the Premises and because the offer did not include sale of all

        SEIFS’ entire interest in the Premises (i.e. equipment and improvements, in addition to the real

        property itself).

                61.     SEIFS’ failure to provide a legitimate basis for non-renewal and/or termination of

        the franchise relationship between itself and MHF3 constitutes a violation the PMPA, which has

        caused MHF3 to sustain significant damages.

                WHEREFORE, Plaintiff, MENDEZ FUEL HOLDINGS 3, LLC, respectfully requests

        that this Honorable Court enter a judgment in its favor and against Defendants, 7-ELEVEN, INC.

        and SEI FUEL SERVICES, INC. for: (i) actual damages in an amount to be determined at trial;

        (ii) exemplary damages in an amount to be determined at trial; (iii) attorneys’ fees, costs and pre-

        and post-judgment interest; and (iv) such other and further relief that is available to it under Section

        2805 of the PMPA and as this Honorable Court deems just and proper.




                                                     13
                                      ZARCO EINHORN SALKOWSKI & BRITO
ONE BISCAYNE TOWER, 2 S. BISCAYNE BLVD., 34TH FLOOR, MIAMI, FLORIDA 33131 (305) 374-5418 FAX (305) 374-5428
    Case 1:20-cv-22984-JJO Document 1-1 Entered on FLSD Docket 07/20/2020 Page 15 of 76



                                         DEMAND FOR JURY TRIAL

               Plaintiffs, MENDEZ FUEL HOLDINGS, LLC, MENDEZ FUEL HOLDINGS 1, LLC,

        MENDEZ FUEL HOLDINGS 2, LLC and MENDEZ FUEL HOLDINGS 3, LLC, respectfully

        demand a trial by jury of all issues so triable under the laws of the State of Florida.

        Dated: July 17, 2020                           Respectfully submitted,

                                                       ZARCO EINHORN SALKOWSKI & BRITO, P.A.
                                                       Counsel for Plaintiffs
                                                       One Biscayne Tower
                                                       2 S. Biscayne Blvd., Suite 3400
                                                       Miami, Florida 33131
                                                       Telephone: (305) 374-5418
                                                       Telecopier: (305) 374-5428

                                                       By: /s/ Alejandro Brito
                                                               ALEJANDRO BRITO
                                                               Florida Bar No. 098442
                                                               E-mail: abrito@zarcolaw.com
                                                               HIMANSHU M. PATEL
                                                               Florida Bar No. 0167223
                                                               E-mail: hpatel@zarcolaw.com
                                                               BRENDA PHANG
                                                               Florida Bar No. 1012334
                                                               E-mail: bphang@zarcolaw.com




                                                    14
                                     ZARCO EINHORN SALKOWSKI & BRITO
ONE BISCAYNE TOWER, 2 S. BISCAYNE BLVD., 34TH FLOOR, MIAMI, FLORIDA 33131 (305) 374-5418 FAX (305) 374-5428
Case 1:20-cv-22984-JJO Document 1-1 Entered on FLSD Docket 07/20/2020 Page 16 of 76




                                                                                                     Krlstcn Cook
                                                                                       Associate General Cou.nsel
                                                                                       Direct Dial: (972) 828-7242
                                                                                              Fax: (972) 828-5012
                                                                                         Kristen. Cook@?-! !.com

                                                    March 10, 2020

     Cert!fied Mail, Return Receipt Requested; and
     Via Email (mrmendez30@jcloud.com)
     M:r. Michael Mendez
     Mendez Fuel Holdings 3 LLC
     5250 SW 76th Street
     Miami, FL 33143

             Re:     Dealer Fuel Lease Agreement ("Lease") between 7-Eleven, Inc. ("7-Eleven"),
                     as Landlord and Mendez Fuel Holdings 3 LLC, as Tenant, effective May 1,
                     2017;and

                     Motor Fuel Supply and Security Agreement, as amended (the "Supply
                     Agreement"), effective May 1, 2017, between SEI Fuel Services, Inc. ("SEIF"),
                     and Mendez Fuel Holdings 3 LLC, as Dealer ("Dealer")

                     7-Eleven Store #37581 -located 11870 SW 40th Street, Miami, FL 33175 (the
                     "Leased Premises"); SEIF Store #37581 (the "Facility")

     Dear M:r. Mendez:

             SElF and Dealer are parties to the Supply Agreement for the supply of motor fuels to the
     Facility, Further, Dealer occupies the Facility pursuant to the Lease between Dealer, as Tenant,
     and 7-Eleven, as Landlord. The Supply Agreement and Lease expire on April30, 2020 and there
     are no options to extend the Supply Agreement or Lease.

              Accordingly, this letter is to give fonnal written notice pursuant to the Petroleum Marketing
     Practices Act ("PMP A"), 15 D. S.C. §2801 et seq., that SEIF will not renew the franchise with Dealer
     effective close of business on Friday, June 12, 2020 ("Effective Date"). The franchise is comprised
     ofthe Supply Agreement, underwhichDealerpurchases Mobil branded motor fuel from SElF for the
     Facility. The franchise also consists of any other agreement(s) that may have been e,xpressly made a
     part of the foregoing Supply Agreement.

            Pursuant to 15 U.S.C. §2802(b)(3)(D)(III), SElF is electing to non-renew the Supply
     Agreement because 7-Eleven, the parent company of SElF, has decided in good faith and in the
     normal course of business to sell the Facility to a bona fide third party. As soon as the sales



                                         SEI Fuel Services, Inc.
                                  3200 Hackberry Road, Irving, TX 75063                                  EXHIBIT
                                                                                                                A
    Case 1:20-cv-22984-JJO Document 1-1 Entered on FLSD Docket 07/20/2020 Page 17 of 76


         Mr. Michael Mendez
         March 10, 2020
         Page2

         contract is signed, a representative at 7-Eleven will forward to you the sales contract along with a
         45-day right of first refusal option in accordance with the Petroleum Marketing Practices Act.
         Upon receipt of the sales contract, Dealer will have the right to determine, within forty-five (45) days,
         if it chooses to purchase the property upon the same terms and conditions as the third party.

                 For such reasons, you should also consider this as your notice that pursuant to Section 29
         of the Lease, your right to occupy the Leased Premises will also tenninate on June 12, 2020 and
         you must vacate the Facility not later than that date. Further, pursuant to Section 10 ofth~ Lease,
         Dealer, as Tenant, "shall surrender the Leased Premises and the Equipment to 7-Eleven in good
         operating condition and in keeping with all of its current maintenance obligations through such
         expiration."

                 This non-renewal is without prejudice to SElF' s accrued rights.

                  A copy of the summary statement described in Section 104(d) [15 U.S.C. Section 2804 (d)]
          of the Petroleum Marketing Practices Act is enclosed herewith.




)
                                                        !}!!~
                                                         Associate General Counsel
                                                         7-Eleven, Inc. and SEI Fuel Services, Inc.

          KWC/eg

          cc:    Kenia Del Risco, SEI Fuel Services, Inc. (via e-mail)
                 Rob Dowd, SEI Fuel Services, Inc. (via e-mail)
                 Hollie Roane, 7-Eleven, Inc. (via e-mail)
                 Robin Bryant, 7-Eleven, Inc. (via e-mail)




)
Case 1:20-cv-22984-JJO Document 1-1 Entered on FLSD Docket 07/20/2020 Page 18 of 76




             Revised Summary of Title I of the Petroleum Marketing Practices Act

  AGENCY: Department of Energy

  ACTION: Notice

  SUMMARY: This notice contains a summary of Title I of the Petroleum Marketing Practices Act, as amended (the Act). The
  Petroleum Marketing Practices Act was originally enacted on June 19, 1978, and was amended by the Petroleum Marketing Practices
  Act Amendments of 1994, enacted on October 19, 1994. On August 30, 1978, the Department of Energy published in the Federal
  Register a summary of the provisions of Title I of the 1978 law, as required by the Act. The Department is publishing this revised
  summary to reflect key changes made by the 1994 amendments.

       The Act is intended to protect franchised distributors and retailers of gasoline and diesel motor fuel against arbitrary or
  discriminatory termination or nomenewal of franchises. This summary describes the reasons for which a franchise may be terminated
  or not renewed under the law, the responsibilities of franchisors, and the remedies and relief available to franchisees. The Act requires
  franchisors to give franchisees copies of the summary contained in this notice whenever notification of termination or non renewal
  of a franchise is given.

  SUPPLEMENTA RY INFORMATION :
       Title I of the Petroleum Marketing Practices Act, as amended, 15 U.S.C. §§280 1-2807, provides for the protection of franchised
  distributors and retailers of motor fuel by establishing minimum Federal standards governing the termination of franchises and the
  nomenewal of franchise relationships by the franchisor or distributor of such fuel.

       Section 104(d)(1) of the Act required the Secretary of Energy to publish in the Federal Register a simple and concise summary
  of Lhe provisions of Title I, including a statement of the respective responsibilities of, and the remedies and relief available to,
  franchisors and franchisees under the title. TI1e Department published this summary in the Federal Register on August 30, 1978. 43
  F.R. 38743 (1978).

       In 1994 the Congress enacted the Petroleum Marketing Practices Act Amendments to affirm and clarity certain key provisions
  ufllte 1978 statute. Among the key issues addressed in the 1994 amendments are: (1) termin~tion or nonrenewal of franchised Dealer
  by their franchisors for purposes of conversion to "company" operation; (2) application of state law; (3) the rights and obligations of
  franchisors and franchisees in third-party lease situations; and ( 4) waiver of rights limilalions. See H.R. REP. NO. 737, I 03rd Cong.,
  2nd Sess. 2 (1994), reprinted in 1994 U.S.C.C.A.N. 2780. Congress intended to: (1) make explicit that upon renewal a franchisor
  may not insist on changes to a franchise agreement where the purpose of such changes is to prevent renewal in order to convert a
  franchisee-operated service station into a company-operated service station; (2) make clear that where the franchisor has an option
  to continue the lease or to purchase the premises but does not wish to do so, the franchisor must offer to assign the option to the
  franchisee; (3) make clear that no franchisor may require, as a condition of entering or renewing a franchise agreement, that a
  franchisee waive any rights under the Petroleum Marketing Practices Act, any other Federal law, or any state law; and (4) reconfirm
  the limited scope of Federal preemption under the Act. Id.

       The summary which follows reflects key changes to the statute resulting from the 1994 amendments. The Act requires
  franchisors to give copies of this summary statement to their franchisees when entering into an agreement to terminate the franchise
  or not to renew the franchise relationship, and when giving notification of termination or nomenewal. This summary does not purport
  to interpret the Act, as amended, or to create new legal rights.

       In addition to the summary of the provisions of Title I, a more detailed description of the definitions contained in the Act and
  of the legal remedies available to franchisees is also included in this notice, following the summary statement.

  Summary of Legal Rights of Motor Fuel Franchisees

       This is a summary of the franchise protection provisions of the Federal Petroleum Marketing Practices Act, as amended in 2007
  (the Act), 15 U.S.C §§2801-2807. T.his summary must be given to you, as a person holding a franchise for the sale, consignment or
  distribution of gasoline or diesel motor fuel, in connection with any termination, or nomenewal. of your franchise by your franchising
  company (referred to in this summary as your supplier).

       You should read this summary carefully, and refer to the Act if necessary, to determine whether a proposed termination or
   nonrenewal of your franchise is lawful, and what legal remedies are available to you if you think the proposed termination or failure
Case 1:20-cv-22984-JJO Document 1-1 Entered on FLSD Docket 07/20/2020 Page 19 of 76



   to renew is not lawful. In addition, if you think your supplier has failed to comply with the Act, you may wish to consult an attorney
   in order to enforce your legal rights.

        The franchise protection provisions ofthe Act apply to a variety of franchise agreements . The term "franchise" is broadly defined
   as a license to use a motor fuel trademark, which is owned or controlled by a refiner and it includes secondary agreements such as
   leases of real property and motor fuel Supply Agreement which have existed continuously since May 15, 1973, regardless of a
   subsequent withdrawal of a trademark. Thus, if you have lost the use of a trademark previously granted by your supplier but have
   continued to receive motor fuel supplies through a continuation of a supply agreement with your supplier, you are protected under
   the Act.

        Any issue arising under your franchise which is not governed by this Act will be governed by the law of the State in which the
   principal place of business of your franchise is located .

        Although a State may specify the terms and conditions under which your franchise may be transferred upon the death of the
   franchisee, it may not require a payment to you (the franchisee) for the goodwill of a franchise upon termination or nonrenewal.

       The Act is intended to protect you, whether you are a distributor or a retailer, from arbitrary or discriminatory termination or
   nonrenewal of your franchise agreement. To accomplish this, the Act first lists the reasons for which termination or nonrenewal is
   permitted. Any notice of termination or nonrenewal must state the precise reason, as listed in the Act, for which the particular
   termination or nonrenewal is being made. These reasons are described below under the headings "Reasons for Termination" and
   "Reasons for Nonrenewal."

        The Act also requires your supplier to give you a written notice of termination or intention not to renew the franchise within
   certain time periods. These requirements are summarized below under the heading "Notice Requirements for Termination or
   Nonrenewal."

       The Act also provides certain special requirements with regard to trial and interim franchise agreements, which are described
   below under the heading "Trial and Interim Franchises."

        The Act gives you certain legal rights if your supplier tem1inates or does not renew your franchise in a way that is not permitted
   by the Act. These legal rights are described below under the heading "Your Legal Rights."

       The Act contains provisions pertaining to waiver of franchisee rights and applicable State law. These provisions are described
   under the heading "Waiver of Rights and Applicable State Law."

        This summary is intended as a simple and concise description of the general nature of your rights under the Act. For a more
   detailed description of these rights, you should read the text ofthe Petroleum Marketing Practices Act, as amended in 2007 (15
   U.S.C. §§280 1-2807). This summary does not purport to interpret the Act, as amended, or to create new legal rights.

   I.       Reasons for Termination

        If your franchise was entered into on or after June 19, 1978, the Act bars termination of your franchise for any reasons other
   than those reasons discussed below. If your franchise was entered into before June 19, 1978, there is no statutory restriction on the
   reasons for which it may be terminated. If a franchise entered into before June 19, 1978, is terminated, however, the Act requires the
   supplier to reinstate the franchise relationship unless one of the reasons listed under this heading or one the additional reasons for
   nonrenewal described below under the heading "Reasons for Nonrenewal" exists.

   A.        Non-Compliance with Franchise Agreement
        Your supplier may terminate your franchise if you do not comply with a reasonable and impmtant requirement of the franchise
   relationship. However, tem1ination may not. be based on a failure to comply with a provision of the franchise that is illegal or
   unenforceable under applicable Federal, State, or local law. In order to terminate for non-compliance with the franchise agreement,
   your supplier must have learned of this non-compliance recently. The Act limits the time period within which your supplier must
   have learned of your non-compliance to various periods, the longest of which is 120 days, before you receive notification of the
   temilnation.

   B.       Lack of Good Faith Efforts
       Your supplier may terminate your franchise if you have not made good faith efforts to carry out the requirements ofthe franchise,
   provided you are first notified in writing that you are not meeting a requirement ofthe franchise and you are given an opportunity to
   make a good faith effort to carry out the requirement. This reason can be used by your supplier only if you fail to make good faith
Case 1:20-cv-22984-JJO Document 1-1 Entered on FLSD Docket 07/20/2020 Page 20 of 76



  efforts to carry out the requirements of the franchise within the period which began not more than 180 days before you receive the
  notice of termination.

  C.        Mutual Agreement to Terminate the Franchise
       A franchise can be terminated by an agreement in writing between you and your supplier if the agreement is entered into not
  more than 180 days before the effective date of the termination and you receive a copy of that agreement, together with this summary
  statement of your rights under the Act. You may cancel.the agreement to terminate within 7 days after you receive a copy of the
  agreement, by mailing (by certified mail) a written statement to this effect to your supplier.

  D.       Withdrawal From the Market Area
       Under certain conditions, the Act permits your supplier to terminate your franchise if your supplier is withdrawing from
  marketing activities in the entire geographic area in which you operate. You should read the Act for a more detailed description of
  the conditions under which market withdrawal terminations are permitted. See 15 U.S.C. § 2802(b )(E).

  E.          Other Events Permitting a Termination
        If your supplier learns within the time period specified in the Act (which in no case is more than 120 days prior to the termination
  notice) that one of the following events has occurred, your supplier may terminate you franchise agreement:
              (1)      Fraud or criminal misconduct by you that relates to the operation of your marketing premises.
              (2)      You declare bankruptcy or a court determines that you are insolvent.
              (3)      You have a severe physical or mental disability lasting at least 3 months which makes you unable to provide for
  the continued proper operation of the marketing premises.
              (4)      Expiration of your supplier's underlying lease to the leased marketing premises, if: (a) your supplier gave you
  written notice before the beginning of the term of the franchise of the duration ofthe underlying lease and that the underlying lease
  might expire and not be renewed during the term of the franchise; (b) your fi'anchisor offered to assign to you, during the 90-day
  period after notification of termination or nonrenewal was given, any option which the franchisor held to extend the underlying lease
  or to purchase the marketing premises (such an assignment may be conditioned on the franchisor receiving from both the landowner
  and the franchisee an unconditional release from liability for specified events occurring after the assignment); and (c) in a situation
  in which the franchisee acquires possession of the leased marketing premises effective immediately after the loss of the right of the
  franchisor to grant possession, the franchisor, upon written request of the franchisee, made a bona fide offer to sell or assign to the
  franchisee the franchiser's interest in any improvements or equipment located on the premises, or offered by the franchisee a right
  of first refusal of any offer from another person to purchase the franchisor's interest in the improvements and equipment.
              (5)      Condemnation or other taking by the government, in whole or in part, of the marketing premises pursuant to the
  power of eminent domain. If the termination is based on a condemnation or other taking, your supplier must give you a fair share of
  any compensation which he receives for any loss of business opportunity or good will.
              (6)       Loss of your supplier's right to grant the use of the trademark that is the subject of the franchise, unless the loss
  was because of bad faith actions by your supplier relating to trademark abuse, violation of Federal or State law, or other fault or
  negligence.
              (7)       Destruction (other than by your supplier) of all or a substantial part of your marketing premises. Ifthe termination
  is based   on the destruction of the marketing premises and if the premises are rebuilt or replaced by your supplier and operated under
  a franchise, your supplier must give you a right of first refusal to this new franchise.
              (8)       Your failure to make payments to your supplier of any sums to which your supplier is legally entitled.
              (9)       Your failure to operate the marketing premises for 7 consecutive days, or any shorter period of time which, taking
   into account facts and circumstances, amounts to an unreasonable period of time not to operate.
              (10)      Your intentional adulteration, mislabeling or misbranding of motor fuels or other trademark violations . .
              (11)      Your failure to comply with Federal, State, oi local laws or regulations of which you have knowledge and that
  relate to the operation of the marketing premises.
              (12)      Your conviction of any felony involving moral turpitude.
              (13)      Any event that affects the franchise relationship and as a result of which termination is reasonable.

  II.       Reasons for Nonrenewal

      If your supplier gives notice that he does not intend to renew any franchise agreement, the Act requires that the reason for
  nonrenewal must be either one of the reasons for termination listed immediately above, or one of the reasons for nonrenewallisted
  below.

  A.       Failure to Agree on Changes or Additions To Franchise
      If you and your supplier fail to agree to changes in the franchise that your supplier in good faith has dete1mined are required,
  and your supplier's insistence on the changes is not for the purpose of converting the leased premises to a company operation or
  otherwise preventing the renewal of the franchise relationship, your supplier may decline to renew the franchise.
Case 1:20-cv-22984-JJO Document 1-1 Entered on FLSD Docket 07/20/2020 Page 21 of 76


   B.       Customer Complaints
       If you supplier has received numerous customer complaints relating to the condition of your marketing premises or to the
   conduct of any of your employees, and you have failed to take prompt corrective action after having been notified of these complaints,
   your supplier may decline to renew the franchise.

   C.       Unsafe or Unhealthful Operations
       If you have failed repeatedly to operate your marketing premises in a clean, safe and healthful manner after repeated notices
   from your supplier, your supplier may decline to renew the franchise.

   D.        Operation of Fra~chise is Uneconomical
        Under certain conditions specified in the Act, your supplier may decline to renew your franchise if he has determined that
   renewal of the franchise is likely to be uneconomical. Your supplier may also decline to renew your franchise if he has decided to
   convert your marketing premises to a use other than for the sale of motor fuel, to sell the premises, or to materially alter, add to, or
   replace the premises.

   lll.        Notice Requirements for Termination or Nonrenewal

        The following is a description of the requirements for the notice which your supplier must give you before he may terminate
   your franchise or decline to renew your franchise relationship. These notice requirements apply to all franchise terminations,
   including franchises entered into before June 19, 1978 and trial and interim franchises, as well as to all nonrenewals of franchise
   relationships.

   A.     How Much Notice Is Required
      In most cases, your supplier must give you notice cif termination or nonrenewal at least 90 days before the termination or
  nonrenewal takes effect.

       In circumstances where it would not be reasonable for your supplier to give you 90 days notice, he must give you notice as soon
  as he can do so. In addition, if the franchise involves leased marketing premises, your supplier may not establish a new franchise
  relationship involving the same premises until 30 days after notice was given to you or the date the termination or nonrenewal takes
  effect, whichever is later. If the franchise agreement permits, your supplier my repossess the premises and, in reasonable
  circumstances, operate them through his employees or agents.

       If the termination or nonrenewal is based upon a determination to withdraw from the marketing of motor fuel in the area, your
   supplier musl give you notice at least 180 days before the termination or nonrenewal takes effect.

  B.        Manner and Contents of Notice
       To be valid, the notice must be in writing and must be sent by certified mail or personally delivered to you. It must contain: (1)
  A statement of your supplier's intention to terminate the franchise or not to renew the franchise relationship, together with his reasons
  for this action; (2) The date the termination or nonrenewal takes effect; and (3) A copy of this summary.

  IV.         Trial Franchises and Interim Franchises

          The following is a description of the special requirements that apply to trial and interim franchises.

  A.        Trial Franchises
       A trial franchise is a franchise, entered into on or after June 19, 1978, in which the franchisee has not previously been a party
  to a franchise with the franchisor and which has an initial term of I year or less. A trial franchise must be in writing and must make
  certain disclosures, including that it is a trial franchise, and that the franchisor has the right not to renew the franchise relationship at
  the end of the initial term by giving the franchisee proper notice.

       The unexpired portion of a transferred franchise (other than as a trial franchise, as described above) does not qualify as a trial
  franchise.

      In exercising his right not to renew a trial franchise at the end of its initial term, your supplier must comply with the notice
  requirements described above under the heading "Notice Requirements for Termination or Nonrenewal."

  B. Interim Franchises
       An interim franchise is a franchise, entered into on or after June 19, 1978, the duration of which, when combined with the terms
  of all prior interim franchises between the franchisor and the franchisee, does not exceed three years, and which begins immediately
    Case 1:20-cv-22984-JJO Document 1-1 Entered on FLSD Docket 07/20/2020 Page 22 of 76


      after the expiration of a prior franchise involving the same marketing premises which was not renewed, based on a lawful
      determination by the franchisor to withdraw from marketing activities in the geographic area in which the franchisee operates.

           An interim franchise must be in writing and must make certain disclosures, including that it is an interim franchise and that the
      franchisor has the right not to renew the franchise at the end of the term based upon a lawful determination to withdraw from
      marketing activities in the geographic area in which the franchisee operates.

         In exercising his right not to renew a franchise relationship under an interim franchise at the end of its term, your supplier must
      comply with the notice requirements described above under the heading "Notice Requirements for Termination or Nonrenewal."

      V.        Your Legal llights

           Under the enforcement provisions of the Act, you have the right to sue your supplier if he fails to comply with the requirements
      of the Act. The courts are authorized to grant whatever equitable relief is necessary to remedy the effects of your supplier's failure
      to comply with the requirements of the Act, including declaratory judgment, mandatory or prohibitive injunctive relief, and interim
      equitable relief. Actual damages, exemplary (punitive) damages under certain circumstances, and reasonable attorney and expert
      witness fees are also authorized. For a more detailed description of these legal remedies you should read the text of the Act. 15
      u.s.c. §§2801-2807.
      VI.       Waiver oflligbts and Applicable State Law

           Your supplier may not require, as a condition of entering into or renewing the franchise relationship, that you relinquish or
      waive any right that you have tmder this or any other Federal law or applicable State Jaw. In addition, no provision in a franchise
      agreement would be valid or enforc(/able if the provision specifies that the franchise would be governed by the law of any State other
      than the one in which the principal place of business for the franchise is located.

      Further Discussion of Title I -Definitions and Legal Remedies

      I.        Definitions


J          Section 101 of the Petroleum Marketing Practices Act sets forth definitions of the key terms used throughout the franchise
      protection provisions of the Act. The definitions from the Act which are listed below are of those terms which are most essential for
      purposes ofthe summary statement. (You should consult section 101 of the Act for additional definitions not included here.)

      A.       Franchise
          A "franchise'' is any contract between a refiner and a distributor, between a refiner and a retailer, between a distributor and
      another distributor, or between a distributor and a retailer, under which a refiner or distributor (as the case may be) authorizes or
      permits a retailer or distributor to use, in connection with the sale, consignment, or distribution of motor fuel, a trademark which is
      owned or controlled by such refiner or by a refiner which supplies motor fuel to the distributor which authorizes or permits such use.

           The term "franchise" includes any contract under which a retailer or distributor (as the case may be) is authorized or permitted
      to occupy leased marketing premises, which premises are to be employed in connection with the sale, consignment, or distribution
      of motor fuel under a trademark which is owned or controlled by such refiner or by a refiner which supplies motor fuel to the
      distributor which authorizes or permits such occupancy. The term also includes any contract pertaining to the supply of motor fuel
      which is to be sold, consigned or distributed under a trademark owned or controlled by a refiner, or under a contract which has
      existed continuously since May 15, 1973, and pursuant to which, on May 15, 1973, motor fuel was sold, consigned or distributed
      under a trademark owned or controlled on such date by a refmer. The unexpired portion of a transferred franchise is also included in
      the defmition of the term.

      B.        Franchise Relationship
           The term "franchise relationship" refers to the respective motor fuel marketing or distribution obligations and responsibilities of
      a franchisor and a franchisee which result from the marketing of motor fuel under a franchise.

      C.        Franchisee
           A "franchisee" is a retailer or distributor who is authorized or pennitted, under a franchise, to use a trademark in connection
      with the sale, consignment, or distribution of motor fuel.

      D.        Franchisor
           A "franchisor" is a refiner or distributor who authorizes or permits, under a franchise, a retailer or distributor to use a trademark
      in connection with the sale, consignment, or distribution of motor fuel.
Case 1:20-cv-22984-JJO Document 1-1 Entered on FLSD Docket 07/20/2020 Page 23 of 76


   E.        Marketing Premises
        "Marketing premises" are the premises which, under a franchise, are to be employed by the franchisee in connection with the
   sale, consignment, or distribution of motor fuel.

   F.      Leased Marketing Premises
       "Leased marketing premises" are marketing premises owned, leased or in any way controlled by a franchisor and which the
  franchisee is authorized or permitted, under the franchise, to employ in connection with the sale, consignment, or distribution of
  motor fuel.

   G.       Fail to Renew and Nonrenewal
       The terms "fail to renew" and "nonrenewal" refer to a failure to reinstate, continue, or extend a franchise relationship (1) at the
  conclusion of the term, or on the expiration date, stated in the relevant franchise, (2) at any time, in the case of the relevant fi"anchise
  which does not state a term of duration or an expiration date, or (3) following a termination (on or after June 19, 1978) of the relevant
  franchise which was entered into prior to June 19, 1978 and has not been renewed after such date.

  II.       Legal Remedies Available to Franchisee

      The following is a more detailed description of the remedies available to the franchisee if a franchise is terminated or not
  renewed in a way that fails to comply with the Act.

  A.       Franchisee's Right to Sue
       A franchisee may bring a civil action in United States District Court against a franchisor who does not comply with the
  requirements of the Act. The action must be brought within one year after the date of termination or nonrenewal or the date the
  franchisor fails to comply with the requirements of the law, whichever is later.

  B.         Equitable Relief
       Courts are authorized to grant whatever equitable relief is necessary to remedy the effects of a violation of the law's
  requirements. Courts are directed to grant a preliminary injunction if the franchisee shows that there are sufficiently serious questions,
  going to the merits of the case, to make them a fair ground for litigation, and if, on balance, the hardship which the franchisee would
  suffer if the preliminary injunction is not granted will be greater than the hardship which the franchisor would suffer if such relief is
  granted.

       Courts are not required to· order continuation or renewal of the franchise relationship if the action was brought after the expiration
  of the period during which the franchisee was on notice concerning the franchisor's intention to terminate or not renew the franchise
  agreement.

  C.        Burden of Proof
       In an action under the Act, the franchisee has the burden of proving that the franchise was terminated or not renewed. The
  franchisor has the burden of proving, as an affmnative defense, that the termination or nonrenewal was permitted under the Act and,
  if applicable, that the franchisor complied with certain other requirements relating to terminations and nonrenewals based on
  condemnation or destruction of the marketing premises.

  D.        Damages
       A franchisee· who prevails in an action under the Act is entitled to actual damages and reasonable attorney and expert witness
  fees. If the action was based upon conduct of the franchisor which was in willful disregard of the Act's requirements or the
  franchisee's rights under the Act, exemplary (punitive) damages may be awarded where appropriate. The court, and not the jury, will
  decide whether to award exemplary damages and, if so, in what amount.

       On the other hand, if the court fmds that the fr_anchisee's action is frivolous, it may order the franchisee to pay reasonable
  attorney and expert witness fees.

  E.       Franchisor's Defense to Permanent Injunctive Relief
      Courts may not order a continuation or renewal of a franchise relationship if the franchisor shows that the basis of the non-
  renewal of the franchise relationship was a determination made in good faith and in the normal course of business:

           (1)       To convert the leased marketing premises to a use other than the sale or distribution of motor fuel;
           (2)       To materially alter, add to, or replace such premises;
           (3)       To sell such premises;
           (4)       To withdraw from marketing activities in the geographic area in which such premises are located; or
Case 1:20-cv-22984-JJO Document 1-1 Entered on FLSD Docket 07/20/2020 Page 24 of 76


            (5)      That the renewal of the franchise relationship is likely to be uneconomical to the franchisor despite any reasonable
   changes or additions to the franchise provisions which may be acceptable to the franchisee.

        In making this defense, the franchisor also must show that he has complied with the notice provisions of the Act.

        This defense to permanent injunctive relief, however, does not affect the franchisee's right to recover actual damages and
   reasonable attorney and expert witness fees if the nonrenewal is otherwise prohibited under the Act.

        Issued in Washington, D.C. on June 12, 1996.

        Form BJC-(R)-PMPA (10-2001)

   2007 PMPA AMENDMENT

   15 U.S.C. § 2807. Prohibition on restriction of installation of renewable fuel pumps.

  (a)       Definition

  In this section:

  (1)       Renewable fuel
        The term "renewable fuel" means any fuel-

            (A)       at least 85 percent of the volume of which consists of ethanol; or

            (B)      any mixture of biodiesel and diesel or renewable diesel (as deftned in regulations adopted pursuant to section
  7545(o) of Title 42 (4Q CFR, part 80)), determined without regard to any use of kerosene and containing at least 20      percent
  biodiesel or renewable diesel.

  (2)       Franchise-related document
        The term "franchise-related document" means-

            (A)       a franchise under this Chapter; and

            (B)       any other contract or directive of a franchisor relating to terms or conditions of the sale of fuel by a franchisee.

  (b)       Prohibitions

  (1)       In general

      No franchise-related document entered into or renewed on or after December 19, 2007, shall contain any provision allowing a
  franchisor to restrict the franchisee or any affiliate of the franchisee from-

           (A)       installing on the marketing premises of the franchisee a renewable fuel pump or tank, except that the franchisee's
  franchisor may restrict the installation of a tank on leased marketing premises of such franchisor;

            (B)      converting an existing tank or pump on the marketing premises of the franchisee for renewable fuel use, so long
  as such tank or pump and the piping connecting them are either warranted by the manufacturer or certified by a recognized standards
  setting organization to be suitable for use with such renewable fuel;

           (C)       advertising (including through the use of sign age) the sale of any renewable fuel;

           (D)      selling renewable fuel in any specified area on the marketing premises of the franchisee (including any area in
  which a name or logo of a franchisor or any other entity appears);

            (E)       purchasing renewable fuel from sources other than the franchisor if the franchisor does not offer its own renewable
  fuel for sale by the franchisee;

           (F)       listing renewable fuel availability or prices, including on service station signs, fuel dispensers, or light poles; or
Case 1:20-cv-22984-JJO Document 1-1 Entered on FLSD Docket 07/20/2020 Page 25 of 76


            (G)      allowing for payment of renewable fuel with a credit card,

        so long as such activities described in subparagraphs (A) through (G) do not constitute mislabeling, misbranding, willful
   adulteration, or other trademark violations by the franchisee.

   (2)      Effect of provision

       Nothing in this section shall be construed to preclude a franchisor from requiring the franchisee to obtain reasonable
   indemnification and insurance policies.

  (c) Exception to 3-grade requirement

  Np franchise-related document that requires that 3 grades of gasoline ~e sold by the applicable franchisee shall prevent the
  franchisee from selling a renewable fuel in lieu of 1, and only 1, grade of gasoline.
    Case 1:20-cv-22984-JJO Document 1-1 Entered on FLSD Docket 07/20/2020 Page 26 of 76


                                            ZARCO EINHORN                      ~ALKOWSKI BRITO
                                                                 ATTORN EYS AT LAW

       ROBERT ZARCO                                         2   S.   BISCAYN E BOULEV ARD                   MIAMI
       ROBERT M. EINHORN                                               34TH FLOOR                 TELEPHON E (3051 374- 5418

                                                                MIAMI, FLORIDA 33131                TELEFAX (305) 374--5428
       ROBERT F. SALKOWS KI*
       ALE.JAND R O BRITO                                                                            WEST PALM BEACH
       HIMANSH U M. PATEL                                                                          TELEPHON E (561) 721-2861

                N.
       KAARI-LY NN S. GAGNON
       ALAINA B . KARSTEN
                                                                                                      WWW.ZARCO LAW.COM


       BESHOY RIZK
       MELISSA L. BERNHE IM**
       COLBY CONFORT I
       MICHAEL D. BRAUNST EIN
       BRENDA PHANG

        • ALSO ADMITTED TO PRACTICE IN NJ
       .. OF COUNSEL




                                                                March 16, 2020

         Via email transmis sion            Kri~tell . C'oQJ~caJ.7 - 11.   ·om and US Mail

         Kristen Wmiam s Cook, Esq.
         Associat e General Counsel
         SEl Fuel Services, Inc.
         3200 Hackber ry Road
         Irving, TX 75063

                    Rc:        Mendez Fuel Holdings 3, LLC

         Dear Ms. Cook:

                This law firm represen ts the interests of Mendez Fuel Holding s 3, LLC ("Mende z Fuel").
         We are in receipt of your letter dated March 10, 2020.
                                                                                                                 not
                  The March 10 letter purports to provide notice to Mendez Fuel that SEIF is electing
                                                                               The  March     l 0 letter,  however   ,
         to renew the Supply Agreem ent, as is required under the PMPA.
                                                                                                       Supply
         is defective and noncom pliant with the PMPA. As noted in the March 10 letter, the
         Agreeme nt and the Lease Agreem ent state that those      agreeme nts are set  to expire   on April 30,
         2020. As you know, the current Supply Agreem ent and Lease Agreem           ent   were   renewal
                                                                                                       n of th . e
         agreeme11ts fi·om prior agreeme nt s with Mend ez Fuel. ·At the time n ar tbe expiratio
                                                                                                               nts.
         inilial agreements, the parties engaged in dialogue designed t effectu ate renewal agreeme
         To t hat end on or ab ut May 1, 2017, th parti es entered into these     renewaJ    agreeme   nts.   ln
                                                                                                          th ·e
         approximately Septemb e r, 20 19 M ndez Fuel initiated dialogue relating to renewing
                                                                                                        would not
         agreements once agai n. At no po·int was M endez Fuel advised that these agreements
          be renewed. To the contrary the iriformation supp lied to Mendez      Fuel   by   'ElF  was   that these
                                                                                                            be
         agreeme nts, consiste nt with tl1 e parties' course of conduct and course f dea ling, would
                                                                                                          2020
          renewed. Mendez Fuel reached out to SE IF several times in the end of2019 and into
                                                                         ments   would    be executed   .
          seeking follow up informa tion as to when the renewal agr

\
)




                                                                                                                 EXHIBIT
                                                                                                                         B
    Case 1:20-cv-22984-JJO Document 1-1 Entered on FLSD Docket 07/20/2020 Page 27 of 76

        Kristen Williams Cook, Esq.
        March 16, 2020
        Page /2

                  In early 2020, Mendez Fuel advised SElF that it intended to sell the Facility. On February
                                                                                                   doing so,
        18, 2020, Mendez Fuel submitted a written proposal to SElF to sell the Facility. After
                                                                                                    paths
        Mendez Fuel discussed with SEIF the need to simultaneously proceed down concurrent
        (i.e. , renewal agreements and new agreements for the purchase  r) in the event that  the proposed
                                                                                                          y
        sale did not occuL Mendez Fuel wa~ advised that proceeding on both fronts was not necessar
                                                                                                           in
        because it would simply result in the possibility of unnecessary work (relating to the renewal)
        the event that the sale was complet ed.

                Mendez Fuel has repeatedly requested that SElF approve the propose d transaction.
                                                                                                     just a
        Those efforts, however, have been unavailing as SElF has become non-responsive. Now,
                                                                                                  set to
        few weeks before the Supply Agreem ent and the Lease state that those agreements are
                                                                                                       that
        expire, SElF has advised that it intend to sell the Facility to an unname d party upon terms
                                                                                    and sale agreeme  nt
        are not even disclose d to Mendez Fu ·J given that the purported purchase
                                                                                                  finding
        between SElF and this third party has not been executed. These facts do not support a
                                                                                                          it is
        that SEIF is selling the Facility "in good faith and in the normal course of business." Rather,
        evident that SElF is simply seeking to avoid granting approval of    the purchase and sale
        transaction proposed by Mendez Fuel. Such conduct would clearly constitute tortious
        interference by SElF.

                 SElF's c.onduct in this regard is not compliant witb the terms and the spirit of th PMPA
                                                                                                      address
         and is actionable. Notwith standing, we are hopeful that ElF will properly consider and
                                                                                 with the sale  of the
         the Mendez Fuel transact ion so that the parlies may amicably proceed
)        Facility by Mendez Fuel to its propose d purchaser.

                 We look forward to hearing from you.

                                                Very Truly Yours,



                                                ALEJAN DRO BRITO

         AB:ap




                                   ZARCO EINHORN            ~ALKOWSKI BRITO
                                                  ATTOHN EYS AT LAW
        Case 1:20-cv-22984-JJO Document 1-1 Entered on FLSD Docket 07/20/2020 Page 28 of 76



                                                   SEIFS
                                                         ~
                                                                                                             Kristen Cook
                                                                                               Associate General Counsel
                                                                                               Direct Dial: (972) 828-7242
                                                                                                      Fax: (972) 828-5012
                                                                                                 Kristen.Cook@7-ll.com

                                                            March 26, 2020

             Via Email (abrito@zarcolaw.com)
             Mr. Alejandro Brito, Esq.
             Zarco Einhorn Salkowski Brito
             2 S. Biscayne Boulevard
             34th Floor
             Miami, FL 33131

                     Re:    Dealer Fuel Lease Agreement ("Lease") between Mendez Fuel Holdings 3
                            LLC, as Tenant, and 7-Eleven, Inc. ("7-Eleven"), as Landlord, effective May
                            1,2017;and

                            Motor Fuel Supply and Security Agreement, as amended (the "Supply
                            Agreement"), effective May 1, 2017, between SEI Fuel Services, Inc. ("SElF"),
    )                       and Mendez Fuel Holdings 3 LLC, as Dealer ("Dealer")

                            7-Rieven Store #37581- located 11870 SW 40th Street, Miami, FL 33175 (the
                            "Leased Premises"); SElF Store #37581 (the "Premises")

             Dear Mr. Brito:

                     I write as counsel for 7-Eleven and SElF. I am in receipt of your letter dated March 16,
             2020, wherein you allege that my correspondence, dated March 10, 2020, notifying Dealer and
             Tenant of non-renewal of the Lease and Supply Agreement, is defective and noncompliant with
             the Petroleum Marketing Practices Act, as representatives of SElF purportedly made
             representations to Dealer about renewal of the agreements. Further, you state that a secondary
             written right of first refusal to sell the Premises dated February 18, 2020 was submitted to 7 -Eleven
             by Dealer and 7-Eleven failed to respond. Please allow this letter to respond to your allegations.

                     First, you allege that representatives of SElF made representations to Dealer that the
             agreements would be extended and that such representations bar SElF and 7-Eleven from
             terminating the agreements. 7-Eleven and SElF deny that any such representations were made.
             Further, even if discussions regarding a potential extension occurred, pursuant to Section 18 of the
             Supply Agreement, the parties agreed that no oral representations could modify the agreements.
             Specifically, Section 18 states, "This Agreement and the Dealer Fuel Lease Agreement between
             Dealer and 7 Eleven, Inc. commencing May 1, 2017, including its exhibits as well as all documents


'--')
                                                 SEI Fuel Services, Inc.
                                          3200 Hackberry Road, Irving, TX 75063                                     EXHIBIT
                                                                                                                             C
        Case 1:20-cv-22984-JJO Document 1-1 Entered on FLSD Docket 07/20/2020 Page 29 of 76

             Mr. Alejandro Brito, Esq.
             March 26, 2020
             Page 2

             and materials referenced herein will constitute the entire agreement between SElF and Dealer
             with regard to the Premises. Dealer acknowledges and agrees that there are no understandings
             or agreements between SElF and Dealer with respect to the Premises except as set forth therein,
             and that Dealer has not relied on any oral statements or representations made by or on behalf of
             SElF in connection with the Premises."

                    Further, Section 29 of the Supply Agreement provides, "Nothing in this Agreement is to be
             construed as preventing !)ElF, upon renewal of its relationship with Dealer, from offering Dealer
             in good faith and in the normal course of business terms and conditions that differ from or are in
             addition to those in this Agreement, including terms and conditions relating to other businesses
             that may be operated at the Premises."

                      Accordingly, the Supply Agreement provides that no oral discussions could amend the
             agreements and that SElF had the contractual right to change the terms of the Supply Agreement
             at the time of renewal in the normal course of business. Contrary to your assertions, ?-Eleven's
             decision to sell was made in the ordinary course of business, the sales price is fair market value,
             and 7 -Eleven and SElF deny any misrepresentations to the Dealer. Your argument that 7 -Eleven
             is legally prohibited from entering into an agreement to sell the premises to a third-party at the
             same time it was discussing the renewal of your client's franchise is unsupported by the PMP A or
             any case law interpreting that statute.

                     Indeed, "[t]he PMPA was enacted to protect gasoline franchisees from arbitrary or
    )        discriminatory termination or nonrenewal of their franchises, Esso Standard Oil Co. v. Dept. of
             Consumer Affairs, 793 F.2d 431, 432 (1st Cir. 1986), but that does not oblige franchisors to give
             franchisees special treatment. See, e.g., Ballis v. Mobil Oil Corp., 622 F. Supp. 473, 475 (D.C. Ill.
             1985). With respect to ?-Eleven's decision to sell the Premises, the case law is clear: a franchisor
             must make either a bona fide offer to sell, transfer or assign to the franchisee its interest in the
             premises or, if applicable, offer a franchisee a right of first refusal of at least 45 days duration of
             any offer made by third parties to purchase the franchisor's interest. 15 U.S.C. § 2802(b)(3)(D)(iii);
             Art Diamond, Inc. v. Texaco, Inc., 1986 U.S. Dist. LEXIS 28949 (Fl. S.D.C. 1986).

                      Lastly, in response to your issue relating to the right of first refusal letter dated February
             18, 2020 ("Second ROFR Letter"), a formal decline letter will be sent via separate correspondence,
             but in short, 7 -Eleven will not exercise the right of first refusal for the multiple sites, including the
             Premises, referenced in the Second ROFR Letter. In researching this issue, I confirmed that the
             business person responsible for reviewing the Second ROFR Letter confused that letter with the
             first right of first refusal that Dealer sent for the same properties, including the Premises, in
             December 2019, and for which 7-Eleven previously declined to exercise the purchase option. As
             the Second ROFR Letter covered the same four properties as the first right of first refusal letter in
             December 2019, the business representative did not recognize that a new right of first refusal offer
             letter had been received.

                    For the reasons set forth above, any claims of alleged misrepresentations or oral
             modifications to extend the Supply Agreement are rejected. Your client has no contractual or legal

)
Case 1:20-cv-22984-JJO Document 1-1 Entered on FLSD Docket 07/20/2020 Page 30 of 76

     Mr. Alejandro Btito, Esq.
     March 26, 2020
     Page 2

     right to stop the termination of the franchise relationship and 7-Eleven's sale of the property unless
     it exercises its tight to purchase the Premises on the same terms and conditions as the third-party
     buyer. As previously stated, once a contract of sale is finalized with the third-party buyer, 7-
     Eleven will provide Dealer the opportunity to review the offer and purchase the property on the
     same terms and conditions as set forth therein. Please note that SElF's notice of non-renewal
     remains in effect pursuant to the deadlines set forth therein.

             A copy ofthe summary statement described in Section 104(d) [15 U.S. C. Section 2804 (d)]
     of the Petroleum Marketing Practices Act is enclosed herewith.

                                                    Regards,




                                                    Kristen Cook
                                                    Associate General Counsel
                                                    7 -Eleven, Inc. and SEI Fuel Services, Inc.

     KWC/eg

     cc:    Kenia Del Risco, SEI Fuel Services, Inc. (via e-mail)
            Rob Dowd, SEI Fuel Services, Inc. (via e-mail)
            Hollie Roane, 7-Eleven, Inc. (via e-mail)
            Robin Bryant, 7-Eleven, lnc. (via e-mail)
            Matt Sanders, 7-Eleven, Inc. (via e-mail)
     Case 1:20-cv-22984-JJO Document 1-1 Entered on FLSD Docket 07/20/2020 Page 31 of 76



                  Revised Summary of Title I of the Petroleum Marketing Practices Act

       AGENCY: Department of Energy

       ACTION: Notice

       SUMMARY: This notice contains a summary of Title I of the Petroleum Marketing Practices Act, as amended (the Act). The
       Petroleum Marketing Practices Act was originally enacted on June 19, 1978, and was amended by the Petroleum Marketing Practices
       Act Amendments of 1994, enacted on October 19, 1994. On August 30, 1978, the Department of Energy published in the Federal
       Register a summary of the provisions of Title I of the 1978 law, as required by the Act. The Department is publishing this revised
       summary to reflect key changes made by the 1994 amendments.

            The Act is intended to protect franchised distributors and retailers of gasoline and diesel motor fuel against arbitrary or
       discriminatory termination or nonrenewal of franchises. This summary describes the reasons for which a franchise may be terminated
       or not renewed under the law, the responsibilities of franchisors, and the remedies and relief available to franchisees. The Act requires
       franchisors to give franchisees copies of the summary contained in this notice whenever notification of termination or non renewal
       of a franchise is given.

       SUPPLEMENTARY INFORMATION:
            Title I of the Petroleum Marketing Practices Act, as amended, 15 U.S.C. §§2801-2807, provides for the protection of franchised
       distributors and retailers of motor fuel by establishing minimum Federal standards governing the termination of franchises and the
       nonrenewal of franchise relationships by the franchisor or distributor of such fuel.

            Section 104(d)(l) of the Act required the Secretary of Energy to publish in the Federal Register a simple and concise summary
       of the provisions of Title I, including a statement of the respective responsibilities of, and the remedies and relief available to,
       franchisors and franchisees under the title. The Department published this summary in the Federal Register on August 30, 1978. 43
       F.R. 38743 (1978).

             In 1994 the Congress enacted the Petroleum Marketing Practices Act Amendments to affirm and clarify certain key provisions
 )     of the 1978 statute. Among the key issues addressed in the 1994 amendments are: (1) termination or nonrenewal of franchised Dealer
       by their franchisors for purposes of conversion to "company" operation; (2) application of state law; (3) the rights and obligations of
       franchisors and franchisees in third-party lease situations; and (4) waiver of rights limitations. See H.R. REP. NO. 737, 103rd Cong.,
       2nd Sess. 2 (1994), reprinted in 1994 U.S.C.C.A.N. 2780. Congress intended to: (1) make explicit that upon renewal a franchisor
       may not insist on changes to a franchise agreement where the purpose of such changes is to prevent renewal in order to convert a
       franchisee-operated service station into a company-operated service station; (2) make clear that where the franchisor has an option
       to continue the lease or to purchase the premises but does not wish to do so, the franchisor must offer to assign the option to the
       franchisee; (3) make clear that no franchisor may require, as a condition of entering or renewing a franchise agreement, that a
       franchisee waive any rights under the Petroleum Marketing Practices Act, any other Federal law, or any state law; and (4) reconfirm
       the limited scope of Federal preemption under the Act. Id.

            The summary which follows reflects key changes to the statute resulting from the 1994 amendments. The Act requires
       franchisors to give copies of this summary statement to their franchisees when entering into an agreement to terminate the franchise
       or not to renew the franchise relationship, and when giving notification of termination or nonrenewal. This summary does not purport
       to interpret the Act, as amended, or to create new legal rights.

            In addition to the summary of the provisions of Title I, a more detailed description of the definitions contained in the Act and
       of the legal remedies available to franchisees is also included in this notice, following the summary statement.

       Summary of Legal Rights of Motor Fuel Franchisees

            This is a summary of the franchise protection provisions of the Federal Petroleum Marketing Practices Act, as amended in 2007
       (the Act), 15 U.S.C §§2801-2807. This summary must be given to you, as a person holding a franchise for the sale, consignment or
       distribution of gasoline or diesel motor fuel, in connection with any termination, or nonrenewal of your franchise by your franchising
       company (referred to in this summary as your supplier).

           You should read this summary carefully, and refer to the Act if necessary, to determine whether a proposed termination or
       nonrenewal of your franchise is lawful, and what legal remedies are available to you if you think the proposed termination or failure

.)
Case 1:20-cv-22984-JJO Document 1-1 Entered on FLSD Docket 07/20/2020 Page 32 of 76


  to renew is not lawful. In addition, if you think your supplier has failed to comply with the Act, you may wish to consult an attorney
  in order to enforce your legal rights.

       The franchise protection provisions of the Act apply to a variety of franchise agreements. The term "franchise" is broadly defined
  as a license to use a motor fuel trademark, which is owned or controlled by a refiner and it includes secondary agreements such as
  leases of real property and motor fuel Supply Agreement which have existed continuously since May 15, 1973, regardless of a
  subsequent withdrawal of a trademark. Thus, if you have lost the use of a trademark previously granted by your supplier but have
  continued to receive motor fuel supplies through a continuation of a supply agreement with your supplier, you are protected under
  the Act.

       Any issue arising under your franchise which is not governed by this Act will be governed by the law of the State in which the
  principal place of business of your franchise is located.

       Although a State may specify the terms and conditions under which your franchise may be transferred upon the death of the
  franchisee, it may not require a payment to you (the franchisee) for the goodwill of a franchise upon termination or nonrenewal.

      The Act is intended to protect you, whether you are a distributor or a retailer, from arbitrary or discriminatory termination or
  nonrenewal of your franchise agreement. To accomplish this, the Act first lists the reasons for which termination or nonrenewal is
  permitted. Any notice of termination or nonrenewal must state the precise reason, as listed in the Act, for which the particular
  termination or nonrenewal is being made. These reasons are described below under the headings "Reasons for Termination" and
  "Reasons for Nonrenewal."

       The Act also requires your supplier to give you a written notice of termination or intention not to renew the franchise within
  certain time periods. These requirements are summarized below under the heading "Notice Requirements for Termination or
  Nonrenewal."

      The Act also provides certain special requirements with regard to trial and interim franchise agreements, which are described
  below under the heading "Trial and Interim Franchises."

       The Act gives you certain legal rights if your supplier terminates or does not renew your franchise in a way that is not permitted
  by the Act. These legal rights are described below under the heading "Your Legal Rights."

      The Act contains provisions pt:rlaining to waiver of franchisee rights and applicable State law. These provisions are described
  under the heading "Waiver of Rights and Applicable State Law."

       This summary is intended as a simple and concise description of the general nature of your rights under the Act. For a more
  detailed description of these rights, you should read the text of the Petroleum Marketing Practices Act, as amended in 2007 (15
  U.S.C. §§2801-2807). This summary does not purport to interpret the Act, as amended, or to create new legal rights.

  I.       Reasons for Termination

       If your franchise was entered into on or after June 19, 1978, the Act bars termination of your franchise for any reasons other
  than those reasons discussed below. If your franchise was entered into before June 19, 1978, there is no statutory restriction on the
  reasons for which it may be terminated. If a franchise entered into before June 19, 1978, is terminated, however, the Act requires the
  supplier to reinstate the franchise relationship unless one of the reasons listed under this heading or one the additional reasons for
  nonrenewal described below under the heading "Reasons for Nonrenewal" exists.

  A.        Non-Compliance with Franchise Agreement
        Your supplier may terminate your franchise if you do not comply with a reasonable and important requirement of the franchise
  relationship. However, termination may not be based on a failure to comply with a provision of the franchise that is illegal or
  unenforceable under applicable Federal, State, or local law. In order to terminate for non-compliance with the franchise agreement,
  your supplier must have learned of this non-compliance recently. The Act limits the time period within which your supplier must
  have learned of your non-compliance to various periods, the longest of which is 120 days, before you receive notification of the
  termination.

  B.       Lack of Good Faith Efforts
      Your supplier may terminate your franchise if you have not made good faith efforts to carry out the requirements of the franchise,
  provided you are first notified in writing that you are not meeting a requirement of the franchise and you are given an opportunity to
  make a good faith effort to carry out the requirement. This reason can be used by your supplier only if you fail to make good faith
    Case 1:20-cv-22984-JJO Document 1-1 Entered on FLSD Docket 07/20/2020 Page 33 of 76


      efforts to carry out the requirements of the franchise within the period which began not more than 180 days before you receive the
      notice of termination.

      C.       Mutual Agreement to Terminate the Franchise
           A franchise can be terminated by an agreement in writing between you and your supplier if the agreement is entered into not
      more than 180 days before the effective date of the termination and you receive a copy of that agreement, together with this summary
      statement of your rights under the Act. You may cancel the agreement to terminate within 7 days after you receive a copy of the
      agreement, by mailing (by certified mail) a written statement to this effect to your supplier.

      D.       Withdrawal From the Market Area
           Under certain conditions, the Act permits your supplier to terminate your franchise if your supplier is withdrawing from
      marketing activities in the entire geographic area in which you operate. You should read the Act for a more detailed description of
      the conditions under which market withdrawal terminations are permitted. See 15 U.S.C. § 2802(b)(E).

      E.         Other Events Permitting a Termination
            If your supplier learns within the time period specified in the Act (which in no case is more than 120 days prior to the termination
      notice) that one of the following events bas occurred, your supplier may terminate you franchise agreement:
                 (1)       Fraud or criminal misconduct by you that relates to the operation of your marketing premises.
                 (2)       You declare bankruptcy or a court determines that you are insolvent.
                 (3)       You have a severe physical or mental disability lasting at least 3 months which makes you unable to provide for
      the continued proper operation of the marketing premises.
                 (4)       Expiration of your supplier's underlying lease to the leased marketing premises, if: (a) your supplier gave you
      written notice before the beginning of the term of the franchise of the duration of the underlying lease and that the underlying lease
      might expire and not be renewed during the term of the franchise; (b) your franchisor offered to assign to you, during the 90-day
      period after notification of termination or nonrenewal was given, any option which the franchisor held to extend the underlying lease
      or to purchase the marketing premises (such an assignment may be conditioned on the franchisor receiving from both the landowner
      and the franchisee an unconditional release from liability for specified events occurring after the assignment); and (c) in a situation
      in which the franchisee acquires possession of the leased marketing premises effective immediately after the loss of the right of the
      franchisor to grant possession, the franchisor, upon written request of the franchisee, made a bona fide offer to sell or assign to the
      franchisee the franchiser's interest in any improvements or equipment located on the premises, or offered by the franchisee a right
      of first refusal of any offer from another person to purchase the franchisor's interest in the improvements and equipment.
)                (5)       Condemnation or other taking by the government, in whole or in part, of the marketing premises pursuant to the
      power of eminent domain. If the termination is based on a condemnation or other taking, your supplier must give you a fair share of
      any compensation which he receives for any loss of business opportunity or good will.
                 (G)       Loss of your supplier's right to grant the usc of the trademark that is the subject of the franchise, unless the loss
      was because of bad faith actions by your supplier relating to trademark abuse, violation of Federal or State law, or other fault or
      negligence.
                 (7)       Destruction (other than by your supplier) of all or a substantial part of your marketing premises. If the termination
      is based on the destruction of the marketing premises and if the premises are rebuilt or replaced by your supplier and operated under
      a franchise, your supplier must give you a right of first refusal to this new franchise.
                 (8)       Your failure to make payments to your supplier of any sums to which your supplier is legally entitled.
                 (9)       Your failure to operate the marketing premises for 7 consecutive days, or any shorter period of time which, taking
      into account facts and circumstances, amounts to an unreasonable period of time not to operate.
                 ( 10)     Your intentional adulteration, mislabeling or misbranding of motor fuels or other trademark violations.
                 (11)      Your failure to comply with Federal, State, or local laws or regulations of which you have knowledge and that
      relate to the operation of the marketing premises.
                 (12)      Your conviction of any felony involving moral turpitude.
                 ( 13)     Any event that affects the franchise relationship and as a result of which termination is reasonable.

      II.       Reasons for Nonrenewal

          If your supplier gives notice that he does not intend to renew any franchise agreement, the Act requires that the reason for
      nonrenewal must be either one of the reasons for termination listed immediately above, or one of the reasons for nonrenewallisted
      below.

      A.        Failure to Agree on Changes or Additions To Franchise
            If you and your supplier fail to agree to changes in the franchise that your supplier in good faith has determined are required,
      and your supplier's insistence on the changes is not for the purpose of converting the leased premises to a company operation or
      otherwise preventing the renewal of the franchise relationship, your supplier may decline to renew the franchise.
    Case 1:20-cv-22984-JJO Document 1-1 Entered on FLSD Docket 07/20/2020 Page 34 of 76


      B.       Customer Complaints

-         If you supplier has received numerous customer complaints relating to the condition of your marketing premises or to the
      conduct of any of your employees, and you have failed to take prompt corrective action after having been notified of these complaints,
      your supplier may decline to renew the franchise.

      C.       Unsafe or Unhealthful Operations
          If you have failed repeatedly to operate your marketing premises in a clean, safe and healthful manner after repeated notices
      from your supplier, your supplier may decline to renew the franchise.

      D.        Operation of Franchise is Uneconomical
           Under certain conditions specified in the Act, your supplier may decline to renew your franchise if he has determined that
      renewal of the franchise is likely to be uneconomical. Your supplier may also decline to renew your franchise if he has decided to
      convert your marketing premises to a use other than for the sale of motor fuel, to sell the premises, or to materially alter, add to, or
      replace the premises.

      III.        Notice Requirements for Termination or Nonrenewal

            The following is a desc1iption of the requirements for the notice which your supplier must give you before he may terminate
      your franchise or decline to renew your franchise relationship. These notice requirements apply to all franchise terminations,
      including franchises entered into before June 19, 1978 and trial and interim franchises, as well as to all nonrenewals of franchise
      relationships.

      A.      How Much Notice Is Required
          In most cases, your supplier must give you notice of termination or nonrenewal at least 90 days before the termination or
      nonrenewal takes effect.

           In circumstances where it would not be reasonable for your supplier to give you 90 days notice, he must give you notice as soon
      as he can do so. In addition, if the franchise involves leased marketing premises, your supplier may not establish a new franchise
      relationship involving the same premises until30 days after notice was given to you or the date the termination or nonrenewal takes
      effect, whichever is later. If the franchise agreement permits, your supplier my repossess the premises and, in reasonable
      circumstances, operate them through his employees or agents.

          If the termination or nonrenewal is based upon a determination to withdraw from the marketing of motor fuel in the area, your
      supplier must give you notice at least 180 days before the termination or nonrenewal takes effect.

      B.         Manner and Contents of Notice
           To be valid, the notice must be in writing and must be sent by certified mail or personally delivered to you. It must contain: (1)
      A statement of your supplier's intention to terminate the franchise or not to renew the franchise relationship, together with his reasons
      for this action; (2) The date the termination or nonrenewal takes effect; and (3) A copy of this summary.

      IV.        Trial Franchises and Interim Franchises

             The following is a description of the special requirements that apply to trial and interim franchises .

      A.         Trial Franchises
            A trial franchise is a franchise, entered into on or after June 19, 1978, in which the franchisee has not previously been a party
      to a franchise with the franchisor and which has an initial term of 1 year or less. A trial franchise must be in writing and must make
      certain disclosures, including that it is a trial franchise, and that the franchisor has the right not to renew the franchise relationship at
      the end of the initial term by giving the franchisee proper notice.

           The unexpired portion of a transferred franchise (other than as a trial franchise, as described above) does not qualify as a trial
      franchise.

           In exercising his right not to renew a trial franchise at the end of its initial term, your supplier must comply with the notice
      requirements described above under the heading "Notice Requirements for Termination or Nonrenewal."

      B. Interim Franchises
            An interim franchise is a franchise, entered into on or after June 19, 1978, the duration of which, when combined with the terms
      of all prior interim franchises between the franchisor and the franchisee, does not exceed three years, and which begins immediately
    Case 1:20-cv-22984-JJO Document 1-1 Entered on FLSD Docket 07/20/2020 Page 35 of 76


      after the expiration of a prior franchise involving the same marketing premises which was not renewed, based on a lawful
      determination by the franchisor to withdraw from marketing activities in the geographic area in which the franchisee operates.

           An interim franchise must be in writing and must make certain disclosures, including that it is an interim franchise and that the
      franchisor has the right not to renew the franchise at the end of the term based upon a lawful determination to withdraw from
      marketing activities in the geographic area in which the franchisee operates.

         In exercising his right not to renew a franchise relationship under an interim franchise at the end of its term, your supplier must
      comply with the notice requirements described above under the heading "Notice Requirements for Termination or Nonrenewal."

      V.        Your Legal Rights

           Under the enforcement provisions of the Act, you have the right to sue your supplier if he fails to comply with the requirements
      of the Act. The courts are authorized to grant whatever equitable relief is necessary to remedy the effects of your supplier's failure
      to comply with the requirements of the Act, including declaratory judgment, mandatory or prohibitive injunctive relief, and interim
      equitable relief. Actual damages, exemplary (punitive) damages under certain circumstances, and reasonable attorney and expe1t
      witness fees are also authorized. For a more detailed description of these legal remedies you should read the text of the Act. 15
      U.S.C. §§2801-2807.

      VI.       Waiver of Rights and Applicable State Law

           Your supplier may not require, as a condition of entering into or renewing the franchise relationship, that you relinquish or
      waive any right that you have under this or any other Federal law or applicable State law. In addition, no provision in a franchise
      agreement would be valid or enforceable if the provision specifies that the franchise would be governed by the law of any State other
      than the one in which the principal place of business for the franchise is located.

      Further Discussion of Title I - Definitions and Legal Remedies

      I.        Definitions

           Section 101 of the Petroleum Marketing Practices Act sets forth definitions of the key terms used throughout the franchise
)     protection provisions of the Act. The definitions from the Act which are listed below are of those terms which are most essential for
      purposes of the summary statement. (You should consult section 10 l of the Act for additional definitions not included here.)

      A.       Franchise
          A "franchise" is any contract between a refiner and a distributor, between a refiner and a retailer, between a distributor and
      another distributor, or between a distributor and a retailer, under which a refiner or distributor (as the case may be) authorizes or
      permits a retailer or distributor to use, in connection with the sale, consignment, or distribution of motor fuel, a trademark which is
      owned or controlled by such refiner or by a refiner which supplies motor fuel to the distributor which authorizes or permits such use.

           The term "franchise" includes any contract under which a retailer or distributor (as the case may be) is authorized or permitted
      to occupy leased marketing premises, which premises are to be employed in connection with the sale, consignment, or distribution
      of motor fuel under a trademark which is owned or controlled by such refiner or by a refiner which supplies motor fuel to the
      distributor which authorizes or permits such occupancy. The term also includes any contract pertaining to the supply·of motor fuel
      which is to be sold, consigned or distributed under a trademark owned or controlled by a refiner, or under a contract which has
      existed continuously since May 15, 1973, and pursuant to which, on May 15, 1973, motor fuel was sold, consigned or distributed
      under a trademark owned or controlled on such date by a refiner. The unexpired portion of a transferred franchise is also included in
      the definition of the term.

      B.        Franchise Relationship
           The term "franchise relationship" refers to the respective motor fuel marketing or distribution obligations and responsibilities of
      a franchisor and a franchisee which result from the marketing of motor fuel under a franchise.

      C.        Franchisee
           A "franchisee" is a retailer or distributor who is authorized or permitted, under a franchise, to use a trademark in connection
      with the sale, consignment, or distribution of motor fuel.

      D.        Franchisor
           A "franchisor" is a refiner or distributor who authorizes or permits, under a franchise, a retailer or distributor to use a trademark
      in connection with the sale, consignment, or distribution of motor fuel.
    Case 1:20-cv-22984-JJO Document 1-1 Entered on FLSD Docket 07/20/2020 Page 36 of 76


      E.        Marketing Premises
            "Marketing premises" are the premises which, under a franchise, are to be employed by the franchisee in connection with the
      sale, consignment, or distribution of motor fuel.

      F.        Leased Marketing Premises
           "Leased marketing premises" are marketing premises owned, leased or in any way controlled by a franchisor and which the
      franchisee is authorized or permitted, under the franchise, to employ in connection with the sale, consignment, or distribution of
      motor fuel.

      G.        Fail to Renew and Nonrenewal
           The terms "fail to renew" and "nonrenewal" refer to a failure to reinstate, continue, or extend a franchise relationship (1) at the
      conclusion of the term, or on the expiration date, stated in the relevant franchise, (2) at any time, in the case of the relevant franchise
      which does not state a term of duration or an expiration date, or (3) following a termination (on or after June 19, 1978) of the relevant
      franchise which was entered into prior to June 19, 1978 and has not been renewed after such date.

      II.       Legal Remedies Avaiiable to Franchisee

          The following is a more detailed description of the remedies available to the franchisee if a franchise is terminated or not
      renewed in a way that fails to comply with the Act.

      A.        Franchisee's Right to Sue
           A franchisee may bring a civil action in United States District Court against a franchisor who does not comply with the
      requirements of the Act. The action must be brought within one year after the date of termination or nonrenewal or the date the
      franchisor fails to comply with the requirements of the law, whichever is later.

      B.        Equitable Relief
           Courts are authorized to grant whatever equitable relief is necessary to remedy the effects of a violation of the law's
      requirements. Courts are directed to grant a preliminary injunction if the franchisee shows that there are sufficiently serious questions,
      going to the merits of the case, to make them a fair ground for litigation, and if, on balance, the hardship which the franchisee would
      suffer if the preliminary injunction is not granted will be greater than the hardship which the franchisor would suffer if such relief is
      granted.
)
           Cou11s are not required to order continuation or renewal of the franchise relationship if the action was brought after the expiration
      of the period during which the franchisee was on notice concerning the franchisor's intention to terminate or not renew the franchise
      agreement.

      C.        Burden of Proof
           In an action under the Act, the franchisee has the burden of proving that the franchise was terminated or not renewed. The
      franchisor has the bnrden of proving, as an affirmative defense, that the termination or nonrenewal was permitted under the Act and,
      if applicable, that the franchisor complied with certain other requirements relating to terminations and nonrenewals based on
      condemnation or destruction of the marketing premises.

      D.       Damages
           A franchisee who prevails in an action under the Act is entitled to actual damages and reasonable attorney and expert witness
      fees. If the action was based upon conduct of the franchisor which was in willful disregard of the Act's requirements or the
      franchisee's rights under the Act, exemplary (punitive) damages may be awarded where appropriate. The court, and not the jnry, will
      decide whether to award exemplary damages and, if so, in what amount.

           On the other hand, if the conrt finds that the franchisee's action is frivolous, it may order the franchisee to pay reasonable
      attorney and expert witness fees.

      E.       Franchisor's Defense to Permanent Injunctive Relief
          Courts may not order a continuation or renewal of a franchise relationship if the franchisor shows that the basis of the non-
      renewal of the franchise relationship was a determination made in good faith and in the normal course of business:

               (1)       To convert the leased marketing premises to a use other than the sale or distribution of motor fuel;
               (2)       To materially alter, add to, or replace such premises;
               (3)       To sell such premises;
               (4)       To withdraw from marketing activities in the geographic area in which such premises are located; or
    Case 1:20-cv-22984-JJO Document 1-1 Entered on FLSD Docket 07/20/2020 Page 37 of 76


               (5)       That the renewal of the franchise relationship is likely to be uneconomical to the franchisor despite any reasonable
      changes or additions to the franchise provisions which may be acceptable to the franchisee.

            In making this defense, the franchisor also must show that he has complied with the notice provisions of the Act.

           This defense to permanent injunctive relief, however, does not affect the franchisee's right to recover actual damages and
      reasonable attorney and expert witness fees if the nonrenewal is otherwise prohibited under the Act.

            Issued in Washington, D.C. on June 12, 1996.

            Form BJC-(R)-PMPA (10-2001)

      2007 PMPA AMENDMENT

      15 U.S.C. § 2807. Prohibition on restriction of installation of renewable fuel pumps.


      (a)       Definition

      In this section:

      (1)       Renewable fuel
            The term "renewable fuel" means any fuel-

                (A)       at least 85 percent of the volume of which consists of ethanol; or

                (B)      any mixture of biodiesel and diesel or renewable diesel (as defined in regulations adopted pursuant to section
      7545(o) of Title 42 (40 CFR, part 80)), determined without regard to any use of kerosene and containing at least 20      percent
      biodiesel or renewable diesel.

      (2)       Franchise-related document
)           The term "franchise-related document" means-

                (A)       a franchise under this Chapter; and

                (B)       any other contract or directive of a franchisor relating to terms or conditions of the sale of fuel by a franchisee.

      (b)       Prohibitions

      (1)       In general

           No franchise-related document entered into or renewed on or after December 19, 2007, shall contain any provision allowing a
      franchisor to restrict the franchisee or any affiliate of the franchisee from-

               (A)       installing on the marketing premises of the franchisee a renewable fuel pump or tank, except that the franchisee's
      franchisor may restrict the installation of a tank on leased marketing premises of such franchisor;

                (B)      converting an existing tank or pump on the marketing premises of the franchisee for renewable fuel use, so long
      as such tank or pump and the piping connecting them are either warranted by the manufacturer or certified by a recognized standards
      setting organization to be suitable for use with such renewable fuel;

                (C)       advertising (including through the use of signage) the sale of any renewable fuel;

               (D)      selling renewable fuel in any specified area on the marketing premises of the franchisee (including any area in
      which a name or logo of a franchisor or any other entity appears);

                (E)       purchasing renewable fuel from sources other than the franchisor if the franchisor does not offer its own renewable
      fuel for sale by the franchisee;

                (F)      listing renewable fuel availability or prices, including on service station signs, fuel dispensers, or light poles; or
    Case 1:20-cv-22984-JJO Document 1-1 Entered on FLSD Docket 07/20/2020 Page 38 of 76


               (G)       allowing for payment of renewable fuel with a credit card,

           so long as such activities described in subparagraphs (A) through (G) do not constitute mislabeling, misbranding, willful
      adulteration, or other trademark violations by the franchisee.

      (2)      Effect of provision

          Nothing in this section shall be construed to preclude a franchisor from requiring the franchisee to obtain reasonable
      indemnification and insurance policies.

      (c) Exception to 3-grade I'CQI!ircment

      No franchise-related document that requires that 3 grades of gasoline be sold by the applicable franchisee shall prevent the
      franchisee from selling a renewable fuel in lieu of 1, and only 1, grade of gasoline.




)
     Case 1:20-cv-22984-JJO Document 1-1 Entered on FLSD Docket 07/20/2020 Page 39 of 76


                                             ZARCO EINHORN ~ALKOWSKI BRITO
                                                        ATTORNEYS AT I..AW
        ROBERT ZARCO                               2   S.   BISCAYNE BouLEVARD                      MIAMI
        ROBERT M. EINHORN                                     34TH FLOOR                  TELEPHONE (305) 374- 5416
        ROBERT F. SALKOWSKI*                           MIAMI, FLORIDA. 33131               TELEfAX(3051374-S42 B

        ALEJANDRO BRITO
                                                                                            WEST PALM BEACH
        HIMANSHU M. PATEL                                                                 TEL.EPHONE (561) 721 -2861
        KAARI-LYNN S. GAGNON
        BESHOY RIZK                                                                          WWW.ZARCOLAW.COM

        MELISSA L. BERNHEIM*"
        COLBY CONFORTI
        MICHAEL D. BRAUNSTEIN
        BRENDA PHANG

         •ALSO ADMITTED TO PAACT:CE IN N.J
        "Of COUNSEL




                                                       May 12,2020

           Via email transmission Kristen. Cook@7~l l.com and US Mail

           Kristen Williams Cook, Esq.
           Associate General Counsel
           SEI Fuel Services, Inc.
           3200 Hackberry Road
           Irving, TX 75063
 )
                      Re:        Mendez Fuel Holdings 3, LLC

          Dear Ms. Cook:

                  We are in receipt of your letter dated March 26, 2020. We were hopeful that by now
          Mendez Fuel would have received a copy of the purchase and sale agreement for the purported
          sale ofthe Premises, especially since SElF's March 10, 2020 letter of non-renewal stated that on
          June 12, 2020 the franchise would no longer be renewed and the Lease would be terminated.
          Given that Mendez Fuel has not been afforded the opportunity to review any such agreement and
          exercise its rights under the PMP A within the allotted time, a termination and lease non-renewal
          as of June 12, 2020 is violative of the PMPA. Barring any communication from 7-11 to the
          contrary, we will presume that the June 12, 2020 date is no longer applicable.

                   Separately, with respect to your contention that Mendez Fuel had no right to rely on
          representations made to it by SElF's representatives relating to the renewal of the franchise given
          the existence of the "no oral modification" clause in the agreement, it is well settled that such a
          clause may be waived through the course of conduct of the parties. See e.g, Allapattah Services,
          Inc. v. Exxon Corporation, 61 F.Supp.2d 1308, 1317 (S.D. Fla. 1999)("Modifications can be
          effectuated by subsequent oral agreement or course of dealing with one another despite the
          requirement of a writing in order to modify."), citing Linear Corp. v. Standard Hardware Co.,
          423 So.2d 966, 968 (F la. P 1 DCA 198 2) ~ Canada v. A llstate Insurance Company , 411 F.2d 517,
          519 (5!11 Cir. 1969)("Florida law, however, goes even fmt her and allows an oral modification of a

_)

                                                                                                       EXHIBIT
                                                                                                             D
    Case 1:20-cv-22984-JJO Document 1-1 Entered on FLSD Docket 07/20/2020 Page 40 of 76
        Kristen Williams Cook, Esq.
        May 12,2020
        Page 12

        written contract under circumstances of detrimental reliance even though the contract contains a
        provision prohibiting its alteration except in writing."). Kiwanis Club ofLittle Havana, Inc. v.
        Kalafe, 723 So.2d 838, 841 (Fla. 3rct DCA 1998); Proftssional Ins. Corp. v. Cahill, 90 So. 2d
        916, 918 (Fla. 1956).

               Given the passage of time, Mendez Fuel questions whether an actual offer to purchase the
        Premises exists and/or remains under consideration. As I noted in my prior letter, on February
        18, 2020, Mendez Fuel submitted a written proposal to SElF to sell the Facility . .Mendez Fuel
        has repeatedly requested that SElF approve the proposed transaction. To the extent that SElF
        wishes to reconsider this proposal, Mendez Fuel is willing to discuss that with SElF.

                To be clear, despite the statement in your March 26, 2020 letter that "SElF's notice of
        non~renewal remains in effect pursuant to the deadlines set forth therein," for the reasons set
        forth above, those deadlines no longer are in effect and have no enforceability given the
        mandates of the PMP A.

                We look forward to hearing from you.

                                              Very truly yours,

                                                (!___         '(____.!)
)                                             ALEJANDRO BRITO

        AB:ap




                                 ZARCO EINHORN          ~ALKOWSKI BRITO
                                               ATTORNEYS AT LAW
Case 1:20-cv-22984-JJO Document 1-1 Entered on FLSD Docket 07/20/2020 Page 41 of 76



                                           SEIFS
                                                ~
                                                                                                   Kristen Cook
                                                                                     Associate General Counsel
                                                                                     Direct Dial: (972) 828-7242
                                                                                            Fax: (972) 828-5012
                                                                                       Kristen.Cook@7-ll.corn

                                                   May 15,2020

     Via Email (abrito@zarcolaw.com)
     Mr. Alejandro Brito
     Zarco Einhorn Salkowski Brito
     2 S. Biscayne Boulevard
     34th Floor
     Miami, FL 33131

            Re:     Dealer Fuel Lease Agreement ("Lease") between Mendez Fuel Holdings 3
                    LLC, as Landlord, and 7-Eleven, Inc. ("7-Eleven"), as Tenant, effective May
                    1,2017;and

                    Motor Fuel Supply and Security Agreement, as amended (the "Supply
                    Agreement"), effective May 1, 2017, between SEI Fuel Services, Inc. ("SElF"),
                    and Mendez Fuel Holdings 3 LLC, as Dealer ("Dealer")

                    7_,.Ele-v:en Store #3758L.,..located 11870_S_W. 40th Stre.et, Miami,_FL33175 (the_
                    "Leased Premises"); SElF Store #37581 (the "Facility")

     Dear Mr. Brito:

             I am in receipt of your letter dated May 12, 2020, which is in response to my letter dated
     March 26, 2020. Due to the unprecedented Covid-19 crisis, the negotiations relating to the
     purchase contract for the sale of the Leased Premises were delayed and are ongoing. Please be
     advised that SElF will provide Dealer with the final, signed purchase contract and honor Dealer's
     right of first refusal, even if the non-renewal notice date has passed. For such reasons, SElF is
     willing to extend the non-renewal notice for the Lease and Supply Agreement beyond June 12,
     2020, provided that Dealer continues to operate at the Facility in accordance with the terms and
     conditions of the Lease and Supply Agreement. Such extension will be effective until 45 days
     from delivery of the final sales contract to the Dealer. Without rescinding the effectiveness of the
     non-renewal notice of the Lease and Supply Agreement, please advise if your client would like to
     continue to operate past June 12, 2020. If your client intends to vacate the Leased Premises on
     June 12, 2020, please advise me so that SElF can plan accordingly.

             We understand and appreciate that your client is anxious to know the status of the sale. We
     will keep you updated as this matter progresses. A copy of the summary statement described in



                                         SEI Fuel Services, Inc.
                                  3200 Hackberry Road, Irving, TX 75063
                                                                                                      EXHIBIT
                                                                                                             E
Case 1:20-cv-22984-JJO Document 1-1 Entered on FLSD Docket 07/20/2020 Page 42 of 76

     Mr. Alejandro Brito
     May 15,2020
     Page2

     Section 104(d) [15 U.S.C. Section 2804 (d)] of the Petroleum Marketing Practices Act is enclosed
     herewith. Please let me know how your client would like to proceed.

                                                 Regards,




                                                 Kristen Cook
                                                 Associate General Counsel
                                                 7-Eleven, Inc. and SEI Fuel Services, Inc.

     KWC/eg

     cc:    Kenia Del Risco, SEI Fuel Services, Inc. (via e-mail)
            Rob Dowd, SEI Fuel Services, Inc. (via e-mail)
            Hollie Roane, 7-Eleven, Inc. (via e-mail)
            Robin Bryant, 7-Eleven, Inc. (via e-mail)
            Matt Sanders, 7-Eleven, Inc. (via e-mail)
        Case 1:20-cv-22984-JJO Document 1-1 Entered on FLSD Docket 07/20/2020 Page 43 of 76



                     Revised Summary of Title I of the Petroleum Marketing Practices Act

          AGENCY: Department of Energy

          ACTION: Notice

          SUMMARY: This notice contains a summary of Title I of the Petroleum Marketing Practices Act, as amended (the Act). The
          Petroleum Marketing Practices Act was originally enacted on June 19, 1978, and was amended by the Petroleum Marketing Practices
          Act Amendments of 1994, enacted on October 19, 1994. On August 30, 1978, the Department of Energy published in the Federal
          Register a summary of the provisions of Title I of the 1978 law, as required by the Act. The Department is publishing this revised
          summary to reflect key changes made by the 1994 amendments.

               The Act is intended to protect franchised distributors and retailers of gasoline and diesel motor fuel against arbitrary or
          discriminatory termination or nonrenewal of franchises. This summary describes the reasons for which a franchise may be terminated
          or not renewed under the law, the responsibilities of franchisors, and the remedies and relief available to franchisees. The Act requires
          franchisors to give franchisees copies of the summary contained in this notice whenever notification of termination or non renewal
          of a franchise is given.

          SUPPLEMENTARY INFORMATION:
               Title I of the Petroleum Marketing Practices Act, as amended, 15 U.S.C. §§2801-2807, provides for the protection of franchised
          distributors and retailers of motor fuel by establishing minimum Federal standards governing the termination of franchises and the
          nonrenewal of franchise relationships by the franchisor or distributor of such fuel.

               Section 104(d)(l) of the Act required the Secretary of Energy to publish in the Federal Register a simple and concise summary
          of the provisions of Title I, including a statement of the respective responsibilities of, and the remedies and relief available to,
          franchisors and franchisees under the title. The Department published this summary in the Federal Register on August 30, 1978. 43
          F.R. 38743 (1978).

                In 1994 the Congress enacted the Petroleum Marketing Practices Act Amendments to affirm and clarify certain key provisions
    )     of the 1978 statute. Among the key issues addressed in the 1994 amendments are: (1) termination or nonrenewal of franchised Dealer
          by their franchisors for purposes of conversion to "company" operation; (2) application of state law; (3) the rights and obligations of
          franchisors and franchisees in third-party lease situations; and (4) waiver of rights limitations. See H.R. REP. NO. 737, 103rd Cong.,
          2nd Sess. 2 (1994), reprinted in 1994 U.S.C.C.A.N. 2780. Congress intended to: (1) make explicit that upon renewal a franchisor
          may not insist on changes to a franchise agreement where the purpose of such changes is to prevent renewal in order to convert a
          franchisee-operated service station into a company-operated service station; (2) make clear that where the franchisor has an option
          to continue the lease or to purchase the premises but does not wish to do so, the franchisor must offer to assign the option to the
          franchisee; (3) make clear that no franchisor may require, as a condition of entering or renewing a franchise agreement, that a
          franchisee waive any rights under the Petroleum Marketing Practices Act, any other Federal law, or any state law; and (4) reconfirm
          the limited scope of Federal preemption under the Act. Id.

               The summary which follows reflects key changes to the statute resulting from the 1994 amendments. The Act requires
          franchisors to give copies of this summary statement to their franchisees when entering into an agreement to terminate the franchise
          or not to renew the franchise relationship, and when giving notification of termination or nonrenewal. This summary does not purport
          to interpret the Act, as amended, or to create new legal rights.

               In addition to the summary of the provisions of Title I, a more detailed description of the definitions contained in the Act and
          of the legal remedies available to franchisees is also included in this notice, following the summary statement.

          Summary of Legal Rights of Motor Fuel Franchisees

               This is a summary of the franchise protection provisions of the Federal Petroleum Marketing Practices Act, as amended in 2007
          (the Act), 15 U.S.C §§2801-2807. This summary must be given to you, as a person holding a franchise for the sale, consignment or
          distribution of gasoline or diesel motor fuel, in connection with any termination, or nonrenewal of your franchise by your franchising
          company (referred to in this summary as your supplier).

              You should read this summary carefully, and refer to the Act if necessary, to determine whether a proposed termination or
          nonrenewal of your franchise is lawful, and what legal remedies are available to you if you think the proposed termination or failure

)
    Case 1:20-cv-22984-JJO Document 1-1 Entered on FLSD Docket 07/20/2020 Page 44 of 76


      to renew is not lawful. In addition, if you think your supplier has failed to comply with the Act, you may wish to consult an attorney
      in order to enforce your legal rights.

           The franchise protection provisions of the Act apply to a variety of franchise agreements. The term "franchise" is broadly defined
      as a license to use a motor fuel trademark, which is owned or controlled by a refiner and it includes secondary agreements such as
      leases of real property and motor fuel Supply Agreement which have existed continuously since May 15, 1973, regardless of a
      subsequent withdrawal of a trademark. Thus, if you have lost the use of a trademark previously granted by your supplier but have
      continued to receive motor fuel supplies through a continuation of a supply agreement with your supplier, you are protected under
      the Act.

           Any issue atising under your franchise which is not governed by this Act will be governed by the law of the State in which the
      principal place of business of your franchise is located.

           Although a State may specify the terms and conditions under which your franchise may be transferred upon the death of the
      franchisee, it may not require a payment to you (the franchisee) for the goodwill of a franchise upon termination or nonrenewal.

          The Act is intended to protect you, whether you are a distributor or a retailer, from arbitrary or discriminatory termination or
      nonrenewal of your franchise agreement. To accomplish this, the Act first lists the reasons for which termination or nonrenewal is
      permitted. Any notice of termination or nonrenewal must state the precise reason, as listed in the Act, for which the particular
      termination or nonrenewal is being made. These reasons are described below under the headings "Reasons for Termination" and
      "Reasons for Nonrenewal."

           The Act also requires your supplier to give you a written notice of termination or intention not to renew the franchise within
      certain time periods. These requirements are summarized below under the heading "Notice Requirements for Termination or
      Nonrenewal."

          The Act also provides certain special requirements with regard to trial and interim franchise agreements, which are described
      below under the heading "Trial and Interim Franchises."

           The Act gives you certain legal rights if your supplier terminates or does not renew your franchise in a way that is not permitted
      by the Act. These legal rights are described below under the heading "Your Legal Rights."

          The Act contains provisions pertaining to waiver of franchisee rights and applicable State law. These provisions are liesL:ribeli
      under the heading "Waiver of Rights and Applicable State Law."

           This summary is intended as a simple and concise description of the general nature of your rights under the Act. For a more
      detailed description of these rights, you should read the text of the Petroleum Marketing Practices Act, as amended in 2007 (15
      U.S.C. §§2801-2807). This summary does not purport to interpret the Act, as amended, or to create new legal rights.

      I.       Reasons for Termination

           If your franchise was entered into on or after June 19, 1978, the Act bars termination of your franchise for any reasons other
      than those reasons discussed below. If your franchise was entered into before June 19, 1978, there is no statutory restriction on the
      reasons for which it may be terminated. If a franchise entered into before June 19, 1978, is terminated, however, the Act requires the
      supplier to reinstate the franchise relationship unless one of the reasons listed under this heading or one the additional reasons for
      nonrenewal described below under the heading "Reasons for Nonrenewal" exists.

      A.        Non-Compliance with Franchise Agreement
            Your supplier may terminate your franchise if you do not comply with a reasonable and important requirement of the franchise
      relationship. However, termination may not be based on a failure to comply with a provision of the franchise that is illegal or
      unenforceable under applicable Federal, State, or local law. In order to terminate for non-compliance with the franchise agreement,
      your supplier must have learned of this non-compliance recently. The Act limits the time period within which your supplier must
      have learned of your non-compliance to various periods, the longest of which is 120 days, before you receive notification of the
      termination.

      B.       Lack of Good Faith Efforts
          Your supplier may terminate your franchise if you have not made good faith efforts to carry out the requirements of the franchise,
      provided you are first notified in writing that you are not meeting a requirement of the franchise and you are given an opportunity to
      make a good faith effort to carry out the requirement. This reason can be used by your supplier only if you fail to make good faith

)
     Case 1:20-cv-22984-JJO Document 1-1 Entered on FLSD Docket 07/20/2020 Page 45 of 76


       efforts to carry out the requirements of the franchise within the period which began not more than 180 days before you receive the
       notice of termination.

       C.       Mutual Agreement to Terminate the Franchise
            A franchise can be terminated by an agreement in writing between you and your supplier if the agreement is entered into not
       more than 180 days before the effective date of the termination and you receive a copy of that agreement, together with this summary
       statement of your rights under the Act. You may cancel the agreement to terminate within 7 days after you receive a copy of the
       agreement, by mailing (by certified mail) a written statement to this effect to your supplier.

       D.       Withdrawal From the Market Area
            Under certain conditions, the Act permits your supplier to terminate your franchise if your supplier is withdrawing from
       marketing activities in the entire geographic area in which you operate. You should read the Act for a more detailed description of
       the conditions under which market withdrawal terminations are permitted. See 15 U.S.C. § 2802(b)(E).

       E.         Other Events Permitting a Termination
             If your supplier learns within the time period specified in the Act (which in no case is more than 120 days prior to the termination
       notice) that one of the following events has occurred, your supplier may terminate you franchise agreement:
                  (1)       Fraud or criminal misconduct by you that relates to the operation of your marketing premises.
                  (2)       You declare bankruptcy or a court determines that you are insolvent.
                  (3)       You have a severe physical or mental disability lasting at least 3 months which makes you unable to provide for
       the continued proper operation of the marketing premises.
                  (4)       Expiration of your supplier's underlying lease to the leased marketing premises, if: (a) your supplier gave you
       written notice before the beginning of the term of the franchise of the duration of the underlying lease and that the underlying lease
       might expire and not be renewed during the term of the franchise; (b) your franchisor offered to assign to you, during the 90-day
       period after notification of termination or nonrenewal was given, any option which the franchisor held to extend the underlying lease
       or to purchase the marketing premises (such an assignment may be conditioned on the franchisor receiving from both the landowner
       and the franchisee an unconditional release from liability for specified events occurring after the assignment); and (c) in a situation
       in which the franchisee acquires possession of the leased marketing premises effective immediately after the loss of the right of the
       franchisor to grant possession, the franchisor, upon written request of the franchisee, made a bona fide offer to sell or assign to the
       franchisee the franchiser's interest in any improvements or equipment located on the premises, or offered by the franchisee a right
       of first refusal of any offer from another person to purchase the franchisor's interest in the improvements and equipment.
                  (5)       Condemnation or other taking by the government, in whole or in part, of the marketing premises pursuant to the
       power of eminent clomain. Tf the termination is based on a condemnation or other taking, your supplier must give you a fair share of
       any compensation which he receives for any loss of business opportunity or good will.
                  (6)       Loss of your supplier's right to grant the usc of the tmdcmmk thut is the subject of the franchise, unless the loss
       was because of bad faith actions by your supplier relating to trademark abuse, violation of Federal or State law, or other fault or
       negligence.
                  (7)       Destruction (other than by your supplier) of all or a substantial part of your marketing premises. If the termination
       is based on the destruction of the marketing premises and if the premises are rebuilt or replaced by your supplier and operated under
       a franchise, your supplier must give you a right of first refusal to this new franchise.
                  (8)       Your failure to make payments to your supplier of any sums to which your supplier is legally entitled.
                  (9)       Your failure to operate the marketing premises for 7 consecutive days, or any shorter period of time which, taking
       into account facts and circumstances, amounts to an unreasonable period of time not to operate.
                  (10)      Your intentional adulteration, mislabeling or misbranding of motor fuels or other trademark violations.
                  (11)      Your failure to comply with Federal, State, or local laws or regulations of which you have knowledge and that
       relate to the operation of the marketing premises.
                  (12)      Your conviction of any felony involving moral turpitude.
                  (13)      Any event that affects the franchise relationship and as a result of which termination is reasonable.

       II.       Reasons for Nonrenewal

           If your supplier gives notice that he does not intend to renew any franchise agreement, the Act requires that the reason for
       nonrenewal must be either one of the reasons for termination listed immediately above, or one of the reasons for nonrenewallisted
       below.

       A.        Failure to Agree on Changes or Additions To Franchise
            If you and your supplier fail to agree to changes in the franchise that your supplier in good faith has determined are required,
       and your supplier's insistence on the changes is not for the purpose of converting the leased premises to a company operation or
       otherwise preventing the renewal of the franchise relationship, your supplier may decline to renew the franchise .


.J
    Case 1:20-cv-22984-JJO Document 1-1 Entered on FLSD Docket 07/20/2020 Page 46 of 76


       B.       Customer Complaints
           If you supplier has received numerous customer complaints relating to the condition of your marketing premises or to the
       conduct of any of your employees, and you have failed to take prompt corrective action after having been notified of these complaints,
       your supplier may decline to renew the franchise.

       C.         Unsafe or Unhealthful Operations
             If you have failed repeatedly to operate your marketing premises in a clean, safe and healthful manner after repeated notices
       from your supplier, your supplier may decline to renew the franchise.

      D.        Operation of Franchise is Uneconomical
           Under certain conditions specified in the Act, your supplier may decline to renew your franchise if he has determined that
      renewal of the franchise is likely to be uneconomical. Your supplier may also decline to renew your franchise if he has decided to
      convert your marketing premises to a use other than for the sale of motor fuel, to sell the premises, or to materially alter, add to, or
      replace the premises.

      III.        Notice Requirements for Termination or Nonrenewal

           The following is a description of the requirements for the notice which your supplier must give you before he may terminate
      your franchise or decline to renew your franchise relationship. These notice requirements apply to all franchise terminations,
      including franchises entered into before June 19, 1978 and trial and interim franchises, as well as to all nonrenewals of franchise
      relationships.

      A.      How Much Notice Is Required
          In most cases, your supplier must give you notice of termination or nonrenewal at least 90 days before the termination or
      nonrenewal takes effect.

           In circumstances where it would not be reasonable for your supplier to give you 90 days notice, he must give you notice as soon
      as he can do so. In addition, if the franchise involves leased marketing premises, your supplier may not establish a new franchise
      relationship involving the same premises until 30 days after notice was given to you or the date the termination or nonrenewal takes
      effect, whichever is later. If the franchise agreement permits, your supplier my repossess the premises and, in reasonable
      circumstances, operate them through his employees or agents.
)
          If the tennination or nonrenewal is based upon a determination to withdraw from the marketing of motor fuel in the arcu, your
      supplier must give you notice at least 180 days before the termination or nonrenewal takes effect.

      B.         Manner and Contents of Notice
           To be valid, the notice must be in writing and must be sent by certified mail or personally delivered to you. It must contain: (1)
      A statement of your supplier's intention to terminate the franchise or not to renew the franchise relationship, together with his reasons
      for this action; (2) The date the termination or nonrenewal takes effect; and (3) A copy of this summary.

      IV.         Trial Franchises and Interim Franchises

             The following is a description of the special requirements that apply to trial and interim franchises .

      A.        Trial Franchises
           A trial franchise is a franchise, entered into on or after June 19, 1978, in which the franchisee has not previously been a party
      to a franchise with the franchisor and which has an initial term of 1 year or less. A trial franchise must be in writing and must make
      certain disclosures, including that it is a trial franchise, and that the franchisor has the right not to renew the franchise relationship at
      the end of the initial term by giving the franchisee proper notice.

           The unexpired portion of a transferred franchise (other than as a trial franchise, as described above) does not qualify as a trial
      franchise.

          In exercising his right not to renew a trial franchise at the end of its initial term, your supplier must comply with the notice
      requirements described above under the heading "Notice Requirements for Termination or Nonrenewal."

      B. Interim Franchises
            An interim franchise is a franchise, entered into on or after June 19, 1978, the duration of which, when combined with the terms
      of all prior interim franchises between the franchisor and the franchisee, does not exceed three years, and which begins immediately
    Case 1:20-cv-22984-JJO Document 1-1 Entered on FLSD Docket 07/20/2020 Page 47 of 76


       after the expiration of a prior franchise involving the same marketing premises which was not renewed, based on a lawful
       detennination by the franchisor to withdraw from marketing activities in the geographic area in which the franchisee operates.
)
            An interim franchise must be in writing and must make certain disclosures, including that it is an interim franchise and that the
       franchisor has the right not to renew the franchise at the end of the term based upon a lawful detennination to withdraw from
       marketing activities in the geographic area in which the franchisee operates.

          In exercising his right not to renew a franchise relationship under an interim franchise at the end of its term, your supplier must
       comply with the notice requirements described above under the heading "Notice Requirements for Termination or Nonrenewal."

       V.       Your Legal Rights

           Under the enforcement provisions of the Act, you have the right to sue your supplier if he fails to comply with the requirements
      of the Act. The courts are authorized to grant whatever equitable relief is necessary to remedy the effects of your supplier's failure
      to comply with the requirements of the Act, including declaratory judgment, mandatory or prohibitive injunctive relief, and interim
      equitable relief. Actual damages, exemplary (punitive) damages under certain circumstances, and reasonable attorney and expert
      witness fees are also authorized. For a more detailed description of these legal remedies you should read the text of the Act. 15
      U.S.C. §§2801-2807.

      VI.       Waiver of Rights and Applicable State Law

           Your supplier may not require, as a condition of entering into or renewing the franchise relationship, that you relinquish or
      waive any right that you have under this or any other Federal law or applicable State law. In addition, no provision in a franchise
      agreement would be valid or enforceable if the provision specifies that the franchise would be governed by the law of any State other
      than the one in which the principal place of business for the franchise is located.

      Further Discussion of Title I- Definitions and Legal Remedies

      I.        Definitions

           Section 101 of the Petroleum Marketing Practices Act sets forth definitions of the key terms used throughout the franchise
J     protection provisions of the Act. The definitions from the Act which are listed below are of those terms which are most essential for
      purposes of the summary statement. (You should consult section 10 I of the Act for additional definitions not included here.)

      A.       Franchise
          A "franchise" is any contract between a refiner and a distributor, between a refiner and a retailer, between a distributor and
      another distributor, or between a distributor and a retailer, under which a refiner or distributor (as the case may be) authorizes or
      permits a retailer or distributor to use, in connection with the sale, consignment, or distribution of motor fuel, a trademark which is
      owned or controlled by such refiner or by a refiner which supplies motor fuel to the distributor which authorizes or permits such use.

           The term "franchise" includes any contract under which a retailer or distributor (as the case may be) is authorized or permitted
      to occupy leased marketing premises, which premises are to be employed in connection with the sale, consignment, or distribution
      of motor fuel under a trademark which is owned or controlled by such refiner or by a refiner which supplies motor fuel to the
      distributor which authorizes or permits such occupancy. The term also includes any contract pertaining to the supply of motor fuel
      which is to be sold, consigned or distributed under a trademark owned or controlled by a refiner, or under a contract which has
      existed continuously since May 15, 1973, and pursuant to which, on May 15, 1973, motor fuel was sold, consigned or distributed
      under a trademark owned or controlled on such date by a refiner. The unexpired portion of a transferred franchise is also included in
      the definition of the term.

      B.        Franchise Relationship
           The term "franchise relationship" refers to the respective motor fuel marketing or distribution obligations and responsibilities of
      a franchisor and a franchisee which result from the marketing of motor fuel under a franchise.

      C.        Franchisee
          A "franchisee" is a retailer or distributor who is authorized or permitted, under a franchise, to use a trademark in connection
      with the sale, consignment, or distribution of motor fuel.

      D.       Franchisor
          A "franchisor" is a refiner or distributor who authorizes or permits, under a franchise, a retailer or distributor to use a trademark
     in connection with the sale, consignment, or distribution of motor fuel.
    Case 1:20-cv-22984-JJO Document 1-1 Entered on FLSD Docket 07/20/2020 Page 48 of 76

       E.        Marketing Premises
             "Marketing premises" are the premises which, under a franchise, are to be employed by the franchisee in connection with the
       sale, consignment, or distribution of motor fuel.

      F.       Leased Marketing Premises
           "Leased marketing premises" are marketing premises owned, leased or in any way controlled by a franchisor and which the
      franchisee is authorized or permitted, under the franchise, to employ in connection with the sale, consignment, or distribution of
      motor fuel.

      G.        Fail to Renew and Nonrenewal
           The terms "fail to renew" and "nonrenewal" refer to a failure to reinstate, continue, or extend a franchise relationship (I) at the
      conclusion of the term, or on the expiration date, stated in the relevant franchise, (2) at any time, in the case of the relevant franchise
      which does not state a term of duration or an expiration date, or (3) following a termination (on or after June 19, 1978) of the relevant
      franchise which was entered into prior to June 19, 1978 and has not been renewed,after such date.

      II.       Legal Remedies Available to Franchisee

          The following is a more detailed description of the remedies available to the franchisee if a franchise is terminated or not
      renewed in a way that fails to comply with the Act.

      A.       Franchisee's Right to Sue
           A franchisee may bring a civil action in United States District Court against a franchisor who does not comply with the
      requirements of the Act. The action must be brought within one year after the date of termination or nonrenewal or the date the
      franchisor fails to comply with the requirements of the law, whichever is later.

      B.         Equitable Relief
           Courts are authorized to grant whatever equitable relief is necessary to remedy the effects of a violation of the law's
      requirements. Courts are directed to grant a preliminary injunction if the franchisee shows that there are sufficiently serious questions,
      going to the merits of the case, to make them a fair ground for litigation, and if, on balance, the hardship which the franchisee would
      suffer if the preliminary injunction is not granted will be greater than the hardship which the franchisor would suffer if such relief is
      granted.
)
           Courts are not required to order continuation or renewal of the franchise relationship if the action was brought after the expiration
      of the period during which the franchisee was on notice concerning the franchisor's intention to terminate or not renew the franchise
      agreement.

      C.        Burden of Proof
           In an action under the Act, the franchisee has the burden of proving that the franchise was terminated or not renewed. The
      franchisor has the burden of proving, as an affirmative defense, that the termination or nonrenewal was permitted under the Act and,
      if applicable, that the franchisor complied with certain other requirements relating to terminations and nonrenewals based on
      condemnation or destruction of the marketing premises.

      D.        Damages
           A franchisee who prevails in an action under the Act is entitled to actual damages and reasonable attorney and expert witness
      fees. If the action was based upon conduct of the franchisor which was in willful disregard of the Act's requirements or the
      franchisee's rights under the Act, exemplary (punitive) damages may be awarded where appropriate. The court, and not the jury, will
      decide whether to award exemplary damages and, if so, in what amount.

           On the other hand, if the court finds that the franchisee's action is frivolous, it may order the franchisee to pay reasonable
      attorney and expert witness fees.

      E.       Franchisor's Defense to Permanent Injunctive Relief
          Courts may not order a continuation or renewal of a franchise relationship if the franchisor shows that the basis of the non-
      renewal of the franchise relationship was a determination made in good faith and in the normal course of business:

               (1)       To convert the leased marketing premises to a use other than the sale or distribution of motor fuel ;
               (2)       To materially alter, add to, or replace such premises;
               (3)       To sell such premises;
               (4)       To withdraw from marketing activities in the geographic area in which such premises are located; or
Case 1:20-cv-22984-JJO Document 1-1 Entered on FLSD Docket 07/20/2020 Page 49 of 76

            (5)       That the renewal of the franchise relationship is likely to be uneconomical to the franchisor despite any reasonable
   changes or additions to the franchise provisions which may be acceptable to the franchisee.

         In making this defense, the franchisor also must show that he has complied with the notice provisions of the Act.

        This defense to permanent injunctive relief, however, does not affect the franchisee's right to recover actual damages and
   reasonable attorney and expert witness fees if the nonrenewal is otherwise prohibited under the Act.

         Issued in Washington, D.C. on June 12, 1996.

         Form BJC-(R)-PMPA (10-2001)

   2007 PMPA AMENDMENT

   15 U.S.C. § 2807. Prohibition on restriction of installation of renewable fuel pumps.

   (a)       Definition

  In this section:

  (1)        Renewable fuel
         The term "renewable fuel" means any fuel-

             (A)      at least 85 percent of the volume of which consists of ethanol; or

            (B)      any mixture of biodiesel and diesel or renewable diesel (as defined in regulations adopted pursuant to section
  7545(o) of Title 42 (40 CFR, part 80)), determined without regard to any use of kerosene and containing at least 20      percent
  biodiesel or renewable diesel.

  (2)        Franchise-related document
         The term "franchise-related document" means-

             (A)      a franchise under this Chapter; and

             (B)      any other contract or directive of a franchisor relating to terms or conditions of the sale of fuel by a franchisee.

  (h)        Prohibitions

  ( 1)       In general

       No franchise-related document entered into or renewed on or after December 19, 2007, shall contain any provision allowing a
  franchisor to restrict the franchisee or any affiliate of the franchisee from-

           (A)       installing on the marketing premises of the franchisee a renewable fuel pump or tank, except that the franchisee's
  franchisor may restrict the installation of a tank on leased marketing premises of such franchisor;

            (B)      converting an existing tank or pump on the marketing premises of the franchisee for renewable fuel use, so long
  as such tank or pump and the piping connecting them are either warranted by the manufacturer or certified by a recognized standards
  setting organization to be suitable for use with such renewable fuel;

            (C)       advertising (including through the use of signage) the sale of any renewable fuel;

           (D)      selling renewable fuel in any specified area on the marketing premises of the franchisee (including any area in
  which a name or logo of a franchisor or any other entity appears);

            (E)       purchasing renewable fuel from sources other than the franchisor if the franchisor does not offer its own renewable
  fuel for sale by the franchisee;

            (F)       listing renewable fuel availability or prices, including on service station signs, fuel dispensers, or light poles; or
    Case 1:20-cv-22984-JJO Document 1-1 Entered on FLSD Docket 07/20/2020 Page 50 of 76

               (G)       allowing for payment of renewable fuel with a credit card,

           so long as such activities described in subparagraphs (A) through (G) do not constitute mislabeling, misbranding, willful
      adulteration, or other trademark violations by the franchisee.

      (2)      Effect of provision

          Nothing in this section shall be construed to preclude a franchisor from requiring the franchisee to obtain reasonable
      indemnification and insurance policies.

      (c) Exception to 3-gra de I'Cf!uirem cnt

      No franchise-related document that requires that 3 grades of gasoline be sold by the applicable franchisee shall prevent the
      franchisee from selling a renewable fuel in lieu of 1, and only 1, grade of gasoline.




)
    Case 1:20-cv-22984-JJO Document 1-1 Entered on FLSD Docket 07/20/2020 Page 51 of 76



                                               S£/FS
                                                    ~
                                                                                                        Kristen Cook
                                                                                          Associate General Counsel
                                                                                          Direct Dial: (972) 828-7242
                                                                                                 Fax: (972) 828-5012
                                                                                            Kristen.Cook@7-ll.com

                                                        June 11, 2020

         Certified Mail, Return Receipt Requested; and
         Via Email (mrmendez30@icloud.com)
         Mr. Michael Mendez
         Mendez Fuel Holdings 3 LLC
         5250 SW 76th Street
         Miami, FL 33143

                 Re:     Dealer Fuel Lease Agreement ("Lease") between Mendez Fuel Holdings 3
                         LLC, as Landlord, and 7-Eleven, Inc. ("7-Eieven"), as Tenant, effective May
                         1,2017;and

                        Motor Fuel Supply and Security Agreement, as amended (the "Supply
                        Agreement"), effective May 1, 2017, between SEI Fuel Services, Inc. ("SElF"),
                        and Mendez Fuel Holdings 3 LLC, as Dealer ("Dealer")

                        7-Eleven Store #37581- located 11870 SW 40th Street, Miami, FL 33175 (the
                        "Leased Premises"); SElF Store #37581 (the "Facility")

         Dear Mr. Mendez:

                 On March 10, 2020, SElF provided you written notice pursuant to the Petroleum Marketing
         Practices Act ("PMPA"), 15 U.S.C. §2801 et seq., that effective close of business on Friday, June 12,
         2020, 7-Eleven and SElF would not renew the franchise with Dealer. The Supply Agreement and
         Lease expired on April30, 2020 and the Dealer has no options to extend the Supply Agreement or
         Lease.

                  In my prior non-renewal letter, I also notified you that pursuant to 15 U.S.C.
         §2802(b)(3)(D)(III), SElF is electing to non-renew the Supply Agreement because 7-Eleven, the
         parent company of SElF, made a determination in good faith and in the normal course of business
         to sell the Facility to a bona fide third party. At this time, 7-Eleven is under negotiations to sale
         the property to a bona third party. However, as a sales contract has not been signed and
         negotiations have stalled due to the pandemic, 7-Eleven makes the offer to sale the property to
         Dealer for the purchase price of $8,000,000.00, which is the same price for which 7-Eleven is
         offering the property to sale for the other third party.



)
                                             SEI Fuel Services, Inc.
                                      3200 Hackberry Road, Irving, TX 75063
                                                                                                            EXHIBIT
                                                                                                                   F
Case 1:20-cv-22984-JJO Document 1-1 Entered on FLSD Docket 07/20/2020 Page 52 of 76

     Mr. Michael Mendez
     June 11, 2020
     Page 2

             This offer for the sale of the property is valid for thirty days or until July 13, 2020. If you
     choose to exercise this option to purchase, please respond in writing agreeing to the purchase price.
     The parties will then agree to negotiate other terms and conditions; however, we will not engage
     in such negotiations unless and until there is a firm, written commitment to the purchase price.

            During this time, we will also agree to extend your right to occupy the Leased Premises
     through July 13, 2020. If you do not exercise this option to purchase the property in writing on or
     before July 13, 2020, then the Supply Agreement and Lease will also terminate on July 13, 2020
     and you must vacate the Facility not later than that date.

            This non-renewal is without prejudice to SElF's accrued rights .

             A copy of the summary statement described in Section 104(d) [15 U.S.C. Section 2804 (d)]
     of the Petroleum Marketing Practices Act is enclosed herewith.

                                                    Regards,




                                                    Kristen Williams Cook
                                                    Associate General Counsel
                                                    7-Eleven, Inc. and SEI Fuel Services, Inc.

     /kwc

     cc:    Kenia Del Risco, SEI Fuel Services, Inc. (via e-mail)
            Rob Dowd, SEI Fuel Services, Inc. (via e-mail)
            Matt Sanders, 7-Eleven, Inc. (via e-mail)

            Mr. Alejandro Brito (abrito@zarcolaw.com) (via e-mail)
            Zarco Einhorn Salkowski Brito
    Case 1:20-cv-22984-JJO Document 1-1 Entered on FLSD Docket 07/20/2020 Page 53 of 76



                 Revised Summary of Title I of the Petroleum Marketing Practices Act

      AGENCY: Department of Energy

      ACTION: Notice

      SUMMARY: This notice contains a summary of Title I of the Petroleum Marketing Practices Act, as amended (the Act). The
      Petroleum Marketing Practices Act was originally enacted on June 19, 1978, and was amended by the Petroleum Marketing Practices
      Act Amendments of 1994, enacted on October 19, 1994. On August 30, 1978, the Department of Energy published in the Federal
      Register a summary of the provisions of Title I of the 1978 law, as required by the Act. The Department is publishing this revised
      summary to reflect key changes made by the 1994 amendments.

           The Act is intended to protect franchised distributors and retailers of gasoline and diesel motor fuel against arbitrary or
      discriminatory termination or nonrenewal of franchises. This summary describes the reasons for which a franchise may be terminated
      or not renewed under the law, the responsibilities of franchisors, and the remedies and relief available to franchisees. The Act requires
      franchisors to give franchisees copies of the summary contained in this notice whenever notification of termination or non renewal
      of a franchise is given.

      SUPPLEMENTARY INFORMATION:
           Title I of the Petroleum Marketing Practices Act, as amended, 15 U.S .C. §§ 2801-2807, provides for the protection of franchised
      distributors and retailers of motor fuel by establishing minimum Federal standards governing the termination of franchises and the
      nonrenewal of franchise relationships by the franchisor or distributor of such fuel.

           Section l04(d)(l) of the Act required the Secretary of Energy to publish in the Federal Register a simple and concise summary
      of the provisions of Title I, including a statement of the respective responsibilities of, and the remedies and relief available to,
      franchisors and franchisees under the title. The Department published this summary in the Federal Register on August 30, 1978. 43
      F.R. 38743 (1978).

            In 1994 the Congress enacted the Petroleum Marketing Practices Act Amendments to affirm and clarify certain key provisions
)     of the 1978 statute. Among the key issues addressed in the 1994 amendments are: ( 1) termination or nonrenewal of franchised Dealer
      by their franchisors for purposes of conversion to "company" operation; (2) application of state law; (3) the rights and obligations of
      franchisors and franchisees in third-party lease situations; and (4) waiver of rights limitations. See H.R. REP. NO. 737, 103rd Cong.,
      2nd Sess. 2 (1994), reprinted in 1994 U.S.C.C.A.N. 2780. Congress intended to: (1) make explicit that upon renewal a franchisor
      may not insist on changes to a franchise agreement where the purpose of such changes is to prevent renewal in order to convert a
      franchisee-operated service station into a company-operated service station; (2) make clear that where the franchisor has an option
      to continue the lease or to purchase the premises but does not wish to do so, the franchisor must offer to assign the option to the
      franchisee; (3) make clear that no franchisor may require, as a condition of entering or renewing a franchise agreement, that a
      franchisee waive any rights under the Petroleum Marketing Practices Act, any other Federal law, or any state law; and (4) reconfirm
      the limited scope of Federal preemption under the Act. Id.

           The summary which follows reflects key changes to the statute resulting from the 1994 amendments. The Act requires
      franchisors to give copies of this summary statement to their franchisees when entering into an agreement to terminate the franchise
      or not to renew the franchise relationship, and when giving notification of termination or nonrenewal. This summary does not purport
      to interpret the Act, as amended, or to create new legal rights.

           In addition to the summary of the provisions of Title I, a more detailed description of the definitions contained in the Act and
      of the legal remedies available to franchisees is also included in this notice, following the summary statement.

      Summary of Legal Rights of Motor Fuel Franchisees

           This is a summary of the franchise protection provisions of the Federal Petroleum Marketing Practices Act, as amended in 2007
      (the Act), 15 U.S.C §§2801-2807. This summary must be given to you, as a person holding a franchise for the sale, consignment or
      distribution of gasoline or diesel motor fuel, in connection with any termination, or nonrenewal of your franchise by your franchising
      company (referred to in this summary as your supplier).

          You should read this summary carefully, and refer to the Act if necessary, to determine whether a proposed termination or
      nonrenewal of your franchise is lawful, and what legal remedies are available to you if you think the proposed termination or failure
     Case 1:20-cv-22984-JJO Document 1-1 Entered on FLSD Docket 07/20/2020 Page 54 of 76

       to renew is not lawful. In addition, if you think your supplier has failed to comply with the Act, you may wish to consult an attorney
       in order to enforce your legal rights.

            The franchise protection provisions of the Act apply to a variety of franchise agreements. The term "franchise" is broadly defined
       as a license to use a motor fuel trademark, which is owned or controlled by a refiner and it includes secondary agreements such as
       leases of real property and motor fuel Supply Agreement which have existed continuously since May 15, 1973, regardless of a
       subsequent withdrawal of a trademark. Thus, if you have lost the use of a trademark previously granted by your supplier but have
       continued to receive motor fuel supplies through a continuation of a supply agreement with your supplier, you are protected under
       the Act.

            Any issue arising under your franchise which is not governed by this Act will be governed by the law of the State in which the
       principal place of business of your franchise is located.

            Although a State may specify the terms and conditions under which your franchise may be transferred upon the death of the
       franchisee, it may not require a payment to you (the franchisee) for the goodwill of a franchise upon termination or nonrenewal.

           The Act is intended to protect you, whether you are a distributor or a retailer, from arbitrary or discriminatory termination or
       nonrenewal of your franchise agreement. To accomplish this, the Act first lists the reasons for which termination or nonrenewal is
       permitted. Any notice of termination or nonrenewal must state the precise reason, as listed in the Act, for which the particular
       termination or nonrenewal is being made. These reasons are described below under the headings "Reasons for Termination" and
       "Reasons for Nonrenewal."

            The Act also requires your supplier to give you a written notice of termination or intention not to renew the franchise within
       certain time periods. These requirements are summarized below under the heading "Notice Requirements for Termination or
       Non renewal."

           The Act also provides certain special requirements with regard to trial and interim franchise agreements, which are described
       below under the heading "Trial and Interim Franchises."

            The Act gives you certain legal rights if your supplier terminates or does not renew your franchise in a way that is not permitted
       by the Act. These legal rights are described below under the heading "Your Legal Rights."
 )
           The Act contains provisions pe.rtaining to wiliver of franchisee rights and applicable State law. These provisions are described
       under the heading "Waiver of Rights and Applicable State Law."

            This summary is intended as a simple and concise description of the general nature of your rights under the Act. For a more
       detailed description of these rights, you should read the text of the Petroleum Marketing Practices Act, as amended in 2007 (15
       U.S.C. §§2801-2807). This summary does not purport to interpret the Act, as amended, or to create new legal rights.

       I.       Reasons for Termination

            If your franchise was entered into on or after June 19, 1978, the Act bars termination of your franchise for any reasons other
       than those reasons discussed below. If your franchise was entered into before June 19, 1978, there is no statutory restriction on the
       reasons for which it may be terminated. If a franchise entered into before June 19, 1978, is terminated, however, the Act requires the
       supplier to reinstate the franchise relationship unless one of the reasons listed under this heading or one the additional reasons for
       nonrenewal described below under the heading "Reasons for Nonrenewal" exists.

       A.        Non-Compliance with Franchise Agreement
            Your supplier may terminate your franchise if you do not comply with a reasonable and important requirement of the franchise
       relationship. However, termination may not be based on a failure to comply with a provision of the franchise that is illegal or
       unenforceable under applicable Federal, State, or local law. In order to terminate for non-compliance with the franchise agreement,
       your supplier must have learned of this non-compliance recently. The Act limits the time period within which your supplier must
       have learned of your non-compliance to various periods, the longest of which is 120 days, before you receive notification of the
       termination.

       B.       Lack of Good Faith Efforts
           Your supplier may terminate your franchise if you have not made good faith efforts to carry out the requirements of the franchise,
       provided you are first notified in writing that you are not meeting a requirement of the franchise and you are given an opportunity to
       make a good faith effort to carry out the requirement. This reason can be used by your supplier only if you fail to make good faith


_)
    Case 1:20-cv-22984-JJO Document 1-1 Entered on FLSD Docket 07/20/2020 Page 55 of 76

      efforts to carry out the requirements of the franchise within the period which began not more than 180 days before you receive the
      notice of termination.

      C.        Mutual Agreement to Terminate the Franchise
           A franchise can be terminated by an agreement in writing between you and your supplier if the agreement is entered into not
      more than 180 days before the effective date of the termination and you receive a copy of that agreement, together with this summary
      statement of your rights under the Act. You may cancel the agreement to terminate within 7 days after you receive a copy of the
      agreement, by mailing (by certified mail) a written statement to this effect to your supplier.

      D.        Withdrawal From the Market Area
           Under certain conditions, the Act permits your supplier to terminate your franchise if your supplier is withdrawing from
      marketing activities in the entire geographic area in which you operate. You should read the Act for a more detailed description of
      the conditions under which market withdrawal terminations are permitted. See 15 U.S.C. § 2802(b)(E).

      E.         Other Events Permitting a Termination
            If your supplier learns within the time period specified in the Act (which in no case is more than 120 days prior to the termination
      notice) that one of the following events has occurred, your supplier may terminate you franchise agreement:
                 (1)       Fraud or criminal misconduct by you that relates to the operation of your marketing premises.
                 (2)       You declare bankruptcy or a court determines that you are insolvent.
                 (3)       You have a severe physical or mental disability lasting at least 3 months which makes you unable to provide for
      the continued proper operation of the marketing premises.
                 (4)       Expiration of your supplier's underlying lease to the leased marketing premises, if: (a) your supplier gave you
      written notice before the beginning of the term of the franchise of the duration of the underlying lease and that the underlying lease
      might expire and not be renewed during the term of the franchise; (b) your franchisor offered to assign to you, during the 90-day
      period after notification of termination or nonrenewal was given, any option which the franchisor held to extend the underlying lease
      or to purchase the marketing premises (such an assignment may be conditioned on the franchisor receiving from both the landowner
      and the franchisee an unconditional release from liability for specified events occurring after the assignment); and (c) in a situation
      in which the franchisee acquires possession of the leased marketing premises effective immediately after the loss of the right of the
      franchisor to grant possession, the franchisor, upon written request of the franchisee, made a bona fide offer to sell or assign to the
      franchisee the franchiser's interest in any improvements or equipment located on the premises, or offered by the franchisee a right
      of first refusal of any offer from another person to purchase the franchisor's interest in the improvements and equipment.
                 (5)       Condemnation or other taking by the government, in whole or in part, of the marketing premises pursuant to the
)     power of eminent domain. If the termination is based on a condemnation or other taking, your supplier must give you a fair share of
      any compensation which he receives for any loss of business opportunity or good will.
                 (6)       Loss of your supplier's right to grant the use of the trademark ,that is the subject of the franchise, unless the loss
      was because of bad faith actions by your supplier relating to trademark abuse, violation of Federal or State law, or other fault or
      negligence.
                 (7)       Destruction (other than by your supplier) of all or a substantial part of your marketing premises. If the termination
      is based on the destruction of the marketing premises and if the premises are rebuilt or replaced by your supplier and operated under
      a franchise, your supplier must give you a right of first refusal to this new franchise.
                 (8)       Your failure to make payments to your supplier of any sums to which your supplier is legally entitled.
                 (9)       Your failure to operate the marketing premises for 7 consecutive days, or any shorter period of time which, taking
      into account facts and circumstances, amounts to an unreasonable period of time not to operate.
                 (1 0)     Your intentional adulteration, mislabeling or misbranding of motor fuels or other trademark violations.
                 (11)      Your failure to comply with Federal, State, or local laws or regulations of which you have knowledge and that
      relate to the operation of the marketing premises.
                 (12)      Your conviction of any felony involving moral turpitude.
                 (13)      Any event that affects the franchise relationship and as a result of which termination is reasonable.

      II.       Reasons for Nonrenewal

          If your supplier gives notice that he does not intend to renew any franchise agreement, the Act requires that the reason for
      nonrenewal must be either one of the reasons for termination listed immediately above, or one of the reasons for nonrenewal listed
      below.

      A.       Failure to Agree on Changes or Additions To Franchise
          If you and your supplier fail to agree to changes in the franchise that your supplier in good faith has determined are required,
      and your supplier's insistence on the changes is not for the purpose of converting the leased premises to a company operation or
      otherwise preventing the renewal of the franchise relationship, your supplier may decline to renew the franchise.
        Case 1:20-cv-22984-JJO Document 1-1 Entered on FLSD Docket 07/20/2020 Page 56 of 76

           B.       Customet· Complaints
               If you supplier has received numerous customer complaints relating to the condition of your marketing premises or to the
           conduct of any of your employees, and you have failed to take prompt corrective action after having been notified of these complaints,
           your supplier may decline to renew the franchise.

           C.      Unsafe or Unhealthful Operations
              If you have failed repeatedly to operate your marketing premises in a clean, safe and healthful manner after repeated notices
          from your supplier, your supplier may decline to renew the franchise.

          D.        Operation of Franchise is Uneconomical
               Under certain conditions specified in the Act, your supplier may decline to renew your franchise if he has determined that
          renewal of the franchise is likely to be uneconomical. Your supplier may also decline to renew your franchise if he has decided to
          convert your marketing premises to a use other than for the sale of motor fuel, to sell the premises, or to materially alter, add to, or
          replace the premises .

          III.        Notice Requirements for Termination or Nonrenewal

                The following is a desctiption of the requirements for the notice which your supplier must give you before he may terminate
          your franchise or decline to renew your franchise relationship . These notice requirements apply to all franchise terminations,
          including franchises entered into before June 19, 1978 and trial and interim franchises, as well as to all nonrenewals of franchise
          relationships.

          A.      How Much Notice Is Required
              In most cases, your supplier must give you notice of termination or nonrenewal at least 90 days before the termination or
          nonrenewal takes effect.

                In circumstances where it would not be reasonable for your supplier to give you 90 days notice, he must give you notice as soon
          as he can do so. In addition, if the franchise involves leased marketing premises, your supplier may not establish a new franchise
          relationship involving the same premises until 30 days after notice was given to you or the date the termination or nonrenewal takes
          effect, whichever is later. If the franchise agreement permits, your supplier my repossess the premises and, in reasonable
          circumstances, operate them through his employees or agents.
    )         If the termination or nonrenewal is based upon a determination to withdmw from the marketing of motor fuel in the area, your
          supplier must give you notice at least 180 days before the termination or nonrenewal takes effect.

          B.         Manner and Contents of Notice
               To be valid, the notice must be in writing and must be sent by certified mail or personally delivered to you. It must contain: (I)
          A statement of your supplier's intention to terminate the franchise or not to renew the franchise relationship, together with his reasons
          for this action; (2) The date the termination or nonrenewal takes effect; and (3) A copy of this summary.

          IV.        Trial Franchises and Interim Franchises

                 The following is a description of the special requirements that apply to trial and interim franchises .

          A.         Trial Franchises
                A trial franchise is a franchise, entered into on or after June 19, 1978, in which the franchisee has not previously been a party
          to a franchise with the fmnchisor and which has an initial term of I year or less. A trial franchise must be in writing and must make
          certain disclosures, including that it is a trial franchise, and that the franchisor has the right not to renew the franchise relationship at
          the end of the initial term by giving the franchisee proper notice.

               The unexpired portion of a transferred franchise (other than as a trial franchise, as described above) does not qualify as a trial
          franchise.

               In exercising his right not to renew a trial franchise at the end of its initial term, your supplier must comply with the notice
          requirements described above under the heading "Notice Requirements for Termination or Nonrenewal."

          B. Interim Franchises
                An interim franchise is a franchise, entered into on or after June 19, 1978, the duration of which, when combined with the terms
          of all prior interim franchises between the franchisor and the franchisee, does not exceed three years, and which begins immediately

)
    Case 1:20-cv-22984-JJO Document 1-1 Entered on FLSD Docket 07/20/2020 Page 57 of 76

       after the expiration of a prior franchise involving the same marketing premises which was not renewed, based on a lawful
       determination by the franchisor to withdraw from marketing activities in the geographic area in which the franchisee operates.

            An intetim franchise must be in writing and must make certain disclosures, including that it is an interim franchise and that the
       franchisor has the right not to renew the franchise at the end of the term based upon a lawful determination to withdraw from
       marketing activities in the geogr~phic area in which the franchisee operates.

          In exercising his right not to renew a franchise relationship under an interim franchise at the end of its term, your supplier must
       comply with the notice requirements described above under the heading "Notice Requirements for Termination or Nonrenewal."

       V.        Your Legal Rights

           Under the enforcement provisions of the Act, you have the right to sue your supplier if he fails to comply with the requirements
      of the Act. The courts are authorized to grant whatever equitable relief is necessary to remedy the effects of your supplier's failure
      to comply with the requirements of the Act, including declaratory judgment, mandatory or prohibitive injunctive relief, and interim
      equitable relief. Actual damages, exemplary (punitive) damages under certain circumstances, and reasonable attorney and expert
      witness fees are also authorized. For a more detailed description of these legal remedies you should read the text of the Act. 15
      U.S.C. §§2801-2807.

      VI.       Waiver of Rights and Applicable State Law

           Your supplier may not require, as a condition of entering into or renewing the franchise relationship, that you relinquish or
      waive any right that you have under this or any other Federal law or applicable State Jaw. In addition, no provision in a franchise
      agreement would be valid or enforceable if the provision specifies that the franchise would be governed by the law of any State other
      than the one in which the principal place of business for the franchise is located.

      Further Discussion of Title I - Definitions and Legal Remedies

      I.        Definitions

           Section 101 of the Petroleum Marketing Practices Act sets forth definitions of the key terms used throughout the franchise
)     protection provisions of the Act. The definitions from the Act which are listed below are of those terms which are most essential for
      purposes of the summary statement. (You should consult section 101 of the Act for additional definitions not included here.)

      A.       Franchise
          A "franchise" is any contract between a refiner and a distributor, between a refiner and a retailer, between a distributor and
      another distributor, or between a distributor and a retailer, under which a refiner or distributor (as the case may be) authorizes or
      permits a retailer or distributor to use, in connection with the sale, consignment, or distribution of motor fuel, a trademark which is
      owned or controlled by such refiner or by a refiner which supplies motor fuel to the distributor which authorizes or permits such use.

           The term "franchise" includes any contract under which a retailer or distributor (as the case may be) is authorized or permitted
      to occupy leased marketing premises, which premises are to be employed in connection with the sale, consignment, or distribution
      of motor fuel under a trademark which is owned or controlled by such refiner or by a refiner which supplies motor fuel to the
      distributor which authorizes or permits such occupancy. The term also includes any contract pertaining to the supply of motor fuel
      which is to be sold, consigned or distributed under a trademark owned or controlled by a refiner, or under a contract which has
      existed continuously since May 15, 1973, and pursuant to which, on May 15, 1973, motor fuel was sold, consigned or distributed
      under a trademark owned or controlled on such date by a refiner. The unexpired portion of a transferred franchise is also included in
      the definition of the term.

      B.        Franchise Relationship
           The term "franchise relationship" refers to the respective motor fuel marketing or distribution obligations and responsibilities of
      a franchisor and a franchisee which result from the marketing of motor fuel under a franchise.

      C.        Franchisee
           A "franchisee" is a retailer or distributor who is authorized or permitted, under a franchise, to use a trademark in connection
      with the sale, consignment, or distribution of motor fuel.

      D.        Franchisor
           A "franchisor" is a refiner or distributor who authorizes or permits, under a franchise, a retailer or distributor to use a trademark
      in connection with the sale, consignment, or distribution of motor fuel.
    Case 1:20-cv-22984-JJO Document 1-1 Entered on FLSD Docket 07/20/2020 Page 58 of 76

       E.        Marketing Premises
             "Marketing premises" are the premises which, under a franchise, are to be employed by the franchisee in connection with the
       sale, consignment, or distribution of motor fuel.

       F.       Leased Marketing Premises
            "Leased marketing premises" are marketing premises owned, leased or in any way controlled by a franchisor and which the
       franchisee is authorized or permitted, under the franchise, to employ in connection with the sale, consignment, or distribution of
       motor fuel.

      G.        Fail to Renew and Nonrenewal
           The terms "fail to renew" and "nonrenewal" refer to a failure to reinstate, continue, or extend a franchise relationship (I) at the
      conclusion of the term, or on the expiration date, stated in the relevant franchise, (2) at any time, in the case of the relevant franchise
      which does not state a term of duration or an expiration date, or (3) following a termination (on or after June 19, 1978) of the relevant
      franchise which was entered into prior to June 19, 1978 and has not been renewed after such date.

      II.       Legal Remedies Available to Franchisee

          The following is a more detailed description of the remedies available to the franchisee if a franchise is terminated or not
      renewed in a way that fails to comply with the Act.

      A.       Franchisee's Right to Sue
           A franchisee may bring a civil action in United States District Court against a franchisor who does not comply with the
      requirements of the Act. The action must be brought within one year after the date of termination or nonrenewal or the date the
      franchisor fails to comply with the requirements of the law, whichever is later.

      B.         Equitable Relief
           Courts are authorized to grant whatever equitable relief is necessary to remedy the effects of a violation of the law's
      requirements. Courts are directed to grant a preliminary injunction if the franchisee shows that there are sufficiently serious questions,
      going to the merits of the case, to make them a fair ground for litigation, and if, on balance, the hardship which the franchisee would
      suffer if the preliminary injunction is not granted will be greater than the hardship which the franchisor would suffer if such relief is
      granted.
)
           Courts are not required to order continuation or renewal of the franchise relationship if the action was brought after the expiration
      of the period during which the franchisee was on notice concerning the franchisor's intention to terminate or not renew the franchise
      agreement.

      C.        Burden of Proof
           In an action under the Act, the franchisee has the burden of proving that the franchise was terminated or not renewed. The
      franchisor has the burden of proving, as an affirmative defense, that the termination or nonrenewal was permitted under the Act and,
      if applicable, that the franchisor complied with certain other requirements relating to terminations and nonrenewals based on
      condemnation or destruction of the marketing premises.

      D.        Damages
           A franchisee who prevails in an action under the Act is entitled to actual damages and reasonable attorney and expert witness
      fees. If the action was based upon conduct of the franchisor which was in willful disregard of the Act's requirements or the
      franchisee's rights under the Act, exemplary (punitive) damages may be awarded where appropriate. The court, and not the jury, will
      decide whether to award exemplary damages and, if so, in what amount.

           On the other hand, if the court finds that the franchisee's action is frivolous, it may order the franchisee to pay reasonable
      attorney and expert witness fees.

      E.       Franchisor's Defense to Permanent Injunctive Relief
          Courts may not order a continuation or renewal of a franchise relationship if the franchisor shows that the basis of the non-
      renewal of the franchise relationship was a determination made in good faith and in the normal course of business:

               (1)       To convert the leased marketing premises to a use other than the sale or distribution of motor fuel;
               (2)       To materially alter, add to, or replace such premises;
               (3)       To sell such premises;
               (4)       To withdraw from marketing activities in the geographic area in which such premises are located; or
    Case 1:20-cv-22984-JJO Document 1-1 Entered on FLSD Docket 07/20/2020 Page 59 of 76

                (5)       That the renewal of the franchise relationship is likely to be uneconomical to the franchisor despite any reasonable
       changes or additions to the franchise provisions which may be acceptable to the franchisee.

            In making this defense, the franchisor also must show that he has complied with the notice provisions of the Act.

            This defense to permanent injunctive relief, however, does not affect the franchisee's right to recover actual damages and
       reasonable attorney and expert witness fees if the nonrenewal is otherwise prohibited under the Act.

            Issued in Washington, D.C. on June 12, 1996.

            Form BJC-(R)-PMPA (10-2001)

       2007 PMPA AMENDMENT

       15 U.S.C. § 2807. Prohibition on restriction of installation of renewable fuel pumps.

      (a)       Definition

      In this section:

      (1)       Renewable fuel
            The term "renewable fuel" means any fuel-

                (A)       at least 85 percent of the volume of which consists of ethanol; or

                (B)      any mixture of biodiesel and diesel or renewable diesel (as defined in regulations adopted pursuant to section
      7545(o) of Title 42 (40 CFR, part 80)), determined without regard to any use of kerosene and containing at least 20      percent
      biodiesel or renewable diesel.

      (2)       Franchise-related document
            The term "franchise-related document" means-
)
                (A)       a franchise under this Chapter; and

                (B)       any other contract or directive of a franchisor relating to terms or conditions of the sale of fuel by a franchisee.

      {b)       P mhibitions

      (1)       In general

           No franchise-related document entered into or renewed on or after December 19, 2007, shall contain any provision allowing a
      franchisor to restrict the franchisee or any affiliate of the franchisee from-

               (A)      installing on the marketing premises of the franchisee a renewable fuel pump or tank, except that the franchisee's
      franchisor may restrict the installation of a tank on leased marketing premises of such franchisor;

                (B)       converting an existing tank or pump on the marketing premises of the franchisee for renewable fuel use, so long
      as such tank or pump and the piping connecting them are either warranted by the manufacturer or certified by a recognized standards
      setting organization to be suitable for use with such renewable fuel;

                (C)      advertising (including through the use of signage) the sale of any renewable fuel;

               (D)      selling renewable fuel in any specified area on the marketing premises of the franchisee (including any area in
      which a name or logo of a franchisor or any other entity appears);

                (E)       purchasing renewable fuel from sources other than the franchisor if the franchisor does not offer its own renewable
      fuel for sale by the franchisee;

               (F)       listing renewable fuel availability or prices, including on service station signs, fuel dispensers, or light poles; or
Case 1:20-cv-22984-JJO Document 1-1 Entered on FLSD Docket 07/20/2020 Page 60 of 76

           (G)       allowing for payment of renewable fuel with a credit card,

       so long as such activities described in subparagraphs (A) through (G) do not constitute mislabeling, misbranding, willful
  adulteration, or other trademark violations by the franchisee.

  (2)      Effect of provision

      Nothing in this section shall be construed to preclude a franchisor from requiring the franchisee to obtain reasonable
  indemnification and insurance policies.

  (c) Exception to 3-gradc reguimment

  No franchise-related document that requires that 3 grades of gasoline be sold by the applicable franchisee shall prevent the
  franchisee from selling a renewable fuel in lieu of 1, and only 1, grade of gasoline.
     Case 1:20-cv-22984-JJO Document 1-1 Entered on FLSD Docket 07/20/2020 Page 61 of 76


                                              ZARCO EINHORN ~ALKOWSKI BRITO
                                                         ATTORN EYS AT LAW
        ROBERT ZARCO                                2   S.   BISCAYN E BOULEV ARD
                                                                                                       MIAMI
        ROBERT M. EINHORN                                      34TH FLOOR                     TELEPHO NE(305l37 4-5418
        ROBERT F. SALKOWS K1°                           MIAJ:.U, FLORIDA i33J3l                TELEFAX (305l374-5 428
        ALE..JAND RO BRITO
                                                                                                WEST PALM BEACH
        HIMANSH U M. PATEL                                                                    TELEPHON E (561) 721-2861
        KAARI - LYNN S . GAGNON
        BESHOY RIZK                                                                              WWW.ZARCO L.AW.COM

        MELISSA L . BERNHE IM**
        COLBY CONFORT I
        MICHAEL D. BRAUNST EIN
        BRENDA PHANG

         • ALSO ADhllTTEO TO PRACTICE IN NJ
        ••or COUNSEL




                                                        June 15, 2020

          Via email transmission Kt:ls1f!]_.('n()l.::,l :]: IJ .col.)} and US Mail

          Kristen Williams Cook, Esq.
          Associate General Counsel
          SEI Fuel Services, Inc.
          3200 Hackberry Road
          Irving, TX 75063

                     Re:         Mendez Fuel Holdings 3, LLC

          Dear Ms. Cook:

                     We are in receipt of your letters dated May 15,2020 and June 11,2020 .

                The continued delay by SEIF in properly addressiiJg this matter continues to cause harm
         to Mendez Fuel. Although SElF has been claiming for months that a sales contract was
         imminent so that Mendez Fuel could consider whether to exercise its right of first refusal,
                                                                                                     to date
         no such written agreement has been executed or provided to Mendez Fuel. Instead, Mendez
                                                                                                        Fuel
         has been asked by SElF to simply sit idly by and agreed to extend the termination date while
         SElF elects how to proceed in its interests.

                 Now, Mendez Fuel has been provided with an offer to purchase the property tor
         $8,000,000, which offer is unteth ~ red to fll1Y legitimate third-party offer to purchase the property
         given that, as you r letter readily acknowl edges no ''sales contract has not been signed and
         negotiations have stalled due to the pandemic." The $8,000,000 figure is simply an aspiratio
                                                                                                           nal
         asking price, and is not a bona fide offer, much less an offer that any third party has accepted
                                                                                                             or
         consi.dered. Putting aside the fact that the alleged sale price .is grossly in excess ofthe value
                                                                                                            of
         the property, there is no evidence that an offer anywhere near $8,000,000 has been made
                                                                                                        to SElF
         and, thus, the purported offer being made by SElF to Mendez Fuel simply highlights that
                                                                                                         SElF's


_)

                                                                                                               EXHIBIT
                                                                                                                      G
    Case 1:20-cv-22984-JJO Document 1-1 Entered on FLSD Docket 07/20/2020 Page 62 of 76
          Kristen Williams Cook, Esq.
          June 15,2020
          P a,,.I:> c   12
          conduct continues to not be in good faith and in the ordinary course of business as SElF is
          obligated to do under the PMP A.

                  We arc now one day passed the date that SElF previously claimed would serve as the
         termination date and: (a) Mendez Fuel has not been provided with a contract to examine and
         determine whether to exercise its right of first refusal, and (b) is not being afforded the
         opportunity to sell its rights to the Facility due to SElF's repeated contention that it intends to
         sell the facility which, given the passage oftime, seems remote, if not, fictional. The non-
         renewal of the franchise, at this time and under these circumstanc es, is unlawful. Indeed,
         Mendez Fuel has been notified by its prospective purchaser that as a result of SElF's failure to
         consider the proposed sale and provide new leases for the facilities, it has rescinded its offer to
         purchase the Assets, as that term is defined in the Asset Purchase Agreement.

                 Accordingly, SElF's conduct in this regard is causing actual harm and has interfered with
         Mendez Fuel's contractual relationships and prospective business relationships, which is
         actionable as a matter of law. Moreover, as noted in my prior communications, SElF's personnel
         have also made misrepresen tations of material fact relating to the renewal of the franchise.

                 Mendez Fuel is being left with no alternative but to enforce its legal and equitable rights,
         all of which are expressly reserved. If SElF is interested in resolving this matter amicably, and
         without the need to engage in protracted and expensive litigation, Mendez Fuel is prepared to
         consider a reasonable proposal. To he clear, the current scenario is simply unacceptable,
)
                                                Very truly yours,

                                                  c____- L- 0
                                               ALEJAND RO BRITO

         AB:ap




                                  ZARCO EINHORN            ~ALKOWSKI BRITO
Case 1:20-cv-22984-JJO Document 1-1 Entered on FLSD Docket 07/20/2020 Page 63 of 76




                                                                                                    Kristen Cook
                                                                                      Associate General Counsel
                                                                                      Direct Dial: (972) 828-7242
                                                                                             Fax: (972) 828-5012
                                                                                        Kristen.Cook@7-ll.com

                                                   June 16, 2020

     Via Email (abrito@zarcolaw.com)
     Mr. Alejandro Brito
     Zarco Einhorn Salkowski Brito
     2 S. Biscayne Boulevard
     34th Floor
     Miami, FL 33131

             Re:    Dealer Fuel Lease Agreement ("Lease") between 7-Eieven, Inc. ("7-Eieven"),
                    as Landlord, and Mendez Fuel Holdings 3 LLC, as Tenant, effective May 1,
                    2017;and

                    Motor Fuel Supply and Security Agreement, as amended (the "Supply
                    Agreement"), effective May 1, 2017, between SEI Fuel Services, Inc. ("SElF"),
                    and Mendez Fuel Holdings 3 LLC, as Dealer ("Dealer")

                    7-Eleven Store #37581 -located 11870 SW 40th Street, Miami, FL 33175 (the
                    "Leased Premises"); SElF Store #37581 (the "Facility")

     Dear Mr. Brito:

           I am in receipt of your letter dated June 15, 2020, which is in response to my letters dated
     May 15, 2020 and June 11, 2020.

            While SElF recognizes that these negotiations are taking longer than usual due to the
     unprecedented Covid-19 crisis, these delays are unavoidable.

             With respect to SElF's offer to sell the property to your client for the purchase price of
     $8,000,000.00, you are incorrect that the "$8,000,000 figure is simply an aspirational asking price,
     and is not a bona fide offer, much less an offer that any third party has accepted or considered."
     Indeed, 7 -Eleven is prepared to send you a copy of the fully executed letter of intent demonstrating
     a third party's interest in purchasing the property for $8,000,000, subject to your client entering
     into a Confidentiality and Non-Disclosure Agreement with 7-Eleven and SElF. Enclosed is a
     Confidentiality and Non-Disclosure Agreement for your client to review and sign.




                                         SEI Fuel Services, Inc.
                                  3200 Hackberry Road, Irving, TX 75063


                                                                                                       EXHIBIT
                                                                                                              H
Case 1:20-cv-22984-JJO Document 1-1 Entered on FLSD Docket 07/20/2020 Page 64 of 76

     Mr. Alejandro Brito
     June 16, 2020
     Page 2

            Upon receipt of the letter of intent, you will see that ?-Eleven's offer to sell your client the
     property was clearly in good faith and in the ordinary course of business.

             Indeed, 15 U.S.C. §2802(b)(3)(D)(III) only provides that:

             "in the case of leased marketing premises such franchisor, during the 90-day period after
             notification was given pursuant to section 2804 of this title, either-
                             (1)    made a bona fide offer to sell, transfer, or assign to the franchisee
                     such franchisor's interests in such premises; or
                             (II)   if applicable, offered the franchisee a right of first refusal of at least
                     45-days duration of an offer, made by another, to purchase such franchisor's interest
                     in such premises."

            Simply stated, your assertion that SElF is required to provide your client "a contract to
     examine and determine whether to exercise its right of first refusal" is incorrect. Rather, SElF
     may either: (1) make a bona fide offer to your client; or (2) offer to your client an offer made by
     another. Accordingly, since SElF has made a bona fide offer to sell the property to your client
     within ninety days after its §2804 notification to your client was given, SElF has complied with
     15 U.S.C. §2802(b)(3)(D)(III).

             Finally, because SElF has extended your client's right to occupy the Leased Premises
     through July 13, 2020, your client has suffered no actionable damages. (See, generally, Mac's
     Shell Service, Inc. v. Shell Oil Products Co. LLC et al. 130 S.Ct. 1251, "a franchisee cannot recover
     for constructive termination under the PMPA if the franchisor's allegedly wrongful conduct did
     not compel the franchisee to abandon its franchise").

             We await your client's response to the previously provided offer. Without rescinding the
     effectiveness of the non-renewal notice of the Lease and Supply Agreement, please advise if your
     client would like to continue to operate past July 13, 2020. If your client intends to vacate the
     Leased Premises on July 13, 2020, please advise me so that 7-Eleven and SElF can plan
     accordingly.

             A copy of the summary statement described in Section 104(d) [15 U.S.C. Section 2804 (d)]
     of the Petroleum Marketing Practices Act is enclosed herewith.

                                                     Regards,




                                                     Kristen Williams Cook
                                                     Associate General Counsel
                                                     7-Eleven, Inc. and SEI Fuel Services, Inc.
Case 1:20-cv-22984-JJO Document 1-1 Entered on FLSD Docket 07/20/2020 Page 65 of 76

     Mr. Alejandro Brito
     June 16, 2020
     Page 2

     Enclosure

     cc:    Kenia Del Risco, SEI Fuel Services, Inc. (via e-mail)
            Rob Dowd, SEI Fuel Services, Inc. (via e-mail)
            Hollie Roane, 7-Eleven, Inc. (via e-mail)
            Robin Bryant, 7 -Eleven, Inc. (via e-mail)
            Matt Sanders, 7-Eleven, Inc. (via e-mail)
    Case 1:20-cv-22984-JJO Document 1-1 Entered on FLSD Docket 07/20/2020 Page 66 of 76



                 Revised Summary of Title I of the Petroleum Marketing Practices Act

      AGENCY: Department of Energy

      ACTION: Notice

      SUMMARY: This notice contains a summary of Title I of the Petroleum Marketing Practices Act, as amended (the Act). The
      Petroleum Marketing Practices Act was originally enacted on June 19, 1978, and was amended by the Petroleum Marketing Practices
      Act Amendments of 1994, enacted on October 19, 1994. On August 30, 1978, the Department of Energy published in the Federal
      Register a summary of the provisions of Title I of the 1978 law, as required by the Act. The Department is publishing this revised
      summary to reflect key changes made by the 1994 amendments.

           The Act is intended to protect franchised distributors and retailers of gasoline and diesel motor fuel against arbitrary or
      discriminatory termination or nonrenewal of franchises. This summary describes the reasons for which a franchise may be terminated
      or not renewed under the law, the responsibilities of franchisors, and the remedies and relief available to franchisees. The Act requires
      franchisors to give franchisees copies of the summary contained in this notice whenever notification of termination or non renewal
      of a franchise is given.

      SUPPLEMENTARY INFORMATION:
           Title I of the Petroleum Marketing Practices Act, as amended, 15 U.S.C. §§2801-2807, provides for the protection offranchised
      distributors and retailers of motor fuel by establishing minimum Federal standards governing the termination of franchises and the
      nonrenewal of franchise relationships by the franchisor or distributor of such fuel.

           Section 104(d)(1) of the Act required the Secretary of Energy to publish in the Federal Register a simple and concise summary
      of the provisions of Title I, including a statement of the respective responsibilities of, and the remedies and relief available to,
      franchisors and franchisees under the title. The Department published this summary in the Federal Register on August 30, 1978. 43
      F.R. 38743 (1978).

            In 1994 the Congress enacted the Petroleum Marketing Practices Act Amendments to affirm and clarify certain key provisions
)     of the 1978 statute. Among the key issues addressed in the 1994 amendments are: ( 1) termination or nonrenewal of franchised Dealer
      by their franchisors for purposes of conversion to "company" operation; (2) application of state law; (3) the rights and obligations of
      franchisors and franchisees in third-party lease situations; and (4) waiver of rights limitations. See H.R. REP. NO. 737, 103rd Cong.,
      2nd Sess. 2 (1994), reprinted in 1994 U.S.C.C.A.N. 2780. Congress intended to: (1) make explicit that upon renewal a franchisor
      may not insist on changes to a franchise agreement where the purpose of such changes is to prevent renewal in order to convert a
      franchisee-operated service station into a company-operated service station; (2) make clear that where the franchisor has an option
      to continue the lease or to purchase the premises but does not wish to do so, the franchisor must offer to assign the option to the
      franchisee; (3) make clear that no franchisor may require, as a condition of entering or renewing a franchise agreement, that a
      franchisee waive any rights under the Petroleum Marketing Practices Act, any other Federal law, or any state law; and (4) reconfirm
      the limited scope of Federal preemption under the Act. Id.

           The summary which follows reflects key changes to the statute resulting from the 1994 amendments. The Act requires
      franchisors to give copies of this summary statement to their franchisees when entering into an agreement to terminate the franchise
      or not to renew the franchise relationship, and when giving notification of termination or nonrenewal. This summary does not purport
      to interpret the Act, as amended, or to create new legal rights.

           In addition to the summary of the provisions of Title I, a more detailed description of the definitions contained in the Act and
      of the legal remedies available to franchisees is also included in this notice, following the summary statement.

      Summary of Legal Rights of Motor Fuel Franchisees

           This is a summary of the franchise protection provisions of the Federal Petroleum Marketing Practices Act, as amended in 2007
      (the Act), 15 U.S.C §§2801-2807. This summary must be given to you, as a person holding a franchise for the sale, consignment or
      distribution of gasoline or diesel motor fuel, in connection with any termination, or nonrenewal of your franchise by your franchising
      company (referred to in this summary as your supplier).

          You should read this summary carefully, and refer to the Act if necessary, to determine whether a proposed termination or
      nonrenewal of your franchise is lawful, and what legal remedies are available to you if you think the proposed termination or failure
        Case 1:20-cv-22984-JJO Document 1-1 Entered on FLSD Docket 07/20/2020 Page 67 of 76


          to renew is not lawful. In addition, if you think your supplier has failed to comply with the Act, you may wish to consult an attomey
          in order to enforce your legal rights.

               The franchise protection provisions of the Act apply to a variety of franchise agreements. The term "franchise" is broadly defined
          as a license to use a motor fuel trademark, which is owned or controlled by a refiner and it includes secondary agreements such as
          leases of real property and motor fuel Supply Agreement which have existed continuously since May 15, 1973, regardless of a
          subsequent withdrawal of a trademark. Thus, if you have lost the use of a trademark previously granted by your supplier but have
          continued to receive motor fuel supplies through a continuation of a supply agreement with your supplier, you are protected under
          the Act.

               Any issue arising under your franchise which is not govemed by this Act will be governed by the law of the State in which the
          principal place of business of your franchise is located.

               Although a State may specify the terms and conditions under which your franchise may be transferred upon the death of the
          franchisee, it may not require a payment to you (the franchisee) for the goodwill of a franchise upon termination or nonrenewal.

              The Act is intended to protect you, whether you are a distributor or a retailer, from arbitrary or discriminatory termination or
          nonrenewal of your franchise agreement. To accomplish this, the Act first lists the reasons for which termination or nonrenewal is
          permitted. Any notice of termination or nonrenewal must state the precise reason, as listed in the Act, for which the particular
          termination or nonrenewal is being made. These reasons are described below under the headings "Reasons for Termination" and
          "Reasons for Nonrenewal."

               The Act also requires your supplier to give you a written notice of termination or intention not to renew the franchise within
          certain time periods. These requirements are summarized below under the heading "Notice Requirements for Termination or
          Nonrenewal."

              The Act also provides certain special requirements with regard to trial and interim franchise agreements, which are described
          below under the heading "Trial and Interim Franchises."

               The Act gives you certain legal rights if your supplier terminates or does not renew your franchise in a way that is not permitted
          by the Act. These legal rights are described below under the heading "Your Legal Rights."
    J
              The Act contains provisions pertaining to waiver of franchisee rights and applicable State law. These provisions are described
          under the heading "Waiver of Rights and Applicable State Law."

               This summary is intended as a simple and concise description of the general nature of your rights under the Act. For a more
          detailed description of these rights, you should read the text of the Petroleum Marketing Practices Act, as amended in 2007 (15
          U.S.C. §§2801-2807). This summary does not purport to interpret the Act, as amended, or to create new legal rights.

          I.       Reasons for Termination

               If your franchise was entered into on or after June 19, 1978, the Act bars termination of your franchise for any reasons other
          than those reasons discussed below. If your franchise was entered into before June 19, 1978, there is no statutory restriction on the
          reasons for which it may be terminated. If a franchise entered into before June 19, 1978, is terminated, however, the Act requires the
          supplier to reinstate the franchise relationship unless one of the reasons listed under this heading or one the additional reasons for
          nonrenewal described below under the heading "Reasons for Nonrenewal" exists.

          A.        Non-Compliance with Franchise Agreement
                Your supplier may terminate your franchise if you do not comply with a reasonable and important requirement of the franchise
          relationship. However, termination may not be based on a failure to comply with a provision of the franchise that is illegal or
          unenforceable under applicable Federal, State, or local law. In order to terminate for non-compliance with the franchise agreement,
          your supplier must have learned of this non-compliance recently. The Act limits the time period within which your supplier must
          have learned of your non-compliance to various periods, the longest of which is 120 days, before you receive notification of the
          termination.

          B.       Lack of Good Faith Efforts
              Your supplier may terminate your franchise if you have not made good faith efforts to carry out the requirements of the franchise,
          provided you are first notified in writing that you are not meeting a requirement of the franchise and you are given an opportunity to
          make a good faith effort to carry out the requirement. This reason can be used by your supplier only if you fail to make good faith

)
Case 1:20-cv-22984-JJO Document 1-1 Entered on FLSD Docket 07/20/2020 Page 68 of 76


  efforts to carry out the requirements of the franchise within the period which began not more than 180 days before you receive the
  notice of termination.

  C.       Mutual Agreement to Terminate the Franchise
       A franchise can be terminated by an agreement in writing between you and your supplier if the agreement is entered into not
  more than 180 days before the effective date of the termination and you receive a copy of that agreement, together with this summary
  statement of your rights under the Act. You may cancel the agreement to terminate within 7 days after you receive a copy of the
  agreement, by mailing (by certified mail) a written statement to this effect to your supplier.

  D.       Withdrawal From the Market Area
       Under certain conditions, the Act permits your supplier to terminate your franchise if your supplier is withdrawing from
  marketing activities in the entire geographic area in which you operate. You should read the Act for a more detailed description of
  the conditions under which market withdrawal terminations are permitted. See 15 U.S.C. § 2802(b)(E).

  E.         Other Events Permitting a Termination
        If your supplier learns within the time period specified in the Act (which in no case is more than 120 days prior to the termination
  notice) that one of the following events has occurred, your supplier may terminate you franchise agreement:
             (1)       Fraud or criminal misconduct by you that relates to the operation of your marketing premises.
             (2)       You declare bankruptcy or a court determines that you are insolvent.
             (3)       You have a severe physical or mental disability lasting at least 3 months which makes you unable to provide for
  the continued proper operation of the marketing premises.
             (4)       Expiration of your supplier's underlying lease to the leased marketing premises, if: (a) your supplier gave you
  written notice before the beginning of the term of the franchise of the duration of the underlying lease and that the underlying lease
  might expire and not be renewed during the term of the franchise; (b) your franchisor offered to assign to you, during the 90-day
  period after notification of termination or nonrenewal was given, any option which the franchisor held to extend the underlying lease
  or to purchase the marketing premises (such an assignment may be conditioned on the franchisor receiving from both the landowner
  and the franchisee an unconditional release from liability for specified events occurring after the assignment); and (c) in a situation
  in which the franchisee acquires possession of the leased marketing premises effective immediately after the loss of the right of the
  franchisor to grant possession, the franchisor, upon written request of the franchisee, made a bona fide offer to sell or assign to the
  franchisee the franchiser's interest in any improvements or equipment located on the premises, or offered by the franchisee a right
  of first refusal of any offer from another person to purchase the franchisor's interest in the improvements and equipment.
             (5)       Condemnation or other taking by the government, in whole or in part, of the marketing premises pursuant to the
  power of eminent domain. If the termination is based on a condemnation or other taking, your supplier must give you a fair share of
  any compensation which he receives for any loss of business opportunity or good will.
             (6)       Loss of your supplier's right to grant the use of the trademark that is the subject of the franchise, unless the loss
  was because of bad faith actions by your supplier relating to trademark abuse, violation of Federal or State law, or other fault or
  negligence.
             (7)       Destruction (other than by your supplier) of all or a substantial part of your marketing premises. If the termination
  is based on the destruction of the marketing premises and if the premises are rebuilt or replaced by your supplier and operated under
  a franchise, your supplier must give you a right of first refusal to this new franchise.
             (8)       Your failure to make payments to your supplier of any sums to which your supplier is legally entitled.
             (9)       Your failure to operate the marketing premises for 7 consecutive days, or any shorter period of time which, taking
  into account facts and circumstances, amounts to an unreasonable period of time not to operate.
             (10)      Your intentional adulteration, mislabeling or misbranding of motor fuels or other trademark violations.
             (11)      Your failure to comply with Federal, State, or local laws or regulations of which you have knowledge and that
  relate to the operation of the marketing premises.
             (12)      Your conviction of any felony involving moral turpitude.
             (13)      Any event that affects the franchise relationship and as a result of which termination is reasonable.

  II.       Reasons for Nonrenewal

      If your supplier gives notice that he does not intend to renew any franchise agreement, the Act requires that the reason for
  nonrenewal must be either one of the reasons for termination listed immediately above, or one of the reasons for nonrenewallisted
  below.

  A.        Failure to Agree on Changes or Additions To Franchise
        If you and your supplier fail to agree to changes in the franchise that your supplier in good faith has determined are required,
  and your supplier's insistence on the changes is not for the purpose of converting the leased premises to a company operation or
  otherwise preventing the renewal of the franchise relationship, your supplier may decline to renew the franchise.
Case 1:20-cv-22984-JJO Document 1-1 Entered on FLSD Docket 07/20/2020 Page 69 of 76


   B.         Customer Complaints
         If you supplier has received numerous customer complaints relating to the condition of your marketing premises or to the
  conduct of any of your employees, and you have failed to take prompt corrective action after having been notified of these complaints,
  your supplier may decline to renew the franchise.

  C.       Unsafe or Unhealthful Operations
      If you have failed repeatedly to operate your marketing premises in a clean, safe and healthful manner after repeated notices
  from your supplier, your supplier may decline to renew the franchise.

  D.        Operation of Franchise is Uneconomical
       Under certain conditions specified in the Act, your supplier may decline to renew your franchise if he has determined that
  renewal of the franchise is likely to be uneconomical. Your supplier may also decline to renew your franchise if he has decided to
  convert your marketing premises to a use other than for the sale of motor fuel, to sell the premises, or to materially alter, add to, or
  replace the premises.

  III.        Notice Requirements for Termination or Nonrenewal

       The following is a description of the requirements for the notice which your supplier must give you before he may terminate
  your franchise or decline to renew your franchise relationship . These notice requirements apply to all franchise terminations,
  including franchises entered into before June 19, 1978 and trial and interim franchises, as well as to all nonrenewals of franchise
  relationships.

  A.          How Much Notice Is Required
      In most cases, your supplier must give you notice of termination or nonrenewal at least 90 days before the termination or
  nonrenewal takes effect.

       In circumstances where it would not be reasonable for your supplier to give you 90 days notice, he must give you notice as soon
  as he can do so. In addition, if the franchise involves leased marketing premises, your supplier may not establish a new franchise
  relationship involving the same premises until 30 days after notice was given to you or the date the termination or nonrenewal takes
  effect, whichever is later. If the franchise agreement permits, your supplier my repossess the premises and, in reasonable
  circumstances, operate them through his employees or agents.

      If the termination or nonrenewal is based upon a determination to withdraw from the marketing of motor fuel in the area, your
  supplier must give you notice at least 180 days before the termination or nonrenewal takes effect.

  B.         Manner and Contents of Notice
       To be valid, the notice must be in writing and must be sent by certified mail or personally delivered to you. It must contain: (I)
  A statement of your supplier's intention to terminate the franchise or not to renew the franchise relationship, together with his reasons
  for this action; (2) The date the termination or nonrenewal takes effect; and (3) A copy of this summary.

  IV.         Trial Franchises and Interim Franchises

         The following is a description of the special requirements that apply to trial and interim franchises.

  A.        Trial Franchises
       A trial franchise is a franchise, entered into on or after June 19, 1978, in which the franchisee has not previously been a party
  to a franchise with the franchisor and which has an initial term of 1 year or less. A trial franchise must be in writing and must make
  certain disclosures, including that it is a trial franchise, and that the franchisor has the right not to renew the franchise relationship at
  the end of the initial term by giving the franchisee proper notice.

       The unexpired portion of a transferred franchise (other than as a trial franchise, as described above) does not qualify as a trial
  franchise.

      In exercising his right not to renew a trial franchise at the end of its initial term, your supplier must comply with the notice
  requirements described above under the heading "Notice Requirements for Termination or Nonrenewal."

  B. Interim Franchises
        An interim franchise is a franchise, entered into on or after June 19, 1978, the duration of which, when combined with the terms
  of all prior interim franchises between the franchisor and the franchisee, does not exceed three years, and which begins immediately
Case 1:20-cv-22984-JJO Document 1-1 Entered on FLSD Docket 07/20/2020 Page 70 of 76

   after the expiration of a prior franchise involving the same marketing premises which was not renewed, based on a lawful
   determination by the franchisor to withdraw from marketing activities in the geographic area in which the franchisee operates.

        An interim franchise must be in writing and must make certain disclosures, including that it is an interim franchise and that the
   franchi sor has the right not to renew the franchise at the end of the term based upon a lawful determination to withdraw from
   marketing activities in the geographic area in which the franchisee operates.

      In exercising his right not to renew a franchise relationship under an interim franchise at the end of its term, your supplier must
   comply with the notice requirements described above under the heading "Notice Requirements for Termination or Non renewal."

   V.        Your Legal Rights

       Under the enforcement provisions of the Act, you have the right to sue your supplier if he fails to comply with the requirements
  of the Act. The courts are authorized to grant whatever equitable relief is necessary to remedy the effects of your supplier's failure
  to comply with the requirements of the Act, including declaratory judgment, mandatory or prohibitive injunctive relief, and interim
  equitable relief. Actual damages, exemplary (punitive) damages under certain circumstances, and reasonable attorney and expert
  witness fees are also authorized. For a more detailed description of these legal remedies you should read the text of the Act. 15
  U.S.C. §§2801-2807.

  VI.       Waiver of Rights and Applicable State Law

       Your supplier may not require, as a condition of entering into or renewing the franchise relationship, that you relinquish or
  waive any right that you have under this or any other Federal law or applicable State law. In addition, no provision in a franchise
  agreement would be valid or enforceable if the provision specifies that the franchise would be governed by the law of any State other
  than the one in which the principal place of business for the franchise is located.

  Further Discussion of Title I - Definitions and Legal Remedies

  I.        Definitions

       Section 101 of the Petroleum Marketing Practices Act sets forth definitions of the key terms used throughout the franchise
  protection provisions of the Act. The definitions from the Act which are listed below are of those terms which are most essential for
  purposes of the summary statement. (You should consult section 101 of the Act for additional definitions not included here.)

  A.       Franchise
      A "franchise" is any contract between a refiner and a distributor, between a refiner and a retailer, between a distributor and
  another distributor, or between a distributor and a retailer, under which a refiner or distributor (as the case may be) authorizes or
  permits a retailer or distributor to use, in connection with the sale, consignment, or distribution of motor fuel, a trademark which is
  owned or controlled by such refiner or by a refiner which supplies motor fuel to the distributor which authorizes or permits such use.

       The term "franchise" includes any contract under which a retailer or distributor (as the case may be) is authorized or permitted
  to occupy leased marketing premises, which premises are to be employed in connection with the sale, consignment, or distribution
  of motor fuel under a trademark which is owned or controlled by such refiner or by a refiner which supplies motor fuel to the
  distributor which authorizes or permits such occupancy. The term also includes any contract pertaining to the supply of motor fuel
  which is to be sold, consigned or distributed under a trademark owned or controlled by a refiner, or under a contract which has
  existed continuously since May 15, 1973, and pursuant to which, on May 15, 1973, motor fuel was sold, consigned or distributed
  under a trademark owned or controlled on such date by a refiner. The unexpired portion of a transferred franchise is also included in
  the definition of the term.

  B.        Franchise Relationship
       The term "franchise relationship" refers to the respective motor fuel marketing or distribution obligations and responsibilities of
  a franchisor and a franchisee which result from the marketing of motor fuel under a franchise.

  C.        Franchisee
       A "franchisee" is a retailer or distributor who is authorized or permitted, under a franchise, to use a trademark in connection
  with the sale, consignment, or distribution of motor fuel.

  D.        Franchisor
       A "franchisor" is a refiner or distributor who authorizes or permits, under a franchise, a retailer or distributor to use a trademark
  in connection with the sale, consignment, or distribution of motor fuel.
        Case 1:20-cv-22984-JJO Document 1-1 Entered on FLSD Docket 07/20/2020 Page 71 of 76

           E.        Marketing Premises
                "Marketing premises" are the premises which, under a franchise, are to be employed by the franchisee in connection with the
           sale, consignment, or distribution of motor fuel.

          F.        Leased Marketing Premises
               "Leased marketing premises" are marketing premises owned, leased or in any way controlled by a franchisor and which the
          franchisee is authorized or permitted, under the franchise, to employ in connection with the sale, consignment, or distribution of
          motor fuel.

          G.        Fail to Renew and Nonrenewal
               The terms "fail to renew" and "nonrenewal" refer to a failure to reinstate, continue, or extend a franchise relationship (I) at the
          conclusion of the term, or on the expiration date, stated in the relevant franchise, (2) at any time, in the case of the relevant franchise
          which does not state a term of duration or an expiration date, or (3) following a termination (on or after June 19, 1978) of the relevant
          franchise which was entered into prior to. June 19, 1978 and has not been renewed after such date.

          II.       Legal Remedies Available to Franchisee

              The following is a more detailed description of the remedies available to the franchisee if a franchise is terminated or not
          renewed in a way that fails to comply with the Act.

          A.       Franchisee's Right to Sue
               A franchisee may bring a civil action in United States District Court against a franchisor who does not comply with the
          requirements of the Act. The action must be brought within one year after the date of termination or nonrenewal or the date the
          franchisor fails to comply with the requirements of the law, whichever is later.

          B.         Equitable Relief
               Courts are authorized to grant whatever equitable relief is necessary to remedy the effects of a violation of the law's
          requirements. Courts are directed to grant a preliminary injunction if the franchisee shows that there are sufficiently serious questions,
          going to the merits of the case, to make them a fair ground for litigation, and if, on balance, the hardship which the franchisee would
          suffer if the preliminary injunction is not granted will be greater than the hardship which the franchisor would suffer if such relief is
          granted.
    )
               Courts are not required to order continuation or renewal of the franchise relationship if the action was brought after the expiration
          of the period during which the franchisee was on notice concerning the franchisor's intention to terminate or not renew the franchise
          agreement.

          C.        Burden of Proof
               In an action under the Act, the franchisee has the burden of proving that the franchise was terminated or not renewed. The
          franchisor has the burden of proving, as an affirmative defense, that the termination or nonrenewal was permitted under the Act and,
          if applicable, that the franchisor complied with certain other requirements relating to terminations and nonrenewals based on
          condemnation or destruction of the marketing premises.

          D.        Damages
               A franchisee who prevails in an action under the Act is entitled to actual damages and reasonable attorney and expert witness
          fees. If the action was based upon conduct of the franchisor which was in willful disregard of the Act's requirements or the
          franchisee's rights under the Act, exemplary (punitive) damages may be awarded where appropriate. The court, and not the jury, will
          decide whether to award exemplary damages and, if so, in what amount.

               On the other hand, if the court finds that the franchisee's action is frivolous, it may order the franchisee to pay reasonable
          attorney and expert witness fees.

          E.       Franchisor's Defense to Permanent Injunctive Relief
              Courts may not order a continuation or renewal of a franchise relationship if the franchisor shows that the basis of the non-
          renewal of the franchise relationship was a determination made in good faith and in the normal course of business:

                   ( 1)      To convert the leased marketing premises to a use other than the sale or distribution of motor fuel;
                   (2)       To materially alter, add to, or replace such premises;
                   (3)       To sell such premises;
                   (4)       To withdraw from marketing activities in the geographic area in which such premises are located; or

)
    Case 1:20-cv-22984-JJO Document 1-1 Entered on FLSD Docket 07/20/2020 Page 72 of 76

                (5)       That the renewal of the franchise relationship is likely to be uneconomical to the franchisor despite any reasonable
       changes or additions to the franchise provisions which may be acceptable to the franchisee.

              In making this defense, the franchisor also must show that he has complied with the notice provisions of the Act.

            This defense to permanent injunctive relief, however, does not affect the franchisee's right to recover actual damages and
       reasonable attorney and expert witness fees if the nonrenewal is otherwise prohibited under the Act.

              Issued in Washington, D.C. on June 12, 1996.

              Form BJC-(R)-PMPA (10-2001)

       2007 PMPA AMENDMENT

       15 U.S.C. § 2807. Prohibition on restriction of installation of renewable fuel pumps.


       (a )       Dclinition

      In this section:

      (1)         Renewable fuel
              The term "renewable fuel" means any fuel-

                  (A)      at least 85 percent of the volume of which consists of ethanol; or

                (B)      any mixture of biodiesel and diesel or renewable diesel (as defined in regulations adopted pursuant to section
      7545(o) of Title 42 (40 CFR, part 80)), determined without regard to any use of kerosene and containing at least 20      percent
      biodiesel or renewable diesel.

      (2)         Franchise-related document
              The term "franchise-related document" means-
)
                  (A)      a franchise under this Chapter; and

                  (B)      any other contract or directive of a franchisor relating to terms or conditions of the sale of fuel by a franchisee.

      (b )        Prohibitions

      (1)         In general

           No franchise-related document entered into or renewed on or after December 19, 2007, shall contain any provision allowing a
      franchisor to restrict the franchisee or any affiliate of the franchisee from-

               (A)       installing on the marketing premises of the franchisee a renewable fuel pump or tank, except that the franchisee's
      franchisor may restrict the installation of a tank on leased marketing premises of such franchisor;

                (B)      converting an existing tank or pump on the marketing premises of the franchisee for renewable fuel use, so long
      as such tank or pump and the piping connecting them are either warranted by the manufacturer or certified by a recognized standards
      setting organization to be suitable for use with such renewable fuel;

                  (C)      advertising (including through the use of signage) the sale of any renewable fuel;

               (D)      selling renewable fuel in any specified area on the marketing premises of the franchisee (including any area in
      which a name or logo of a franchisor or any other entity appears);

                (E)         purchasing renewable fuel from sources other than the franchisor if the franchisor does not offer its own renewable
      fuel for sale by .the franchisee;

                 (F)       listing renewable fuel availability or prices, including on service station signs, fuel dispensers, or light poles; or
    Case 1:20-cv-22984-JJO Document 1-1 Entered on FLSD Docket 07/20/2020 Page 73 of 76

                (G)      allowing for payment of renewable fuel with a credit card,

)          so long as such activities described in subparagraphs (A) through (G) do not constitute mislabeling, misbranding, willful
      adulteration, or other trademark violations by the franchisee.

      (2)      Effect of provision

          Nothing in this section shall be construed to preclude a franchisor from requiring the franchisee to obtain reasonable
      indemnification and insurance policies.

      (c) Exception to 3-gt'llde requin)mcnt

      No franchise-related document that requires that 3 grades of gasoline be sold by the applicable franchisee shall prevent the
      franchisee from selling a renewable fuel in lieu of l, and only 1, grade of gasoline.




)
Case 1:20-cv-22984-JJO Document 1-1 Entered on FLSD Docket 07/20/2020 Page 74 of 76




                                CONFIDENTIALITY AND NON-DISCLOSURE AGREEMENT

              This CONFIDENTIALITY AND NON-DISCLOSURE AGREEMENT ("Agreement"), made as of this _
     day of June, 2020 ("Effective Date"), is entered into by Mendez Fuel Holdings 3 LLC ("Recipient"), for
     the benefit of 7-Eleven, Inc., a Texas corporation, and SEI Fuel Services, Inc., a Texas corporation, having
     their principal place of business at 3200 Hackberry Road, Irving, Texas 75063 (collectively, "SElF") and
     hereinafter collectively referred to as the "Parties" or as an individual reference as a "Party."

              In consideration of the mutual covenants and promises herein contained, the receipt and
     sufficiency of which are hereby acknowledged, Recipient agrees as follows:

              1.       Confidential Information. SElF will disclose and make available to Recipient certain
      information that is non-public, confidential and/or proprietary in nature relating to the potential sale of
      the real property located 11870 SW 40th Street, Miami, Florida 33175 ("Confidential Information"). By
      executing this Agreement, Recipient (including, without limitation, its respective officers, directors,
      employees, counsel, consultants, brokers or agents) acknowledges and agrees that it shall maintain the
     Confidential Information in confidence from the time of this Agreement and for a period of three (3)
     years from the Effective Date of this Agreement, and shall not, without the prior written consent of SElF,
     disclose any of the Confidential Information except as permitted herein; provided, however, that there
     shall be no obligation on the part of Recipient to maintain in confidence any Confidential Information
     disclosed to it by SElF: (i) which is generally known to the trade or the public at the time of such
     disclosure; (ii) which becomes generally known to the trade or the public subsequent to the time of such
     disclosure, but not as a result of disclosure by the other; (iii) which is legally received by Recipient from
     a third party without restriction; (iv) which is independently developed by Recipient; (v) which is
     approved for release in writing by SElF whose Confidential Information is to be released, prior to any
     release; or (vi) which is demanded by a lawful order from any court or any regulatory authority
     empowered to issue such an order. Recipient agrees to notify SElF promptly of the receipt of any such
     order, and to promptly provide SElF with a copy of such order. If Recipient is required to disclose
     Confidential Information in response to a valid order by a court or other governmental body, as required
     by law, Recipient may disclose such Confidential Information only to the extent legally compelled. SElF
     will be given an opportunity to oppose any such order or to seek a protective order that protects the
     Confidential Information at issue before Recipient complies with any such court or governmental order
     provided, however, that all Parties will stipulate to any orders necessary to protect said information
     from public disclosure.

               2.      Disclosure to Third Parties. Recipient shall not disclose the Confidential Information:
     (i) to its respective employees, officers, directors, consultants, advisors, brokers, or counsel, except on
     a need-to-know basis and each employee, officer, director, consultant, advisor, broker or counsel
     receiving Confidential Information shall be notified of and required to abide by the terms and conditions
     of this Agreement; or (ii) to subcontractors, vendors, agents or the like, without the prior written consent
     of SElF and unless and until a confidential disclosure agreement expressing substantially the same terms
     as contained in this Agreement is executed by the person receiving and before the person receives the
     Confidential Information, and provided further, that disclosure of the Confidential Information by such
     subcontractors, vendors, agents, or the like, to their respective employees, officers, directors or counsel
     shall be on the same terms as set forth in Section 2(i) above. Recipient shall not disclose to any person
     (other than as, and to the extent, herein detailed) the fact that Confidential Information has been
     requested, that discussions or negotiations between the Parties are taking place or have taken place, or
     the status thereof.

             3.      Procedure to Protect. Recipient covenants that it shall use the same degree of care
     with SElF's Confidential Information that it uses with its own Confidential Information of a similar type,
     but in any event no less than reasonable care. Recipient agrees not to sell, license or otherwise exploit
     any products or services (including software in any form) which embody in whole or in part any
     Confidential Information.



    Page 1 of 3
    Confidentiality and Non-Disclsoure Agmt- Info to Third Party (37581 ).docx (Rev. 1 /18)
    Case 1:20-cv-22984-JJO Document 1-1 Entered on FLSD Docket 07/20/2020 Page 75 of 76




                4.      Control of Confidential Information . Copies of the Confidential Information shall be
         made only as necessary.

                5.      Ownership. Nothing in this Agreement shall be construed to convey any title, copyright,
         ownership or other proprietary rights in the Confidential Information to Recipient.

                 6.       No Expectation. This Agreement is not an offer, an acceptance, or a contract to
         negotiate or enter into any transaction, nor is it intended to require the Parties to proceed with or
         continue such negotiations or transactions. Other than the duties of nondisclosure and confidentiality
         as provided herein, this Agreement shall not give rise to any obligation for either Party to disclose any
         information, including the Confidential Information. Recipient agrees that unless and until a definitive
         agreement has been executed and delivered, which may or may not occur, neither Party will be under
         any obligation of any kind whatsoever with respect to any transaction by virtue of this Agreement or any
         other written or oral expression with respect to such a transaction made by any of their respective
         directors, officers, employees, agents or any other representatives.

                  7.      Term. Recipient may terminate this Agreement upon thirty (30) days' prior written
         notice to SElF. Upon termination and following a request from SElF, Recipient will promptly return all
         copies of the Confidential Information that is in Recipient's possession or in the possession of any of
         Recipient's representatives, without retaining any copies thereof (including expunging copies from any
         computer or other device), except to the extent Recipient may be specifically required to retain such
         copy as the result of a document retention policies, deposition, interrogatory, request for documents,
         subpoena, civil investigative demand or similar process or law or governmental proceeding. Termination
         of this Agreement and the return of the Confidential Information shall not affect any of the obligations
         of the Parties with respect to disclosure or use of the Confidential Information.

                  8.     Integration and Survival. This Agreement expresses the entire understanding of the
         Parties with respect to the exchange of Confidential Information and supersedes any prior agreements
         with respect thereto. This Agreement may not be amended or modified except in writing signed by both
         Parties. The terms hereof shall survive termination of any other arrangement between the Parties.

                 9.      Injunctive Relief. Recipient acknowledges that any breach of this Agreement shall result
        in irreparable and continuing damage to SElF and, therefore, in addition to any other remedy which may
        be afforded by taw, any breach or threatened breach of this Agreement may be prohibited by restraining
        order and/or injunction or any other equitable remedies of any court.

                10.     Severability. Should any provision of this Agreement be finally determined to be
        inconsistent with or contrary to applicable law, such provision shall be deemed omitted to conform
        therewith without affecting any other provision or the validity of this Agreement.

                11.      Waiver. No failure or delay by SElF in exercising any power or right under this Agreement
        shall operate as a waiver, nor does any single or partial exercise of any power or right preclude any other
        or further exercise, or the exercise of any other power or right.

                   12.    Assignment. Recipient may not assign this Agreement without the prior written consent
        of SElF.

                13.      Notices. All notices hereunder shall be in writing, and given when mailed by certified
        mail, postage paid, return receipt requested, delivered by hand, or sent by receipted courier service to
        a Party at its above-referenced address (or at such other address as a Party may designate by service
        upon the other in writing).

                14.    Compliance with Law. Recipient agrees to comply with all applicable laws and
        regulations, whether federal, state or local, in performance of its obligations hereunder and further


)
        Page 2 of 3
        Confidentiality and Non-Disclsoure Agmt - Info to Third Party (37581 ).docx (Rev. 1 /18)
    Case 1:20-cv-22984-JJO Document 1-1 Entered on FLSD Docket 07/20/2020 Page 76 of 76



         represents and warrants that its respective officers, directors, employees, agents and subcontractors
         hereunder shall do the same.

                15.   Choice of Law. THIS AGREEMENT SHALL BE DEEMED TO BE MADE UNDER AND WILL BE
         CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF FLORIDA, EXCLUDING CHOICE OF LAW
         RULES.

                  16.     Electronic Signatures. This Agreement shall not be effective unless and until the same
         has been executed and delivered by all parties hereto. To facilitate the execution of this Agreement,
         the parties may execute and exchange counterparts of signature pages affixing their signature by means
         of an electronic signature tool, application, or software (e.g., DocuSign). Each such electronic signature
         of a party shall be treated as an original as if personally signed by that party.


                 IN WITNESS WHEREOF, Recipient has executed this Agreement effective as of the Effective Date
         written above.


                                                                        RECIPIENT

                                                                        Mendez Fuel Holdings 3 LLC




                                                                        By:---:--:--- - - -- - -- - - - -
                                                                        Print Name: _ _ _ _ _ __ _ _ _ _ __
                                                                        Title: _ _ _ __ _ _ _ _ __ _ _ __




)
         Page 3 of 3
         Confidentiality and Non-Disclsoure Agmt- Info to Third Party (37581 ).docx (Rev. 1 /18)
